 

EXHIBIT 10.1

$100,000,000

TERM LOAN AGREEMENT

Dated as of September 29, 2016

among

EASTERLY GOVERNMENT PROPERTIES LP,

as Borrower,

EASTERLY GOVERNMENT PROPERTIES, INC.,

as Parent Guarantor,

THE GUARANTORS NAMED HEREIN,

as Guarantors,

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

U.S. BANK NATIONAL ASSOCIATION

and

SUNTRUST BANK,

as Syndication Agents,

and

PNC CAPITAL MARKETS LLC,

U.S. BANK NATIONAL ASSOCIATION,

and

SUNTRUST ROBINSON HUMPHREY, INC.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

ARTICLE IDEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

 

 

Section 1.01

 

Certain Defined Terms

1

Section 1.02

 

Computation of Time Periods; Other Definitional Provisions

35

Section 1.03

 

Accounting Terms

35

 

 

 

 

 

 

 

 

ARTICLE IIAMOUNTS AND TERMS OF THE ADVANCES

 

 

 

 

 

 

Section 2.01

 

The Advances

35

Section 2.02

 

Making the Advances

36

Section 2.03

 

[Reserved]

37

Section 2.04

 

Repayment of Advances

37

Section 2.05

 

Termination or Reduction of the Commitments

37

Section 2.06

 

Prepayments

37

Section 2.07

 

Interest

38

Section 2.08

 

Fees

39

Section 2.09

 

Conversion of Advances

40

Section 2.10

 

Increased Costs, Etc

41

Section 2.11

 

Payments and Computations

42

Section 2.12

 

Taxes

45

Section 2.13

 

Sharing of Payments, Etc

49

Section 2.14

 

Use of Proceeds

50

Section 2.15

 

Evidence of Debt

50

Section 2.16

 

[Reserved]

51

Section 2.17

 

Increase in the Aggregate Commitments

51

Section 2.18

 

Defaulting Lenders

53

Section 2.19

 

Replacement of Lenders

54

 

 

 

 

 

 

 

 

ARTICLE IIICONDITIONS PRECEDENT TO CLOSING

 

 

 

 

 

 

Section 3.01

 

Conditions Precedent to Closing

55

Section 3.02

 

Conditions Precedent to Each Borrowing and Increase

58

Section 3.03

 

Determinations Under Sections 3.01 and 3.02

59

 

 

 

 

 

 

 

 

ARTICLE IVREPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

Section 4.01

 

Representations and Warranties of the Loan Parties

59

 

 

 

 

 

 

 

 

ARTICLE VCOVENANTS OF THE LOAN PARTIES

 

 

 

 

 

 

Section 5.01

 

Affirmative Covenants

67

Section 5.02

 

Negative Covenants

71

Section 5.03

 

Reporting Requirements

78

Section 5.04

 

Financial Covenants

82

 

 

 

 

 

i

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE VIEVENTS OF DEFAULT

 

 

 

 

 

 

Section 6.01

 

Events of Default

83

 

 

 

 

 

 

 

 

ARTICLE VIIGUARANTY

 

 

 

 

 

 

Section 7.01

 

Guaranty; Limitation of Liability

86

Section 7.02

 

Guaranty Absolute

87

Section 7.03

 

Waivers and Acknowledgments

88

Section 7.04

 

Subrogation

89

Section 7.05

 

Guaranty Supplements

90

Section 7.06

 

Indemnification by Guarantors

90

Section 7.07

 

Subordination

90

Section 7.08

 

Continuing Guaranty; Effect of Release

91

Section 7.09

 

Keepwell

92

 

 

 

 

 

 

 

 

ARTICLE VIIITHE ADMINISTRATIVE AGENT

 

 

 

 

 

 

Section 8.01

 

Authorization and Action

92

Section 8.02

 

The Administrative Agent’s Reliance, Etc

92

Section 8.03

 

PNC and Affiliates

93

Section 8.04

 

Lender Credit Decision

93

Section 8.05

 

Indemnification by Lenders

94

Section 8.06

 

Successor Agent

94

Section 8.07

 

Relationship of Administrative Agent and Lenders

95

 

 

 

 

 

 

 

 

ARTICLE IXMISCELLANEOUS

 

 

 

 

 

 

Section 9.01

 

Amendments, Etc

95

Section 9.02

 

Notices, Etc

97

Section 9.03

 

No Waiver; Remedies

100

Section 9.04

 

Costs and Expenses

100

Section 9.05

 

Right of Set-off

102

Section 9.06

 

Binding Effect

103

Section 9.07

 

Assignments and Participations; Replacement Notes

103

Section 9.08

 

Execution in Counterparts

107

Section 9.09

 

Severability

107

Section 9.10

 

Survival of Representations

107

Section 9.11

 

Usury Not Intended

107

Section 9.12

 

[Reserved]

108

Section 9.13

 

Confidentiality

108

Section 9.14

 

Release of Subsidiary Guarantors

111

Section 9.15

 

Patriot Act Notification

112

Section 9.16

 

Jurisdiction, Etc

112

Section 9.17

 

Governing Law

112

Section 9.18

 

WAIVER OF JURY TRIAL

112

Section 9.19

 

No Fiduciary Duties

113

Section 9.20

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

113

 

ii

--------------------------------------------------------------------------------

 

SCHEDULES

Schedule I

‑

Commitments and Applicable Lending Offices

Schedule II

‑

Unencumbered Assets

Schedule 4.01(b)

‑

Subsidiaries

Schedule 4.01(f)

‑

Material Litigation

Schedule 4.01(m)

‑

Existing Debt

Schedule 4.01(n)

‑

Surviving Debt

Schedule 4.01(o)

‑

Existing Liens

Schedule 4.01(p)

‑

Real Property

Part I

‑

Owned Assets

Part II

‑

Leased Assets

Schedule 4.01(q)

‑

Environmental Concerns

Schedule 4.01(w)

‑

Plans and Welfare Plans

 

EXHIBITS

Exhibit A

‑

Form of Note

Exhibit B

‑

Form of Notice of Borrowing

Exhibit C

‑

Form of Guaranty Supplement

Exhibit D

‑

Form of Assignment and Acceptance

Exhibit E

‑

[Reserved]

Exhibit F

‑

[Reserved]

Exhibit G‑1

‑

Form of Section 2.12(g) U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G‑2

 

Form of Section 2.12(g) U.S. Tax Compliance Certificate (For Foreign
Participants That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G‑3

 

Form of Section 2.12(g) U.S. Tax Compliance Certificate  (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit G‑4

 

Form of Section 2.12(g) U.S. Tax Compliance Certificate (For Foreign Lenders
That Are Partnerships For U.S. Federal Income Tax Purposes)

 

 

 

iii

--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT

TERM LOAN AGREEMENT dated as of September 29, 2016 (this “Agreement”) among
EASTERLY GOVERNMENT PROPERTIES LP, a Delaware limited partnership (the
“Borrower”), EASTERLY GOVERNMENT PROPERTIES, INC., a Maryland corporation (the
“Parent Guarantor”), the entities listed on the signature pages hereof as the
subsidiary guarantors from time to time (together with any Additional Guarantors
(as hereinafter defined) acceding hereto pursuant to Section 5.01(j) or 7.05,
from time to time, the “Subsidiary Guarantors” and, together with the Parent
Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
administrative agent (together with any successor administrative agent appointed
pursuant to Section 8.06, the “Administrative Agent”) for the Lenders (as
hereinafter defined), with U.S. BANK NATIONAL ASSOCIATION (“USBNA”) and SUNTRUST
BANK, as syndication agents and PNC CAPITAL MARKETS LLC (“PNCCM”), USBNA and
SUNTRUST ROBINSON HUMPHREY, INC., as joint lead arrangers and joint bookrunners
(the “Arrangers”).

Article I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acceding Lender” has the meaning specified in Section 2.17(d).

“Accession Agreement” has the meaning specified in Section 2.17(d)(i).

“Additional Guarantor” has the meaning specified in Section 7.05.

“Adjusted EBITDA” means an amount equal to (a) EBITDA for the fiscal quarter of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as
the case may be, multiplied by four, less (b) the Capital Expenditure Reserve
for all Assets for such fiscal quarter.

“Adjusted Net Operating Income” means, with respect to any Asset, (a) Net
Operating Income attributable to such Asset multiplied by four less (b) the
Management Fee Adjustment for such Asset less (c) the Capital Expenditure
Reserve for such Asset, in each case for the fiscal quarter most recently ended
for which financial statements are required to be delivered to the Lenders
pursuant to Section 5.03(b) or (c), as the case may be.  In no event shall the
Adjusted Net Operating Income for any Asset be less than zero.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with PNC Bank, N.A., Pittsburgh, at its
office at

1

--------------------------------------------------------------------------------

 

PNC Firstside Center 4th Floor, 500 First Avenue, Pittsburgh, PA 15219, ABA No.
034-000-096, Account No. 130760016803, Account Name:  Commercial Loan
Operations, Reference:  Easterly Government Properties LP, Attention:  Nicole
Novak, or such other account as the Administrative Agent shall specify in
writing to the Borrower and the Lenders.

“Advance” has the meaning specified in Section 2.01.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For purposes of this definition, the term “control” (including the
terms “controlling”, “controlled by” and “under common control with”) of a
Person means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of Voting Interests, by contract or otherwise.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, the net amount in respect of all Hedge Agreements,
determined, with respect to each Hedge Agreement, on any date of determination,
reasonably and in good faith by the Administrative Agent equal to:  (a) in the
case of a Hedge Agreement documented pursuant to the Master Agreement
(Multicurrency‑Cross Border) published by the International Swap and Derivatives
Association, Inc. (the “Master Agreement”), the amount, if any, that would be
payable by or to any Loan Party or any of its Subsidiaries to or by its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Loan Party or
Subsidiary was the sole “Affected Party”, and (iii) the Administrative Agent was
the sole party determining such payment amount (with the Administrative Agent
making such determination reasonably and in good faith pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark‑to‑market value of such Hedge
Agreement, which will be the unrealized loss or unrealized profit on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined reasonably and in good faith by the Administrative Agent
based on the settlement price of such Hedge Agreement on such date of
determination; or (c) in all other cases, the mark‑to‑market value of such Hedge
Agreement, which will be the unrealized loss or unrealized profit on such Hedge
Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined reasonably and in good faith by the Administrative Agent as
the amount, if any, by which (i) the present value of the future cash flows to
be paid by such Loan Party or Subsidiary exceeds (or is less than, as
applicable) (ii) the present value of the future cash flows to be received by
such Loan Party or Subsidiary pursuant to such Hedge Agreement; capitalized
terms used and not otherwise defined in this definition shall have the
respective meanings set forth in the above described Master Agreement.

“Alternate Source” has the meaning set forth in the definition of “Eurodollar
Rate” or “Federal Funds Open Rate”, as applicable.

Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any

2

--------------------------------------------------------------------------------

 

regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, at any date of determination, (a) a percentage per
annum determined by reference to the Leverage Ratio as set forth below, but
subject to clause (b) below:

Pricing Level

Leverage Ratio

Applicable Margin for Eurodollar Rate Advances

Applicable Margin for Base Rate Advances

I

< 40%

1.70%

0.70%

II

≥ 40% but < 45%

1.75%

0.75%

III

≥ 45% but < 50%

1.90%

0.90%

IV

≥ 50% but < 55%

2.05%

1.05%

V

≥ 55%

2.35%

1.35%

 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (i) the
Applicable Margin shall initially be at Pricing Level I on the Closing Date,
(ii) no change in the Applicable Margin resulting from the Leverage Ratio shall
be effective until the first Business Day after the date on which the
Administrative Agent receives (x) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (y) a
certificate of the Chief Financial Officer (or other Responsible Officer
performing similar functions) of the Borrower demonstrating the Leverage Ratio,
and (iii) the Applicable Margin shall be at Pricing Level V for so long as the
Borrower has not submitted to the Administrative Agent as and when required
under Section 5.03(b) or (c), as applicable, the information described in
clause (ii) of this proviso and shall continue to apply until the first Business
Day after the date on which the information described in clause (ii) of this
proviso is delivered.  If as a result of a restatement of the Borrower’s
financial statements or other recomputation of the Leverage Ratio on which the
Applicable Margin is based, the interest paid or accrued hereunder was paid or
accrued at a rate lower than the interest that would have been payable had such
Leverage Ratio been correctly computed, the Borrower shall pay to the
Administrative Agent for the account of the Lenders promptly following demand
therefor the difference between the amount that should have been paid or accrued
and the amount actually paid or accrued.

(b)In the event that the Parent Guarantor achieves an Investment Grade Rating,
the Parent Guarantor may, upon written notice to the Administrative Agent, make
an irrevocable one‑time written election (setting forth the date for such
election to be effective) to exclusively use the ratings‑based pricing grid set
forth below (a “Ratings Grid Election”), in which case the Applicable Margin for
Eurodollar Rate Advances and Base Rate Advances will be determined, as per the
pricing grid below, on the basis of the Debt Rating of the Parent

3

--------------------------------------------------------------------------------

 

Guarantor, as set forth below, notwithstanding any failure of the Parent
Guarantor to maintain an Investment Grade Rating: 

Debt Rating of Parent Guarantor

Applicable Margin for Eurodollar Rate Advances

Applicable Margin for Base Rate Advances

> A‑/A3

1.50%

0.50%

BBB+/Baa1

1.55%

0.55%

BBB/Baa2

1.65%

0.65%

BBB‑/Baa3

1.90%

0.90%

< BBB‑/Baa3

2.45%

1.45%

 

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.06(a) and any other notice relating to the payment of any principal
or other amount due under any Loan Document prior to the scheduled date
therefor, (iii) all notices of any Default or Event of Default and (iv) any
notice, demand, communication, information, document and other material required
to be delivered to satisfy any of the conditions set forth in Article III or any
other condition to any Borrowing or other extension of credit hereunder or any
condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

“Arrangers” has the meaning specified in the recital of parties to this
Agreement.

“Assets” means Office Assets, Development Assets, Redevelopment Assets, Joint
Venture Assets and Mixed Use Assets.

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset or any Mixed Use Asset, the Capitalized Value of such Office Asset or
Mixed Use Asset; provided, however, that the Asset Value of each Office Asset or
Mixed Use Asset, as the case may be (other than a Development Asset or
Redevelopment Asset) shall be equal, during the first 12 months following
acquisition thereof, to the greater of (i) the acquisition price of such Office
Asset or Mixed Use Asset, as applicable and (ii) the Capitalized Value of such
Office Asset or Mixed Use Asset, as applicable, (b) in the case of any
Development Asset or Redevelopment Asset, the gross book value of such Asset as
determined in accordance with GAAP, (c) in the case of any Joint Venture Asset
that, but for such Asset being owned by a Joint Venture, would

4

--------------------------------------------------------------------------------

 

qualify as an Office Asset or a Mixed Use Asset under the applicable definition
thereof, the JV Pro Rata Share of the Capitalized Value of such Joint Venture
Asset; provided, however, that the Asset Value of each Joint Venture Asset shall
be equal, during the first 12 months following acquisition thereof, to the JV
Pro Rata Share of the greater of (i) the acquisition price of such Joint Venture
Asset or (ii) the Capitalized Value of such Joint Venture Asset, (d) in the case
of any Joint Venture Asset that, but for such Asset being owned by a Joint
Venture, would qualify as a Development Asset or Redevelopment Asset under the
definition thereof, the JV Pro Rata Share of the gross book value of such Joint
Venture Asset as determined in accordance with GAAP, and (e) in the case of any
other asset of the Parent Guarantor or any of its Subsidiaries that is not
already referenced in clauses (a) through (d) above, the gross book value of
such asset as determined in accordance with GAAP.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
accordance with Section 9.07 and in substantially the form of Exhibit D hereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

“Base Rate” means, the greatest of (a) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, (b) the Federal Funds Open
Rate plus 0.5% per annum or (c) the Daily Eurodollar Rate plus 1.0% per annum,
so long as a Daily Eurodollar Rate is offered, ascertainable and not
unlawful.  Any change in the Base Rate (or any component thereof) will take
effect as of the opening of business on the day such change occurs.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Citibank N.A. at its office at 153 East 53rd Street, 21st Floor,
New York, New York 10022, ABA No. 021000089, Account No. 4991074200 or such
other account as the Borrower shall specify in writing to the Administrative
Agent.

5

--------------------------------------------------------------------------------

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by the Lenders.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capital Expenditure Reserve” means, with respect to any Asset at any date of
determination, $0.25 times the total number of rentable square feet of such
Asset, provided that with respect to any Asset that is a Joint Venture Asset,
the Capital Expenditure Reserve shall be equal to the JV Pro Rata Share of such
amount.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitalized Value” means, in the case of any applicable Asset, the Adjusted Net
Operating Income of such Asset divided by 7.25%.

“Cash Equivalents” means any of the following:  (a) readily marketable
obligations issued or directly and fully guaranteed or insured by the Government
of the United States or any agency or instrumentality thereof with maturities of
not greater than 360 days from the date of acquisition thereof, provided that
the full faith and credit of the Government of the United States is pledged in
support thereof, (b) certificates of deposit of or time deposits with any
commercial bank that is a Lender or a member of the Federal Reserve System,
issues (or the parent of which issues) commercial paper rated as described in
clause (c) below, is organized under the laws of the United States or any State
thereof (or the District of Columbia) and has combined capital and surplus of at
least $1,000,000,000, in each case with maturities of not greater than 90 days
from the date of acquisition thereof, (c) commercial paper issued by any
corporation organized under the laws of any State of the United States and rated
at least “Prime‑1” (or the then equivalent grade) by Moody’s or “A‑1” (or the
then equivalent grade) by S&P, in each case with maturities of not greater than
180 days from the date of acquisition thereof, or (d) investments classified in
accordance with GAAP as current assets of the Borrower or any of its
Subsidiaries, in money market investment programs registered under the
Investment Company Act of 1940, which are administered by financial institutions
that have the highest rating obtainable from either Moody’s or S&P, in and the
portfolios of which are limited solely to Investments of the character, quality
and maturity described in clauses (a), (b) and (c) hereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority, or (c) the making or issuance
of any request, rule, guideline or directive (whether or

6

--------------------------------------------------------------------------------

 

not having the force of Law) by any Governmental Authority, including, without
limitation, with respect to capital requirements.

“Change of Control” means the occurrence of any of the following (after giving
effect to the consummation of the IPO and the Formation Transactions):  (a) any
Person or two or more Persons acting in concert shall have acquired and shall
continue to have following the date hereof beneficial ownership (within the
meaning of Rule 13d‑3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or (b) there is a change in the composition
of the Parent Guarantor’s Board of Directors over a period of 24 consecutive
months (or less) such that a majority of Board members (rounded up to the
nearest whole number) ceases, by reason of one or more proxy contests for the
election of Board members, to be comprised of individuals who either (i) have
been Board members continuously since the beginning of such period or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (i) who were still in
office at the time such election or nomination was approved by the Board; or
(c) the execution of one or more management agreements by the Parent Guarantor
with a third party such that the Parent Guarantor becomes a so-called
“externally managed REIT”; or (d) the Parent Guarantor ceases to be the direct
legal and beneficial owner of (i) all of the general partnership interests in
the Borrower and (ii) at least 59% of the Equity Interests in the Borrower; or
(e) the Parent Guarantor shall create, incur, assume or suffer to exist any Lien
on the Equity Interests in the Borrower owned by it.

“Closing Date” means September 29, 2016.

“Commitment” means, with respect to any Lender at any time, the amount (whether
funded or unfunded) (a) set forth opposite such Lender’s name on Schedule I
hereto under the caption “Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 10.07(d) as such
Lender’s “Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.05.

“Commitment Date” has the meaning specified in Section 2.17(b).

“Commitment Increase” has the meaning specified in Section 2.17(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

7

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes imposed on or measured by
net income (however denominated) or franchise Taxes or branch profits Taxes.

“Consent Request Date” has the meaning specified in Section 9.01(b).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Group” means the Borrower and the Parent Guarantor, together with
their Consolidated Subsidiaries.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation (and without duplication) (a) the
direct or indirect guarantee, endorsement (other than for collection or deposit
in the ordinary course of business), co‑making, discounting with recourse or
sale with recourse by such Person of the Obligation of a primary obligor,
(b) the Obligation to make take‑or‑pay or similar payments, if required,
regardless of nonperformance by any other party or parties to an agreement or
(c) any Obligation of such Person, whether or not contingent, (i) to purchase
any such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or supply funds (A) for the purchase or
payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, assets, securities
or services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith, all as recorded on the balance sheet or on the footnotes
to the most recent financial statements of such Person in accordance with GAAP.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

“Covered Entity” means (a) each Loan Party and each Subsidiary of a Loan Party
and (b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above.  For purposes of this definition, control of a
Person means the direct or indirect (x) ownership of, or power to vote, 25% or
more of the issued and outstanding equity interests having ordinary voting power
for the election of directors of such Person or other Persons performing similar
functions for such Person, or (y) power to direct or cause the direction of the
management and policies of such Person whether by ownership of equity interests,
contract or otherwise.

8

--------------------------------------------------------------------------------

 

“Customary Carve‑Out Agreement” has the meaning specified in the definition of
Non‑Recourse Debt.

“Daily Eurodollar Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing the Published Rate by a number equal to 1.00
minus the Eurodollar Rate Reserve Percentage.  Notwithstanding the foregoing, if
the Daily Eurodollar Rate as determined above would be less than zero (0.00)
percent per annum, such rate shall be deemed to be zero (0.00) percent per annum
for purposes of this Agreement.

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for borrowed money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not, unless subject to a Good Faith Contest, overdue by more than 60 days,
(c) all Obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all Obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Obligations of such Person as
lessee under Capitalized Leases, (f) all Obligations of such Person under
acceptance, letter of credit or similar facilities, (g) all Obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment (but
excluding for the avoidance of doubt (i) regular quarterly dividends and
(ii) special year‑end dividends made in connection with maintaining the Parent
Guarantor’s status as a REIT) in respect of any Equity Interests in such Person
or any other Person (other than Preferred Interests that are issued by any Loan
Party or Subsidiary thereof and classified as either equity or minority
interests pursuant to GAAP) or any warrants, rights or options to acquire such
Equity Interests, (h) all Obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations of such Person with respect to Debt for borrowed money and (j) all
indebtedness and other payment Obligations referred to in clauses (a) through
(i) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness or other payment Obligations (valued, in the case
of any such Debt as to which recourse for the payment thereof is expressly
limited to the property or assets on which such Lien is granted, at the lesser
of (1) the stated or determinable amount of the Debt that is so secured or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) and
(2) the fair market value of such property or assets); provided, however, that
in the case of the Parent Guarantor and its Subsidiaries, “Debt” shall also
include, without duplication, the JV Pro Rata Share of Debt for each Joint
Venture; provided further that for purposes of computing the Leverage Ratio, the
Secured Leverage Ratio, the Secured Recourse Leverage Ratio and the Unsecured
Leverage Ratio, “Debt” shall be deemed to exclude redeemable preferred equity
interests issued as trust preferred securities by the Parent Guarantor and the
Borrower to the extent the same are by their terms subordinated to the Facility
and not redeemable until after the Maturity Date, as extended from time to time.

9

--------------------------------------------------------------------------------

 

“Debt Rating” means, as of any date, with respect to either Moody’s or S&P, the
most recent credit rating assigned to the senior, unsecured, non‑credit
enhanced, long‑term debt of the Parent Guarantor issued by such rating agency
prior to such date.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, subject to Section 2.18(d), (i) any Lender that has
failed for two or more Business Days to comply with its obligations under this
Agreement to make an Advance or any other payment, in each case when due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, shall be specifically identified in such notice), (ii) any
Lender that has notified the Administrative Agent or the Borrower in writing, or
has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, shall be specifically identified in such
notice or public statement), (iii) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender will cease to be a Defaulting Lender pursuant to this
clause (iii) upon the Administrative Agent’s and the Borrower’s receipt of such
written confirmation), (iv) any Lender with respect to which a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or its Parent
Company or (v) any Lender with respect to which such Lender or its Parent
Company has become the subject of a Bail-In Action.  Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (i) through (v) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.18(d)) upon notification of such determination by the Administrative
Agent to the Borrower and the Lenders.

“Delayed Draw Period” means the period commencing on the Closing Date and ending
on the date occurring 180 days following the Closing Date.

“Departing Lender” has the meaning specified in Section 2.19.

“Development Asset” means Real Property acquired for development into an Office
Asset or a Mixed Use Asset, as applicable, that, in accordance with GAAP, would
be classified as a development property on a Consolidated balance sheet of the
Parent Guarantor and its Subsidiaries.  Upon the Borrower’s written election
delivered to the Administrative Agent, any Development Asset set forth in such
written election shall continue to be classified as a Development Asset
hereunder until the end of the four complete consecutive fiscal quarters of the
Parent Guarantor following the achievement of Substantial Completion with
respect to such Asset, following which such Asset shall be classified as an
Office Asset or a Mixed Use Asset, as applicable, hereunder.

10

--------------------------------------------------------------------------------

 

“Dividend” means, with respect to any Person for any measurement period, that
such Person has during such measurement period declared or paid a dividend or
distribution or returned any equity capital to its stockholders, partners,
members or other holders of its Equity Interests or authorized or made any other
distribution, payment or delivery of property or cash to holders of its Equity
Interests as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any shares of any class of its Equity
Interests (or any options or warrants issued by such Person with respect to its
Equity Interests), or set aside any funds for any of the foregoing purposes, or
has during such measurement period permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any shares of any class of the Equity
Interests in such Person (or any options or warrants issued by such Person with
respect to its Equity Interests); provided, however, that a dividend or
distribution by such Person to the holders of one or more classes or series of
its Equity Interests, shall not be deemed to be a dividend, if such dividend or
distribution is payable solely in Equity Interests that are not Preferred
Interests, or in rights, warrants or options to purchase such Equity Interests.

“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum of, without duplication, all Dividends
paid by the Parent Guarantor on account of any Equity Interests in the Parent
Guarantor, to (b) Funds From Operations, in each case for the fiscal quarter of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as
the case may be, multiplied by four.

“Dollars” and the “$” each means lawful currency of the United States of
America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender, as the case may be, or such other office of such Lender as such
Lender may from time to time specify to the Borrower and the Administrative
Agent.

“Early Release Request” has the meaning specified in Section 9.14(b).

“EBITDA” means, at any date of determination, the sum of the following items, in
each for the fiscal quarter of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lenders pursuant
to Section 5.03(b) or (c), as the case may be:  (a) the sum of (i) net income
(or net loss) (excluding gains (or losses) from extraordinary and unusual
items), (ii) interest expense, (iii) income tax expense, (iv) depreciation
expense, (v) amortization expense, and (vi) to the extent subtracted in
computing net income, expenses incurred in connection with non‑recurring items,
in each case of the Parent Guarantor and its Subsidiaries determined on a
Consolidated basis and in accordance with GAAP for such recently ended fiscal
quarter, plus (b) with respect to each Joint Venture, the JV Pro Rata Share of
the sum of (i) net income (or net loss) (excluding gains (or losses) from
extraordinary and unusual items), (ii) interest expense, (iii) income tax
expense, (iv) depreciation expense, (v) amortization expense, and (vi) to the
extent subtracted in computing net income of such Joint Venture, non‑recurring
items, in each case of such Joint Venture determined on a Consolidated basis and
in accordance with GAAP for such recently ended fiscal quarter; provided,
however, that for purposes of this definition, in the case of any acquisition or
disposition of any direct or

11

--------------------------------------------------------------------------------

 

indirect interest in any asset (including through the acquisition or disposition
of Equity Interests) by the Parent Guarantor or any of its Subsidiaries during
such recently ended fiscal quarter, EBITDA will be adjusted (1) in the case of
an acquisition, by adding thereto an amount equal to the acquired asset’s actual
EBITDA (computed as if such asset was owned by the Parent Guarantor or one of
its Subsidiaries for the entirety of such recently ended fiscal quarter)
generated during the portion of such recently ended fiscal quarter that such
asset was not owned by the Parent Guarantor or such Subsidiary, and (2) in the
case of a disposition, by subtracting therefrom an amount equal to the actual
EBITDA generated by the asset so disposed of during such recently ended fiscal
quarter; and provided further still that there shall be no rent‑leveling
adjustments made (and only cash rents will be used) when computing EBITDA.

“ECP” means an eligible contract participant as defined in the Commodity
Exchange Act.

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (i) a Lender; (ii) an Affiliate or Fund Affiliate of a
Lender; (iii) a commercial bank organized under the laws of the United States,
or any State thereof, respectively, and having, when considered together with
any corporation controlling such commercial bank or the bank holding company (as
defined in Federal Reserve Board Regulation Y) of such commercial bank, total
combined capital and surplus of $2,500,000,000 or more; (iv) a savings and loan
association or savings bank organized under the laws of the United States or any
State thereof (A) that is in the business of lending money and extending credit
under credit facilities similar to those extended under this Agreement, (B) that
is operationally and procedurally able to meet the obligations of a Lender
hereunder, and (C) that has a net worth of $500,000,000 or more; (v) a
commercial bank organized under the laws of any other country that is a member
of the OECD or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having, when considered together with any
corporation controlling such commercial bank or the bank holding company (as
defined in Federal Reserve Board Regulation Y) of such commercial bank, total
assets of $2,500,000,000 or more, so long as such bank is acting through a
branch or agency located in the United States; (vi) the central

12

--------------------------------------------------------------------------------

 

bank of any country that is a member of the OECD; (vii) a finance company,
insurance company or other financial institution or fund (whether a corporation,
partnership, trust or other entity) having total assets of $500,000,000 or more
and which meets the requirements set forth in subclauses (A) and (B) of clause
(iv) above; and (viii) any other Person approved by the Administrative Agent
and, unless a Default has occurred and is continuing at the time any assignment
is effected pursuant to Section 9.07, approved by the Borrower, each such
approval not to be unreasonably withheld, conditioned or delayed (and in the
case of the Borrower, such approval shall be deemed given if not denied in
writing within ten (10) Business Days following a request therefor); provided,
however, that neither any Loan Party nor any Affiliate of a Loan Party shall
qualify as an Eligible Assignee under this definition.

“Environmental Action” means any enforcement action, litigation, demand, demand
letter, claim of liability, notice of non‑compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement in each case of any Governmental Authority and
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health or safety
from exposure to Hazardous Materials or to the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials in
each case to the extent the foregoing are applicable to any Loan Party or any of
their Subsidiaries or any assets of such Person.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

13

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30‑day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (a) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which Dollar deposits
are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for Dollars for a comparable amount having a borrowing date and a
maturity comparable to such Interest Period (or if at any time, for any reason,
a Bloomberg Page BBAM1

14

--------------------------------------------------------------------------------

 

(or any substitute page) or any Alternate Source no longer exists, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination is conclusive absent manifest error)), by (b) a number equal to
1.00 minus the Eurodollar Rate Reserve Percentage.  The Eurodollar Rate will be
adjusted with respect to any Eurodollar Rate Advances that are outstanding on
the effective date of any change in the Eurodollar Rate Reserve Percentage as of
such effective date.  The Administrative Agent will give prompt notice to the
Borrower of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination is conclusive absent manifest
error.  Notwithstanding the foregoing, if the Eurodollar Rate as determined
under any method above would be less than zero (0.00), such rate shall be deemed
to be zero (0.00) percent per annum for purposes of this Agreement.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the maximum
percentage in effect on such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.19 or Section 9.01(b)) or (ii) such
Lender changes its

15

--------------------------------------------------------------------------------

 

lending office except in each case to the extent that, pursuant to Section 2.12,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.12(f) and Section 2.12(g) (other
than if such failure is due to a change in law, or in the interpretation or
application thereof, occurring after the date on which a form or other document
originally was required to be provided) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
February 11, 2015 between Borrower and Citibank, N.A. as administrative agent,
and certain other parties thereto, as the same has been or may hereafter be,
amended or otherwise modified, together with any replacement or successor
revolving credit facility that Borrower may enter into (including without
limitation, any amendment and restatement of the Credit Agreement referred to
above).

“Existing Credit Agreement Provisions” has the meaning specified in
Section 9.01(d).

“Existing Debt” means Debt for borrowed money of each Loan Party and its
Subsidiaries outstanding immediately prior to the Closing Date.

“Facility” means, at any time, the aggregate amount of the Lenders’ Commitments
at such time.

“Facility Exposure” means, at any time, the aggregate principal amount of all
outstanding Advances.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretation or application thereof
and any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code.

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (an “Alternate Source”) (or if such
rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if at any time, for any
reason, a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source does not exist, a comparable replacement rate determined by Agent at such
time (which determination is conclusive absent manifest error); provided,
however, that if such day is not a Business Day, the Federal Funds Open Rate for
such day will be the “open” rate on the immediately preceding Business Day.  The
rate of interest charged will be adjusted as of each Business Day based on
changes in the Federal Funds Open Rate without notice to the
Borrower.  Notwithstanding the foregoing, if the Federal Funds Open

16

--------------------------------------------------------------------------------

 

Rate as determined under any method above would be less than zero (0.00), such
rate shall be deemed to be zero (0.00) percent per annum for purposes of this
Agreement.

“Fee Letter” means any separate letter agreement executed and delivered by the
Borrower or an affiliate of the Borrower and to which the Administrative Agent
or an Arranger is a party, as the same may be amended, restated or replaced from
time to time.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA, to (b) the sum of (i) interest (including capitalized
interest) payable in cash on all Debt for borrowed money plus (ii) scheduled
amortization of principal amounts of all Debt for borrowed money payable (not
including balloon maturity amounts) plus (iii) all cash dividends payable on any
preferred Equity Interests, (which, for the avoidance of doubt, shall include
preferred Equity Interests structured as trust preferred securities) but
excluding redemption payments or charges in connection with the redemption of
preferred Equity Interests, in the case of each of clauses (a) and (b), of or by
the Parent Guarantor and its Consolidated Subsidiaries and in the case of
clause (b), for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lenders
pursuant to Section 5.03(b) or (c), as the case may, be multiplied by four.

“Foreign Lender” has the meaning specified in Section 2.12(g)(ii).

“Formation Transactions” means the “formation transactions” all as more fully
described in the Registration Statement and otherwise on terms reasonably
satisfactory to the Administrative Agent.

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Funds From Operations” means, with respect to the Parent Guarantor, net income
(computed in accordance with GAAP), excluding gains (or losses) from sales of
property and extraordinary and unusual items, plus depreciation and
amortization, and after adjustments for unconsolidated Joint
Ventures.  Adjustments for unconsolidated Joint Ventures will be calculated to
reflect funds from operations on the same basis.

“GAAP” has the meaning specified in Section 1.03.

“Good Faith Contest” means the contest of an item as to which:  (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP (unless the applicable Loan Parties have assets that are reasonably
sufficient to satisfy such contested item, if applicable) and (c) the failure to
pay or comply with such contested item during the period of such contest could
not reasonably be expected to result in a Material Adverse Effect.

17

--------------------------------------------------------------------------------

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any Federal, state, municipal, national, local or other governmental
department, agency, authority, commission, instrumentality, board, bureau,
regulatory body, court, central bank or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra‑national bodies
such as the European Union or the European Central Bank).

“Guaranteed Hedge Agreement” means any Hedge Agreement permitted under Article V
that is entered into by and between any Loan Party and any Hedge Bank.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

“Guarantor Deliverables” means each of the items set forth in
Section 5.01(j)(iv).

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements, if any, delivered pursuant to
Section 5.01(j) or Section 7.05.

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto.

“Hazardous Materials” means (a) petroleum or petroleum products, by‑products or
breakdown products, radioactive materials, asbestos‑containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender or an Affiliate of a Lender in its capacity as a
party to a Guaranteed Hedge Agreement, but only for so long as the applicable
Lender continues to be a Lender after entering into such Guaranteed Hedge
Agreement; provided, however, that so long as any Lender is a Defaulting Lender,
neither such Lender nor any Affiliate of such Lender will be a Hedge Bank with
respect to any Hedge Agreement.

“Increase Date” has the meaning specified in Section 2.17(a).

“Increasing Lender” has the meaning specified in Section 2.17(d).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

18

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information” has the meaning specified in Section 9.13.

“Initial Borrowing” means the initial Borrowing hereunder pursuant to Section
2.01.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Intellectual Property” has the meaning specified in Section 4.01(aa).

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the
Administrative Agent not later than 12:00 Noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

(a)the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Maturity Date;

(b)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(c)whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  

19

--------------------------------------------------------------------------------

 

(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, guaranty
of Debt of, or purchase or other acquisition of any Debt of, another Person,
including any partnership or joint venture interest in such other Person,
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute the business or a
division or operating unit of another Person, or (d) the purchase or other
acquisition of any Real Property.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” shall mean a Debt Rating of BBB‑ or better from S&P or
a Debt Rating of Baa3 or better from Moody’s.

“IPO” means the initial public offering of common stock in the Parent Guarantor
and its registration as a public company with the Securities and Exchange
Commission.

“Joint Venture” means any joint venture or other Person (a) in which the Parent
Guarantor or any of its Subsidiaries holds any Equity Interest, (b) that is not
a Subsidiary of the Parent Guarantor or any of its Subsidiaries and (c) the
accounts of which would not appear on the Consolidated financial statements of
the Parent Guarantor.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture directly or indirectly held
by the Parent Guarantor and any of its Wholly-Owned Subsidiaries by (b) the
total book value of all outstanding Equity Interests in such Joint Venture at
such time.

“Law” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Authority, foreign or domestic.

“Lender Insolvency Event” means that, other than in connection with an
Undisclosed Administration, (i) the Lender or its Parent Company is insolvent,
or is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, (ii) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (iii) such Lender or its Parent Company has become the subject of a Bail-In
Action.  Notwithstanding the above, a Lender Insolvency Event shall not occur
solely

20

--------------------------------------------------------------------------------

 

by virtue of the ownership or acquisition of any Equity Interest in the
applicable Lender or any direct or indirect Parent Company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“Leverage Ratio” means, at any date of determination, the ratio, expressed as a
percentage, of (a) Total Debt to (b) Total Asset Value.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Guaranty Supplement, and (e) each other document or instrument now or
hereafter executed and delivered by a Loan Party in connection with, pursuant to
or relating to this Agreement, in each case, as amended, but excluding in all
events the Guaranteed Hedge Agreements.

“Loan Parties” means the Borrower and the Guarantors.

“Management Fee Adjustment” means, with respect to any Asset for any fiscal
period, the amount, if any, by which (i) two percent (2.0%) of all rental and
other income from the operation of such Asset multiplied by four exceeds
(ii) all actual management fees payable in respect of such Asset multiplied by
four.

“Margin Stock” has the meaning specified in Regulation U.

“Material Acquisition” means the acquisition by the Borrower directly or
indirectly through any Subsidiary or by any of its Subsidiaries, in a single
transaction or in a series of related transactions, of any of (a) all or any
substantial portion of the property of, or a line of business or division of, or
any other property of, another Person, (b) one or more properties from another
Person, or (c) at least a majority of the voting Equity Interests of another
Person, in any such case whether or not involving a merger or consolidation with
such other Person, in which the value of the assets acquired in such acquisition
is greater than or equal to 5% of Total Asset Value at such time.

“Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Parent Guarantor and its Subsidiaries, taken as a whole.

21

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise) or operations of the Parent Guarantor and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or (c) the ability of the Borrower, the Parent Guarantor or the
Guarantors taken as a whole to perform their Obligations under any Loan Document
to which it is or is to be a party.

“Material Contract” means each Qualified Ground Lease and each other contract
that is material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Parent Guarantor and its
Subsidiaries, taken as a whole.

“Material Debt” means (a) Debt for borrowed money that is recourse to the
Borrower or the Parent Guarantor that is outstanding in a principal amount (or,
in the case of any Hedge Agreement, an Agreement Value) of $25,000,000 or more,
or (b) only prior to the date that the Parent Guarantor achieves an Investment
Grade Rating and the Parent Guarantor has made a Ratings Grid Election, any
other Debt for borrowed money of any Loan Party or any Subsidiary of a Loan
Party that is outstanding in a principal amount (or, in the case of any Hedge
Agreement, an Agreement Value) of $75,000,000 or more; in each case (i) whether
the subject of one or more separate debt instruments or agreements, and
(ii) exclusive of Debt outstanding under this Agreement.  For the avoidance of
doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.

“Material Litigation” has the meaning specified in Section 3.01(e).

“Maturity Date” means the earliest to occur of (a) September 29, 2023, (b) the
date of termination of all of the Commitments by the Borrower pursuant to
Section 2.05 or (c) the date of termination of all of the Commitments pursuant
to Section 6.01.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Mixed Use Asset” means Real Property and related personal property that
operates or is intended to operate as a mixed-use building that includes,
without limitation, an office component.  For the avoidance of doubt,
(a) Development Assets shall not be classified as Mixed Use Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, and (b) Redevelopment Assets shall not be classified as Mixed Use
Assets hereunder until the date indicated in the last sentence of the definition
of Redevelopment Asset herein.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or

22

--------------------------------------------------------------------------------

 

(b) was so maintained and in respect of which any Loan Party or any ERISA
Affiliate could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

“Necessary Loan Party” means any Guarantor that, at the time of any applicable
determination, both (x) owns an Unencumbered Asset that has not been designated
as a non-Unencumbered Asset in accordance with Section 5.01(j) and (y) is not
then the subject of an Early Release Request in accordance with Section
9.14.  For the avoidance of doubt, Parent Guarantor is not a Necessary Loan
Party.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Debt of the Person owning such asset or any other Person; provided, however,
that (a) an agreement that conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge, and (b) a provision in any agreement governing
unsecured Debt generally prohibiting the encumbrance of assets (exclusive of any
outright prohibition on the encumbrance of particular Unencumbered Assets) shall
not constitute a Negative Pledge so long as such provision is generally
consistent with a comparable provision of the Loan Documents.

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, (i) the total rental revenue and other income from the operation
of such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lenders
pursuant to Section 5.03(b) or (c), as the case may be, minus (ii) all expenses
and other proper charges incurred in connection with the operation and
maintenance of such Asset for the fiscal quarter of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lenders pursuant to Section 5.03(b) or (c), as the case may be, including
management fees, repairs, real estate and chattel taxes and bad debt expenses,
but before payment or provision for debt service charges, income taxes and
depreciation, amortization and other non‑cash expenses, all as determined in
accordance with GAAP, and (b) with respect to any Joint Venture Asset, (i) the
JV Pro Rata Share of the total rental revenue and other income from the
operation of such Asset for the fiscal quarter of the Parent Guarantor most
recently ended for which financial statements are required to be delivered to
the Lenders pursuant to Section 5.03(b) or (c), as the case may be, minus
(ii) the JV Pro Rata Share of all expenses and other proper charges incurred by
the applicable Joint Venture in connection with the operation and maintenance of
such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lenders
pursuant to Section 5.03(b) or (c), as the case may be, including management
fees, repairs, real estate and chattel taxes and bad debt expenses, but before
payment or provision for debt service charges, income taxes and depreciation,
amortization and other non‑cash expenses, all as determined in accordance with
GAAP; provided, however, that for purposes of this definition, in the case of
any acquisition or disposition of any direct or indirect interest in any Asset
(including through the acquisition or disposition of Equity Interests) by the
Parent Guarantor or any of its Subsidiaries during such most recently ended
fiscal quarter, Net Operating Income will be adjusted (1) in the case of an
acquisition, by adding thereto an

23

--------------------------------------------------------------------------------

 

amount equal to the acquired Asset’s actual Net Operating Income (computed as if
such Asset was owned by the Parent Guarantor or one of its Subsidiaries for the
entirety of such most recently ended fiscal quarter) generated during the
portion of such fiscal quarter that such Asset was not owned by the Parent
Guarantor or such Subsidiary, and (2) in the case of a disposition, by
subtracting therefrom an amount equal to the actual Net Operating Income
generated by the Asset so disposed of during such fiscal quarter.  Straight line
rent leveling adjustments required under GAAP, and amortization of intangibles
pursuant to FASB ASC 805, shall be disregarded in determinations of rents and
other revenues in clause (a)(i) above.

“Non‑Consenting Lender” has the meaning specified in Section 9.01(b).

“Non‑Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Non‑Recourse Debt” means Debt for borrowed money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for borrowed money
and/or (b) (i) the general credit of the Property‑Level Subsidiary that has
incurred such Debt for borrowed money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property‑Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property‑Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve‑outs to such limited recourse (any such customary carve‑outs or agreements
limited to such customary carve‑outs, being a “Customary Carve‑Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent Guarantor for fraud, misrepresentation, misapplication
or misappropriation of cash, waste, environmental claims, damage to properties,
non‑payment of taxes or other liens despite the existence of sufficient cash
flow, interference with the enforcement of loan documents upon maturity or
acceleration, voluntary or involuntary bankruptcy filings, violation of loan
document prohibitions against transfer of properties or ownership interests
therein and liabilities and other circumstances customarily excluded by lenders
(or by the applicable lender in respect of such Debt) from exculpation
provisions and/or included in separate indemnification and/or guaranty
agreements in non‑recourse financings of real estate (including, without
limitation, environmental indemnification agreements).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form, as applicable, of Exhibit A hereto evidencing
the aggregate indebtedness of the Borrower to such Lender resulting from the
Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,

24

--------------------------------------------------------------------------------

 

stayed or otherwise affected by any proceeding referred to in
Section 6.01(f).  Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party in
accordance with the Loan Documents; provided, however, that in no event shall
the Obligations of the Loan Parties under the Loan Documents include the
Excluded Swap Obligations.

“OECD” means the Organization for Economic Cooperation and Development.

“Office Asset” means Real Property and related personal property (other than any
Joint Venture Asset) that operates or is intended to be operated as an office
building, including, without limitation, courthouses.  For the avoidance of
doubt, (a) Development Assets shall not be classified as Office Assets hereunder
until the date indicated in the last sentence of the definition of Development
Asset herein, (b) Redevelopment Assets shall not be classified as Office Assets
hereunder until the date indicated in the last sentence of the definition of
Redevelopment Asset herein and (c) Office Assets may include components
(including, without limitation, retail and parking) that are ancillary to the
use of the building as an office building.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed any
Obligation under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or pledged or assigned or granted an interest in any
Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement,
recordation, filing or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.19 or Section
9.01(b)).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Participant” has the meaning specified in Section 9.07(g).

“Participant Register” has the meaning specified in Section 9.07(g).

“Patriot Act” has the meaning specified in Section 9.15.

25

--------------------------------------------------------------------------------

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means each of the following:  (a) Liens for taxes, assessments
and governmental charges or levies that are (i) not yet due and delinquent or
thereafter can be paid without penalty, or (ii) the subject of a Good Faith
Contest, or (iii) on an asset whose contribution to Total Asset Value is either
less than the outstanding principal balance of Secured Debt encumbering such
asset or does not exceed such principal balance by more than five percent (5%)
(it being agreed, however, that in such case, for so long as such Lien described
in this clause (a)(iii) exists, the Asset Value of such asset (and any other
asset owned by the same Subsidiary) shall be deemed to be zero); (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing payment of obligations that are not overdue for a period of
more than 60 days or are the subject of a Good Faith Contest; provided, however,
that if any Lien described in this clause (b) materially and adversely affects
the use of the asset to which such Lien relates, the Asset Value of such asset
shall be deemed to be zero; (c) pledges or deposits to secure obligations under
workers’ compensation or unemployment laws or similar legislation or to secure
public or statutory obligations; (d) easements, zoning restrictions, rights of
way and other encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use or value of such property in the business of the Borrower and its
Subsidiaries; (e) Tenancy Leases; and (f) deposits to secure trade contracts
(other than for Debt), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“PNC” has the meaning specified in the recital of parties to this Agreement.

“PNCCM” has the meaning specified in the recital of parties to this Agreement.

“Post Petition Interest” has the meaning specified in Section 7.07(b).

“Potential Defaulting Lender” means, at any time, (i) any Lender with respect to
which an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any Subsidiary of such
Lender, (ii) any Lender that has notified, or whose Parent Company or a
Subsidiary thereof has notified, the Administrative Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under any other loan agreement or credit agreement or other
similar agreement, unless such writing or statement states that such position is
based on such Lender’s determination that one or more conditions precedent to
funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), or (iii) any Lender that has, or whose Parent Company has, a
non‑investment grade rating from Moody’s or S&P or another nationally recognized
rating agency.  Any determination by the Administrative Agent that a Lender is a
Potential Defaulting

26

--------------------------------------------------------------------------------

 

Lender under any of clauses (i) through (iii) above will be conclusive and
binding absent manifest error, and such Lender will be deemed a Potential
Defaulting Lender (subject to Section 2.18(d)) upon notification of such
determination by the Administrative Agent to the Borrower and the Lenders.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Prepayment Premium” means an amount equal to (a) 2.00% of the amount of any
voluntary prepayments of principal on Advances made hereunder during the period
from the Closing Date through and including September 29, 2017, (b) 1.00% of the
amount of any voluntary prepayments of principal on Advances made hereunder
during the period from (but excluding) September 29, 2017 through and including
September 29, 2018 and (c) zero ($0) with respect to any prepayment of principal
on Advances made at any time after September 29, 2018.

“Principal Office” means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania, or such other office located in the United States
designated by the Administrative Agent.

“Property‑Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non‑Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non‑Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).

“Proposed Modification” has the meaning specified in Section 9.01(d).

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the
aggregate amount of such Lender’s Advances outstanding at such time and the
denominator of which is the aggregate Facility Exposure at such time.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Qualified Ground Lease” means a ground lease of Real Property containing the
following terms and conditions:  (a) a remaining term (inclusive of any
unexercised extension options as to which there are no unsatisfied conditions
precedent, other than the giving of notice of exercise) of 30 years or more from
the Closing Date; (b) the right of the lessee to mortgage and encumber its
interest in the leased property without the consent of the lessor; (c) the

27

--------------------------------------------------------------------------------

 

obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of a
leasehold estate demised pursuant to a ground lease.

“Ratings Grid Election” has the meaning specified in the definition of
“Applicable Margin”.

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements and fixtures located
thereon.

“Recipient” means (a) the Administrative Agent or (b) any Lender.

“Recourse Debt” means Debt (excluding Non-Recourse Debt) for which the Parent
Guarantor or any of its Subsidiaries (other than a Property‑Level Subsidiary)
has personal or recourse liability in whole or in part, exclusive of any such
Debt for which such personal or recourse liability is limited to obligations
under debt instruments that include Customary Carve‑Out Agreements and limited
obligation guaranties, provided, however, to the extent a claim shall have been
made under such Customary Carve‑Out Agreements or limited obligation guaranties
as to which the Parent Guarantor or any of its Subsidiaries, as applicable, has
taken reserves in accordance with GAAP, the amount of such reserves shall be
included in the amount of Recourse Debt.

“Redevelopment Asset” means an Asset which either (i) has been acquired with a
view toward renovating or rehabilitating such Asset, or (ii) the Borrower or a
Subsidiary thereof intends to renovate or rehabilitate.  Upon the Borrower’s
written election delivered to the Administrative Agent, any Redevelopment Asset
set forth in such written election shall continue to be classified as a
Redevelopment Asset hereunder until the end of the four complete consecutive
fiscal quarters of the Parent Guarantor following the achievement of Substantial
Completion with respect to such Asset, following which such Asset shall be
classified as an Office Asset or a Mixed Use Asset, as applicable, hereunder.

“Refinancing Debt” means, with respect to any Debt for borrowed money, any Debt
for borrowed money extending the maturity of, or refunding or refinancing, in
whole or in part, such Debt for borrowed money, provided that (a) the terms of
any Refinancing Debt, and of any agreement entered into and of any instrument
issued in connection therewith, (i) do not provide for any Lien on any
Unencumbered Assets, and (ii) are not otherwise prohibited by the Loan
Documents, (b) the principal amount of such Debt shall not exceed the principal
amount of the Debt being extended, refunded or refinanced plus the amount of any
applicable premium and expenses, and (c) the other material terms, taken as a
whole, of any such Debt are no less favorable in any material respect to the
Loan Parties or the Lenders than the terms governing the Debt being extended,
refunded or refinanced.

“Register” has the meaning specified in Section 9.07(d).

28

--------------------------------------------------------------------------------

 

“Registration Statement” means the Parent Guarantor’s Form S‑11 Registration
Statement filed with the Securities and Exchange Commission in connection with
the IPO, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856‑860 of the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Persons and of
such Person’s Affiliates.

“Release Event” has the meaning specified in Section 9.14(a).

“Replacement Lender” means an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld, conditioned or delayed).

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Required Lenders” means, at any time, Lenders holding greater than 50% of the
aggregate Commitments (whether funded or unfunded) at such time; provided,
however, that the Commitments held by any then-current Defaulting Lender shall
be subtracted from the aggregate Commitments for the purpose of calculating the
Required Lenders at such time as provided in Section 9.01(c).

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

“Restricted Payments” means, in the case of any Person, to declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or to make any distribution of assets, Equity Interests, obligations or
securities to its stockholders, partners or members (or the equivalent Persons
thereof) as such, except for (i) any purchase, redemption or other acquisition
of Equity Interests with the proceeds of issuances of new common Equity
Interests occurring not more than one year prior to such purchase, redemption or
other acquisition and (ii) non‑cash payments in connection with employee,
trustee and director stock option plans or similar incentive arrangements.

29

--------------------------------------------------------------------------------

 

“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw‑Hill
Financial Inc., and any successor thereto.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Borrower or any of its Subsidiaries of any Real
Property that has been sold or transferred or is to be sold or transferred by
the Borrower or such Subsidiary, as the case may be, to such Person.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002, as amended.

“Secured Debt” means, at any date of determination, all Debt which is secured by
a Lien on the assets of the Parent Guarantor or any of its Subsidiaries (without
regard to whether such Debt is Recourse Debt), as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lenders pursuant to
Section 5.03(b) or (c), as the case may be.

“Secured Debt Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Secured Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Asset Value.

“Secured Recourse Debt” means, at any date of determination, Recourse Debt which
is secured by any Lien on the assets of the Parent Guarantor or any of its
Subsidiaries, as at the end of the most recently ended fiscal quarter of the
Parent Guarantor for which financial statements are required to be delivered to
the Lenders pursuant to Section 5.03(b) or (c), as the case may be.

“Secured Recourse Debt Leverage Ratio” means, at any date of determination, the
ratio, expressed as a percentage, of (a) Secured Recourse Debt of the Parent
Guarantor and its Subsidiaries to (b) Total Asset Value.

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Senior Financing Loan Documents” means the loan documents relating to any
Senior Financing Transaction.

30

--------------------------------------------------------------------------------

 

“Senior Financing Transaction” means a financing transaction whereby senior
Unsecured Debt is incurred by the Parent Guarantor.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going‑concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going‑concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time (including, without limitation, after taking
into account appropriate discount factors for the present value of future
contingent liabilities), represents the amount that can reasonably be expected
to become an actual or matured liability.

“Subordinated Obligations” has the meaning specified in Section 7.07.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

“Substantial Completion” means, with respect to any Development Asset or
Redevelopment Asset and as of any relevant date of determination, the
substantial completion of all material construction, renovation and
rehabilitation work then planned with respect to such Asset.

“Surviving Debt” means Debt for borrowed money of each Loan Party and its
Subsidiaries outstanding immediately before and after giving effect to the
Closing Date.

31

--------------------------------------------------------------------------------

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including all backup withholding), assessments, fees or other
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights‑of‑use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business (excluding any lease entered into in connection with a Sale
and Leaseback Transaction).

“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance,
and (c) the date of any addition, removal, redesignation or Transfer of any
Unencumbered Asset pursuant to Section 5.01(j) or Section 5.02(e)(ii).

“Total Asset Value” means, at any date of determination, the sum of the Asset
Values for all assets of the Parent Guarantor and its Subsidiaries (other than
cash and Cash Equivalents), plus Unrestricted Cash on hand of the Parent
Guarantor and its Subsidiaries, at such date.

“Total Debt” means, at any date of determination, all Consolidated Debt of the
Parent Guarantor and its Subsidiaries as at the end of the most recently ended
fiscal quarter of the Parent Guarantor for which financial statements are
required to be delivered to the Lenders pursuant to Section 5.03(b) or (c), as
the case may be.

“Total Unencumbered Asset Value” means, at any date of determination, an amount
equal to the sum of the Asset Values of all Unencumbered Assets; provided,
however, that the following asset concentration restrictions shall apply to the
calculation of Total Unencumbered Asset Value:  (i) the Net Operating Income of
any individual Unencumbered Asset shall not account for more than 25% of the
aggregate Net Operating Income of all Unencumbered Assets at any time, (ii) the
aggregate Net Operating Income of the Unencumbered Assets subject to Qualified
Ground Leases shall not account for more than 20% of the aggregate Adjusted Net
Operating Income of all Unencumbered Assets at any time, it being understood
that to the extent the Net Operating Income of any Unencumbered Asset or
Unencumbered Assets exceeds the foregoing limits, such excess shall be
disregarded for purposes of calculating Total Unencumbered Asset Value and
(iii) the aggregate Net Operating Income of Mixed Use Assets that are designated
as Unencumbered Assets (excluding, for purposes of this clause (iii), the Net
Operating Income for the initial Mixed Use Assets listed on Schedule II hereto
on the Closing Date) shall not account for more than 10% of the aggregate

32

--------------------------------------------------------------------------------

 

Adjusted Net Operating Income of all Unencumbered Assets at any time, it being
understood that to the extent the Net Operating Income of Mixed Use Assets that
are designated as Unencumbered Asset exceeds the foregoing limits, such excess
shall be disregarded for purposes of calculating Total Unencumbered Asset Value.

“Transfer” has the meaning specified in Section 5.02(e)(ii).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trust, custodian or other similar official by
a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“Unencumbered Assets” means (a) the Office Assets or Mixed Use Assets listed on
Schedule II hereto on the Closing Date and (b) each other Asset designated as an
Unencumbered Asset by the Borrower that (i) is an Office Asset or a Mixed Use
Asset located in the United States of America or the District of Columbia;
(ii) is income‑producing and is not an asset that is actively under development
or redevelopment; (iii) is wholly‑owned directly or indirectly by the Borrower
either in fee simple absolute or subject to a Qualified Ground Lease; (iv) is
free of all structural defects or architectural deficiencies, title defects,
environmental or other material matters (including a casualty event or
condemnation) that could reasonably be expected to interfere in any material
respect with the use of such Asset for its intended purposes; (v) is not subject
to mezzanine Debt financing; (vi) is not, and no interest of the Borrower or any
of its Subsidiaries therein is, subject to any Lien (other than Permitted Liens)
or any Negative Pledge; and (vii) prior to the achievement by the Parent
Guarantor of an Investment Grade Rating, is 100% owned directly by a Loan Party
(the requirements described in clauses (i) through (vii) being the “Unencumbered
Asset Conditions”), provided that if any Asset does not meet all of the
Unencumbered Asset Conditions, then, upon request of the Borrower, such Asset
may be included as an “Unencumbered Asset” with the written consent of the
Required Lenders.

“Unencumbered Asset Conditions” has the meaning specified in the definition of
Unencumbered Assets.

“Unencumbered Asset Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Unencumbered Assets to (b) the product of (i) four times (ii) the greater of
(A) the actual interest expense payable on all senior Unsecured Debt of the
Parent Guarantor and its Subsidiaries during the fiscal quarter of the Parent
Guarantor most recently ended for which financial statements are required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (B) the
interest payments that would have been required to be made for such fiscal
period on an assumed Debt in an aggregate principal amount equal to all senior
Unsecured Debt of the Parent Guarantor and its Subsidiaries then outstanding
applying a debt constant of 6.00% per annum.

33

--------------------------------------------------------------------------------

 

“Unencumbered Asset Value” means an amount equal to the sum of the Asset Values
of all Unencumbered Assets.

“Unrestricted Cash” means an amount (if greater than zero) equal to (a) cash and
Cash Equivalents of the Loan Parties and their Subsidiaries that are not subject
to any Lien (excluding statutory liens in favor of any depositary bank where
such cash is maintained), minus (b) the sum of amounts included in the foregoing
clause (a) that are with a Person other than the Borrower and its Subsidiaries
as escrows, deposits or security for contractual obligations.

“Unsecured Debt” means all Debt of the Parent Guarantor and its Subsidiaries,
including the Facility Exposure, but exclusive of (a) Secured Debt,
(b) guarantee obligations in respect of Secured Debt, and (c) guaranties by
parent entities of the Recourse Debt of one or more of their Subsidiaries.

“Unsecured Leverage Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) Unsecured Debt of the Parent Guarantor and its
Subsidiaries to (b) Total Unencumbered Asset Value.

“Unused Fee” has the meaning specified in Section 2.08(a).

“Unused Fee Accrual Date” has the meaning specified in Section 2.08(a).

“USBNA” has the meaning specified in the recital of parties to this Agreement.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.12(g)(ii)(C).

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and controlled, directly
or indirectly, by such Person.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

34

--------------------------------------------------------------------------------

 

“Withholding Agent” means (a) any Loan Party or (b) the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Computation of Time Periods; Other Definitional Provisions. In this
Agreement and the other Loan Documents in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but
excluding”.  References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

Section 1.03Accounting Terms. (a) All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(g) (“GAAP”).

(b)If at any time after the Closing Date there are any changes in accounting
principles required by GAAP or the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or similar agencies that
would result in a change in the method of calculation of, or affects the results
of such calculation of, any of the financial covenants, standards or terms found
in this Agreement, and either the Borrower or the Required Lenders shall so
request, then the Administrative Agent, the Required Lenders and the Borrower
shall negotiate in good faith to amend such financial covenants, standards or
terms so as to equitably reflect such change, with the desired result that the
criteria for evaluating the financial condition of the Borrower and its
Subsidiaries (determined on a Consolidated basis) shall be the same after such
change as if such change had not been made.  Such provisions shall be amended in
a manner satisfactory to the Borrower, the Administrative Agent and the Required
Lenders.  Until covenants, standards, or terms of this Agreement are amended in
accordance with this Section 1.03(b), such covenants, standards and terms shall
be computed and determined in accordance with accounting principles in effect
prior to such change in accounting principles.

Article II
AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01The Advances. Each Lender severally, but not jointly, agrees, on the
terms and conditions hereinafter set forth, to make advances in Dollars (each,
an “Advance”) available to the Borrower on any Business Day during the Delayed
Draw Period; provided, however, that (A) the minimum amount of each Borrowing
shall be in an aggregate amount of $25,000,000 or an integral multiple of
$5,000,000 in excess thereof, or, if less, the aggregate then remaining unfunded
Commitments allocable thereto, (B) there shall not be more than two (2)
Borrowings during the Delayed Draw Period, (C) each Borrowing shall consist of
Advances made simultaneously by the Lenders ratably according to their
Commitments, (D) each Borrowing shall be subject to the conditions in
Section 3.02 having been satisfied and (E) the

35

--------------------------------------------------------------------------------

 

aggregate amounts advanced to the Borrower pursuant to this Section 2.01 shall
not exceed the aggregate Commitments.  The Borrower shall not have the right to
reborrow any portion of the Advances that is repaid or prepaid. 

Section 2.02Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than 12:00 Noon (New York City time) on the third Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances, or not later than 11:00 A.M. (New York
City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Administrative Agent,
which shall give to each Lender prompt notice thereof by telex or
telecopier.  Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telex or telecopier or
e‑mail, in each case in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance.  Each Lender shall, before 12:00 Noon (New York
City time) on the date of such Borrowing in the case of a Borrowing consisting
of Eurodollar Rate Advances and 1:00 P.M. (New York City time) on the date of
such Borrowing in the case of a Borrowing consisting of Base Rate Advances, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account, in same day funds, such Lender’s
ratable portion of such Borrowing in accordance with the respective Commitments
of such Lender and the other Lenders.  After the Administrative Agent’s receipt
of such funds and upon fulfillment of the applicable conditions set forth in
Article III, the Administrative Agent will make such funds available to the
Borrower by crediting the Borrower’s Account.

(b)Anything in subsection (a) above to the contrary notwithstanding, the
Borrower may not select Eurodollar Rate Advances if the aggregate amount of such
Borrowing is less than $1,000,000 or if the obligation of the Lenders to make
Eurodollar Rate Advances shall then be suspended pursuant to
Section 2.07(d)(ii), 2.09 or 2.10.

(c)Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss, cost or expense incurred
by reason of the liquidation or reemployment of deposits or other funds acquired
by such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(d)Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or
(y) 12:00 Noon (New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such

36

--------------------------------------------------------------------------------

 

assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent, such Lender and the
Borrower severally agree to repay or pay to the Administrative Agent forthwith
on demand such corresponding amount and to pay interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid or paid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at such time under Section 2.07 to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Open Rate.  If such Lender shall pay to the Administrative Agent
such corresponding amount, such amount so paid shall constitute such Lender’s
Advance as part of such Borrowing for all purposes. 

(e)The failure of any Lender to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(f)Each Lender may, at its option, make any Advance available to the Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Advance; provided, however, that (i) any exercise of such option shall not
affect the obligation of the Borrower in accordance with the terms of this
Agreement and (ii) nothing in this Section 2.02(f) shall be deemed to obligate
any Lender to obtain the funds for any Advance in any particular place or manner
or to constitute a representation or warranty by any Lender that it has obtained
or will obtain the funds for any Advance in any particular place or manner.

Section 2.03[Reserved].

Section 2.04Repayment of Advances.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders on the Maturity Date
the aggregate outstanding principal amount of the Advances then outstanding.

Section 2.05Termination or Reduction of the Commitments.  (a)  Optional.  The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the
Commitments provided, however, that each partial reduction of the Facility
(A) shall be in an aggregate amount of $5,000,000 or an integral multiple of
$250,000 in excess thereof and (B) shall be made ratably among the Lenders in
accordance with their Commitments.

(b)Mandatory.  The aggregate funded Commitments of the Lenders relating to any
Advances that are repaid or prepaid shall be automatically and permanently
reduced, on a pro rata basis, by the amount of such repayment or
prepayment.  Further, if, at 11:59 P.M. on the last day of the Delayed Draw
Period, any unfunded Commitments exist, such unfunded Commitments shall
automatically be deemed terminated and reduced to zero.

Section 2.06Prepayments.  (a)  Optional.  The Borrower may, upon same day notice
in the case of Base Rate Advances and two Business Days’ notice in the case of
Eurodollar Rate Advances, in each case to the Administrative Agent stating the
proposed date

37

--------------------------------------------------------------------------------

 

and aggregate principal amount of the prepayment, and if such notice is given
the Borrower shall, prepay the outstanding aggregate principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid but otherwise without penalty or premium (other than
the Prepayment Premium, if applicable); provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $250,000 in excess thereof or, if less, the amount of the
Advances outstanding and (ii) if any prepayment of a Eurodollar Rate Advance is
made on a date other than the last day of an Interest Period for such Advance,
the Borrower shall also pay any amounts owing pursuant to Section 9.04(c). 

(b)Mandatory.  The Borrower shall, if applicable, within one (1) Business Day
after the earlier of the date on which (x) a Responsible Officer becomes aware
of any non-compliance with the requirements described in the following clauses
(A), (B) or (C) or (y) written notice thereof shall have been given to the
Borrower by the Administrative Agent, prepay an aggregate principal amount of
the Advances comprising part of the same Borrowings to cause (A) the Unsecured
Leverage Ratio not to exceed the maximum Unsecured Leverage Ratio set forth in
Section 5.04(b)(i) on such Business Day, (B) the Leverage Ratio not to exceed
the maximum Leverage Ratio set forth in Section 5.04(a)(i) on such Business Day
and (C) the Unencumbered Asset Debt Service Coverage Ratio not to be less than
the minimum Unencumbered Asset Debt Service Coverage Ratio set forth in
Section 5.04(b)(ii) on such Business Day.

(c)All prepayments under this Section 2.06 shall be made together with accrued
interest to the date of such prepayment on the principal amount prepaid and, if
applicable, the Prepayment Premium.

Section 2.07Interest. (a) Scheduled Interest. The Borrower shall pay interest on
the unpaid principal amount of each Advance owing to each Lender from the date
of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i)Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

(ii)Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.

38

--------------------------------------------------------------------------------

 

(b)Default Interest.  Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above. 

(c)Notice of Interest Period and Interest Rate.  Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a notice of Conversion pursuant
to Section 2.09 or a notice of selection of an Interest Period pursuant to the
definition of “Interest Period”, the Administrative Agent shall give notice to
the Borrower and each Lender of the applicable Interest Period and the
applicable interest rate determined by the Administrative Agent for purposes of
clause (a)(i) or (a)(ii) above.

(d)Interest Rate Determination.  If the Administrative Agent is unable to
determine the Eurodollar Rate for any Eurodollar Rate Advances, as provided in
the definition of Eurodollar Rate herein,

(i)the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

(ii)each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(iii)the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

Section 2.08Fees. (a) Unused Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender (other than any Defaulting Lender) an
unused commitment fee (each, an “Unused Fee”) in accordance with this Section
2.08(a).  The Unused Fee with respect to each Lender shall accrue from the date
hereof or upon the effectiveness of any Assignment and Acceptance pursuant to
which it became a Lender until the earliest of (i) the last day of the Delayed
Draw Period, (ii) the date on which the full amount of the Facility is advanced
to the Borrower, (iii) the date of termination by the Borrower of all of the
unused portions of the Commitments or (iv) the date of effectiveness of any
Assignment and Acceptance pursuant to which it ceases to be a Lender (such date,
the “Unused Fee Accrual Date”) at a rate per annum of  0.20% of the daily
average of the unused portion of such Lender’s

39

--------------------------------------------------------------------------------

 

Commitment during the applicable period and shall be payable to the
Administrative Agent quarterly in arrears (and on the Unused Fee Accrual Date)
for the account of such Lender.  The Unused Fees will be calculated on a 360‑day
basis. 

(b)Other Fees.  The Borrower shall pay to the Administrative Agent and the
Arrangers for their own account the fees, in the amounts and on the dates, set
forth in the Fee Letter and such other fees as may from time to time be agreed
between the Borrower and the Administrative Agent or the Arrangers.

(c)Defaulting Lender.  Anything to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.08(a)
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees).

Section 2.09Conversion of Advances. (a) Optional.  The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
12:00 Noon (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(b) and each
Conversion of Advances comprising part of the same Borrowing shall be made
ratably among the Lenders in accordance with their Commitments.  Each such
notice of Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Advances to be Converted and (iii) if
such Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances.  Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b)Mandatory.  (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(ii)If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders, whereupon each such Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance.

(iii)Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

40

--------------------------------------------------------------------------------

 

Section 2.10Increased Costs, Etc. (a) If, due to any Change in Law, (i) there
shall be any increase in the cost to any Lender of agreeing to make or of
making, funding or maintaining Eurodollar Rate Advances or (ii) there shall be
any reduction in the amount of any sum received or receivable by such Lender
with respect thereto (excluding, for purposes of this Section 2.10, any such
increased costs or reduction resulting from Indemnified Taxes, Taxes described
in clauses (b) through (d) of the definition of Excluded Taxes or Connection
Income Taxes (as to which Section 2.12 shall govern), then the Borrower shall
from time to time, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost; provided, however, that a Lender claiming additional amounts
under this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.  A certificate as to the amount of such
increased cost, submitted to the Borrower by such Lender, shall be conclusive
and binding for all purposes, absent manifest error. 

(b)If any Lender determines in good faith that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender or any corporation controlling such Lender and that the amount of
such capital or liquidity is increased by or based upon the existence of such
Lender’s commitment to lend, then, upon demand by such Lender or such
corporation (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to the Administrative Agent for the account of such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender in the light of such circumstances, to the extent that
such Lender reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender’s commitment to lend.  A certificate
as to such amounts submitted to the Borrower by such Lender shall be conclusive
and binding for all purposes, absent manifest error.

Notwithstanding anything to the contrary contained in this Agreement, the
Dodd‑Frank Wall Street Reform and Consumer Protection Act, as amended, and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, in each case regardless of the date enacted, adopted, implemented or
issued, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, or the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel Supervision known as
Basel III and regardless of the date enacted, adopted, implemented or issued,
shall be deemed an introduction or change of the type referred to in
Section 2.10(a) and this Section 2.10(b).

(c)If, with respect to any Eurodollar Rate Advances, the Required Lenders notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Lenders of making,
funding or maintaining their Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon (i) each such Eurodollar Rate

41

--------------------------------------------------------------------------------

 

Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower that such
Lenders have determined that the circumstances causing such suspension no longer
exist. 

(d)Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful, or any central bank or other Governmental Authority
shall assert that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to continue to fund or maintain Eurodollar Rate Advances hereunder, then, on
notice thereof and demand therefor by such Lender to the Borrower through the
Administrative Agent, (i) each Eurodollar Rate Advance will automatically, upon
such demand, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify the Borrower that such
Lender has determined that the circumstances causing such suspension no longer
exist; provided, however, that, before making any such demand, such Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender.

Section 2.11Payments and Computations. (a) The Borrower shall make each payment
hereunder and under the Notes, irrespective of any right of counterclaim or
set‑off (except as otherwise provided in Section 2.13), not later than
12:00 Noon (New York City time) on the day when due in Dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day.  The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender, to such Lenders for the account of
their respective Applicable Lending Offices ratably in accordance with the
amounts of such respective Obligations then payable to such Lenders and (ii) if
such payment by the Borrower is in respect of any Obligation then payable
hereunder to one Lender, to such Lender for the account of its Applicable
Lending Office, in each case to be applied in accordance with the terms of this
Agreement.  Upon any Acceding Lender becoming a Lender hereunder as a result of
a Commitment Increase pursuant to Section 2.17 and upon the Administrative
Agent’s receipt of such Lender’s Accession Agreement and recording of
information contained therein in the Register, from and after the applicable
Increase Date, the Administrative Agent shall make all payments hereunder and
under any Notes issued in connection therewith in respect of the interest
assumed thereby to such Acceding Lender.  Upon its acceptance of an Assignment
and Acceptance and recording of the information contained therein in the
Register pursuant to Section 9.07(d), from and after the effective date of such
Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and

42

--------------------------------------------------------------------------------

 

the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves. 

(b)The Borrower hereby authorizes each Lender and each of its Affiliates, if and
to the extent payment owed to such Lender is not made when due hereunder or, in
the case of a Lender, under the Note held by such Lender, to charge from time to
time, to the fullest extent permitted by law, against any or all of the
Borrower’s accounts with such Lender any amount so due.

(c)All computations of interest based on PNC’s Prime Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Open Rate and of fees shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable.  Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d)Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each such Lender on such due date an amount equal to
the amount then due such Lender.  If and to the extent the Borrower shall not
have so made such payment in full to the Administrative Agent, each such Lender
shall repay to the Administrative Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent, at the Federal Funds Open Rate.

(f)Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the following order of priority:

(i)first, to the payment of all of the fees, indemnification payments, costs and
expenses that are due and payable to the Administrative Agent (solely in its

43

--------------------------------------------------------------------------------

 

capacity as the Administrative Agent) under or in respect of this Agreement and
the other Loan Documents on such date, ratably based upon the respective
aggregate amounts of all such fees, indemnification payments, costs and expenses
owing to the Administrative Agent on such date; 

(ii)second, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iii)third, to the payment of all of the amounts that are due and payable to the
Administrative Agent and the Lenders under Sections 2.10 and 2.12 on such date,
ratably based upon the respective aggregate amounts thereof owing to the
Administrative Agent and the Lenders on such date;

(iv)fourth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a) on such date, ratably based upon the respective
aggregate Commitments of the Lenders under the Facility on such date;

(v)fifth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lenders under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(vi)sixth, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lenders
under Section 2.07(a) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lenders
on such date;

(vii)seventh, to the payment of any other accrued and unpaid interest comprising
Obligations of the Loan Parties owing under or in respect of the Loan Documents
that is due and payable on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the respective obligees thereof
on such date;

(viii)eighth, to the payment of the principal amount of all of the outstanding
Advances that are due and payable to the Administrative Agent and the Lenders on
such date, ratably based upon the respective aggregate amounts of all such
Advances owing to the Administrative Agent and the Lenders on such date; and

(ix)ninth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the Lenders on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the respective
obligees thereof on such date.

44

--------------------------------------------------------------------------------

 

Section 2.12Taxes.  (a) Any and all payments by or on account of any Obligation
of any Loan Party or the Administrative Agent hereunder or under any Loan
Document shall be made, in accordance with Section 2.11 or the applicable
provisions of such other Loan Document, if any, without deduction or withholding
for any Taxes, except as required by applicable law.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law, and if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made. 

(b)Each Loan Party shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c)Without duplication of Sections 2.12(a) or 2.12(b), the Loan Parties shall
indemnify each Recipient for the full amount of Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.12) payable or paid by such Recipient, or required to be
deducted or withheld from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Loan Parties by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  This
indemnification shall be made within ten days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor.

(d)Each Lender shall severally indemnify the Administrative Agent, within
ten days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.07 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case that are payable or
paid by the Administrative Agent in connection with any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Section 2.12(d).

45

--------------------------------------------------------------------------------

 

(e)As soon as practicable after, but in any case within 30 days after, the date
of any payment of Taxes by any Loan Party to a Governmental Authority pursuant
to this Section 2.12, such Loan Party shall deliver to the Administrative Agent,
at its address referred to in Section 9.02, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.  In the case of any payment
hereunder or under the other Loan Documents by or on behalf of a Loan Party
through an account or branch outside the United States or by or on behalf of a
Loan Party by a payor that is not a U.S. Person, if such Loan Party determines
that no Taxes are payable in respect thereof, such Loan Party shall furnish, or
shall cause such payor to furnish, to the Administrative Agent, at such address,
an opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from Taxes.  For purposes of subsections (e) and (g) of this
Section 2.12, the term “United States” shall have the meaning specified in
Section 7701(a)(9) of the Internal Revenue Code. 

(f)Any Lender that is entitled to an exemption from, or reduction of,
withholding Taxes with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by any applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.12(g)(i), (ii) and (iv) below) shall not be required if
in the applicable Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(g)Without limiting the generality of Section 2.12(f),

(i)each Lender that is a U.S. Person shall, to the extent it is legally entitled
to do so, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender, and on the date of the Assignment
and Acceptance pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as reasonably requested in writing by
the Borrower (but only so long thereafter as such Lender remains lawfully able
to do so), provide the Administrative Agent and the Borrower with executed
originals of Internal Revenue Service Form W‑9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(ii)each Lender that is not a U.S. Person (a “Foreign Lender”) shall, to the
extent it is legally entitled to do so, on or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender, and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender in
the case of each

46

--------------------------------------------------------------------------------

 

other Lender, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long thereafter as such Lender remains
lawfully able to do so), provide the Administrative Agent and the Borrower with
whichever of the following is applicable: 

(A)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United Sates is a party, (x) with respect to payments of interest
under any Loan Document, executed originals of Internal Revenue Service Form
W‑8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, Internal Revenue
Service Form W‑8BEN establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(B)executed originals of Internal Revenue Service Form W‑8ECI;

(C)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code (x) a
certificate substantially in the form of Exhibit G‑1 hereto to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of Internal Revenue Service Form
W‑8BEN; or

(D)to the extent that the Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W‑8IMY, accompanied by Internal
Revenue Service Form W‑8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G‑2 or Exhibit G‑3, Internal Revenue Service Form W‑9 and/or
other certification documents from each beneficial owner, as applicable;
provided, however, that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G‑4 on behalf of each such
direct and indirect partner;

(iii)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the Recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by any applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such

47

--------------------------------------------------------------------------------

 

supplementary documentation as may be prescribed by any applicable law to permit
the Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and 

(iv)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for the purposes of this subsection (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has received an
indemnification payment pursuant to this Section 2.12 (including by the payment
of additional amounts pursuant to this Section 2.12), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out‑of‑pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) if such
payment would place the indemnified party in a less favorable net after‑Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.  No party shall have any obligation to
pursue, or any right to assert, any refund of Indemnified Taxes that may be paid
by another party.

(i)For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form or other document described in subsection (f)
or

48

--------------------------------------------------------------------------------

 

subsection (g) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form or other document originally was required to be provided or if such form
or other document otherwise is not required under subsection (f) or
subsection (g) above), such Lender shall not be entitled to indemnification
under subsection (a) or (c) of this Section 2.12 with respect to Taxes imposed
by the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form or other
document required hereunder, the Loan Parties shall take such steps as such
Lender shall reasonably request to assist such Lender to recover such Taxes. 

(j)Any Lender claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

(k)In the event that an additional payment is made under Section 2.12(a) or (c)
for the account of any Lender and such Lender, in its sole discretion,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, such Lender shall, to the extent that it determines
that it can do so without prejudice to the retention of the amount of such
credit, relief, remission or repayment, pay to the applicable Loan Party such
amount as such Lender shall, in its sole discretion, have determined to be
attributable to such deduction or withholding and which will leave such Lender
(after such payment) in no worse position than it would have been in if the
applicable Loan Party had not been required to make such deduction or
withholding.  Nothing herein contained shall interfere with the right of a
Lender to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Lender to claim any tax credit or to disclose any information relating to
its affairs or any computations in respect thereof, and no Loan Party shall be
entitled to review the tax records of any Lender or the Administrative Agent, or
require any Lender to do anything that would prejudice its ability to benefit
from any other credits, reliefs, remissions or repayments to which it may be
entitled.

(l)Without prejudice to the survival of any other agreement of any party
hereunder or under any other Loan Document, the agreements and obligations under
this Section 2.12 shall survive the resignation or replacement of the
Administrative Agent, the assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the payment in full of principal,
interest and all other amounts payable hereunder and under any of the other Loan
Documents.

Section 2.13Sharing of Payments, Etc. Subject to the provisions of
Section 2.11(f), if any Lender shall obtain at any time any payment (whether
voluntary, involuntary, through the exercise of any right of set‑off, or
otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender hereunder and under
the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to

49

--------------------------------------------------------------------------------

 

(ii) the aggregate amount of the Obligations due and payable to all Lenders
hereunder and under the Notes at such time) of payments on account of the
Obligations due and payable to all Lenders hereunder and under the Notes at such
time obtained by all the Lenders at such time or (b) on account of Obligations
owing (but not due and payable) to such Lender hereunder and under the Notes at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the Notes at such time) of payments on account of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the Notes at such time obtained by all of the Lenders at such time, such
Lender shall forthwith purchase from the other Lenders such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment ratably with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each other Lender shall be rescinded and such other
Lender shall repay to the purchasing Lender the purchase price to the extent of
such Lender’s ratable share (according to the proportion of (i) the purchase
price paid to such Lender to (ii) the aggregate purchase price paid to all
Lenders) of such recovery together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such other Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.  The Borrower agrees that any
Lender so purchasing an interest or participating interest from another Lender
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set‑off) with respect
to such interest or participating interest, as the case may be, as fully as if
such Lender were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be. 

Section 2.14Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for (i) general
corporate purposes of the Borrower and its Subsidiaries, (ii) the acquisition of
assets, (iii) capital expenditures, (iv) working capital expenses, (v) the
development and redevelopment of assets, (vi) the repayment in full (or
refinancing) of certain Existing Debt, and (vii) the payment of fees and
expenses related to the Facility and the other transactions not in contravention
of the Loan Documents.  The Borrower will not directly or indirectly use the
proceeds of the Advances, or lend, contribute or otherwise make available to any
Subsidiary, joint venture partner or other Person such extensions of credit or
proceeds, (A) to fund any activities or businesses of or with any Person, or in
any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (B) in any other manner that would
result in a violation of Sanctions by any Person (including any Person
participating in the Facility, whether as underwriter, advisor, investor, or
otherwise) or any Anti‑Corruption Laws.

Section 2.15Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.  The Borrower agrees that upon
notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a promissory note or other evidence of

50

--------------------------------------------------------------------------------

 

indebtedness is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Advances owing
to, or to be made by, such Lender, the Borrower shall promptly execute and
deliver to such Lender, with a copy to the Administrative Agent, a Note, in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Commitment of such Lender.  All references to
Notes in the Loan Documents shall mean Notes, if any, to the extent issued
hereunder.  To the extent no Note has been issued to a Lender, this Agreement
shall be deemed to comprise conclusive evidence for all purposes of the
indebtedness resulting from the Advances and extensions of credit hereunder. 

(b)The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance delivered to and accepted by
it, (iii) the amount of any principal or interest due and payable or to become
due and payable from the Borrower to each Lender hereunder, and (iv) the amount
of any sum received by the Administrative Agent from the Borrower hereunder and
each Lender’s share thereof.

(c)Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Administrative Agent or such Lender
to make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.

Section 2.16[Reserved].

Section 2.17Increase in the Aggregate Commitments.  (a)  The Borrower may, at
any time after termination of the Delayed Draw Period, by written notice to the
Administrative Agent, request an increase in the aggregate amount of the
Commitments by not less than $25,000,000 (each such proposed increase, a
“Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the Maturity Date (the “Increase Date”) as specified in the related
notice to the Administrative Agent; provided, however, that (i) in no event
shall the aggregate amount of the Facility at any time exceed $250,000,000 and
(ii) on the date of any request by the Borrower for a Commitment Increase and on
the related Increase Date, the applicable conditions set forth in Article III
shall be satisfied.

(b)The Administrative Agent shall promptly notify the Lenders and such other
Eligible Assignees as are designated by the Borrower and are reasonably
acceptable to the Administrative Agent of each request by the Borrower for a
Commitment Increase, which notice shall include (i) the proposed amount of the
Commitment Increase, (ii) the proposed Increase Date and (iii) the date by which
Lenders and such other Eligible Assignees wishing to participate

51

--------------------------------------------------------------------------------

 

in the Commitment Increase must commit to an increase in the amount of their
respective Commitments or to establish their Commitments, as applicable (the
“Commitment Date”).  Each Lender and other Eligible Assignee that is willing to
participate in such requested Commitment Increase shall, in its sole discretion,
give written notice to the Administrative Agent on or prior to the Commitment
Date of the amount by which it is willing to increase or establish, as
applicable, its Commitment (each, a “Proposed Increased Commitment”).  If the
Lenders and such other Eligible Assignees notify the Administrative Agent that
they are willing to increase (or establish, as applicable) the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated to each Lender and such other Eligible Assignee willing to participate
therein in an amount equal to such Commitment Increase multiplied by the ratio
of each Lender’s and other Eligible Assignee’s Proposed Increased Commitment to
the aggregate amount of all Proposed Increased Commitments.  In no event,
however, shall any Lender be required to participate in a Commitment Increase. 

(c)Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders and other
Eligible Assignees are willing to participate in the requested Commitment
Increase; provided, however, that the Commitment of each such other Eligible
Assignee shall be in an amount not less than $5,000,000 or an integral multiple
of $1,000,000 in excess thereof.

(d)On each Increase Date, (x) each Eligible Assignee other than a Lender that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.17(b) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and such Acceding Lender’s Commitment shall
be governed by the terms and provisions of this Agreement and (y) the applicable
Commitment of each Lender that is willing to participate in such requested
Commitment Increase (each, an “Increasing Lender”) shall be so increased by the
amount of such Commitment Increase (or by the amount allocated to such Lender
pursuant to the penultimate sentence of Section 2.17(b)) as of such Increase
Date; provided, however, that the Administrative Agent shall have received at or
before 12:00 Noon (New York City time) on such Increase Date the following, each
dated such date:

(i)an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each, an
“Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;

(ii)confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent, together with an amended Schedule I hereto as may be necessary for such
Schedule I to be accurate and complete, certified as correct and complete by a
Responsible Officer of the Borrower; and

(iii)such certificates or other information as may be required pursuant to
Section 3.02.

52

--------------------------------------------------------------------------------

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.

Section 2.18Defaulting Lenders.

(a)If a Lender becomes, and during the period it remains, a Defaulting Lender,
any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non‑interest bearing
account until (subject to Section 2.18(d)) the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following order of
priority:  first to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement, second to the payment of
post‑default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them, third to the payment
of fees then due and payable to the Non‑Defaulting Lenders hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fourth to pay principal then due and payable to the Non‑Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, fifth to the ratable payment of other amounts then due and payable to the
Non‑Defaulting Lenders, and sixth after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

(b)Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as the Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (iv) of the definition thereof, the
Required Lenders (determined after giving effect to Section 9.01) may by notice
to the Borrower and such Person remove such Person as the Administrative Agent
and appoint a replacement Administrative Agent hereunder, which appointment
shall, provided that no Default or Event of Default shall have occurred and be
continuing, be subject to the consent of the Borrower, such consent not to be
unreasonably withheld, conditioned or delayed.  Such removal will, to the
fullest extent permitted by applicable law, be effective on the earlier of
(i) the date a replacement Agent is appointed and (ii) the date 30 days after
the giving of such notice by the Required Lenders (regardless of whether a
replacement Agent has been appointed).

(c)The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than 30 days’ prior notice to the Administrative
Agent (which will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.18(a) will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting

53

--------------------------------------------------------------------------------

 

Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent or
any Lender may have against such Defaulting Lender. 

(d)If the Borrower and the Administrative Agent agree in writing, in their
discretion, that a Lender is no longer a Defaulting Lender or a Potential
Defaulting Lender, as the case may be, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any amounts then held in the segregated account referred to in
Section 2.18(a)), such Lender will, to the extent applicable, purchase at par
such portion of outstanding Advances of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Facility Exposure of the Lenders to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender or Potential Defaulting Lender and will be a Non‑Defaulting
Lender (and such Facility Exposure of each Lender will automatically be adjusted
on a prospective basis to reflect the foregoing); provided, however, that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender or Potential
Defaulting Lender to Non‑Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender or Potential Defaulting Lender.

Section 2.19Replacement of Lenders.  If any Lender requests compensation under
Section 2.10, or if the Borrower is required to pay any additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.12 and, in each case, such Lender has declined or is unable to
designate a different Applicable Lending Office, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender (a “Departing Lender”) to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Sections 9.01(b) and 9.07, as applicable, in each case
except to the extent provided in this Section 2.19), all of its interests,
rights (other than its existing rights to payments pursuant to Section 2.10 or
Section 2.12) and obligations under this Agreement and the other Loan Documents
to a Replacement Lender that shall assume such obligations (which may be another
Lender, if a Lender accepts such assignment), provided that:

(a)the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.07;

(b)such Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
from the applicable Replacement Lender (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

54

--------------------------------------------------------------------------------

 

(c)in the case of any such assignment resulting from a claim for compensation
under Section 2.10 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter; 

(d)such assignment does not conflict with applicable law; and

(e)in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Each Departing Lender required to make an assignment pursuant
to this Section 2.19 shall promptly execute and deliver an Assignment and
Acceptance with the applicable Replacement Lender.  If such Departing Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (i) the date on which the Replacement Lender executes
and delivers such Assignment and Acceptance and/or such other documentation and
(ii) the date on which the Departing Lender receives all payments described in
clause (b) of this Section 2.19, then such Departing Lender shall be deemed to
have executed and delivered such Assignment and Acceptance and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Acceptance and/or such
other documentation on behalf of such Departing Lender.

Article III
CONDITIONS PRECEDENT TO CLOSING

Section 3.01Conditions Precedent to Closing.  The obligation of each Lender to
make its Advances hereunder and the effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent on or before the
Closing Date:

(a)The Administrative Agent shall have received on or before the Closing Date
the following, each dated such day (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified)
and (except for the Notes, as to which one original of each shall be sufficient)
in sufficient copies for each Lender:

(i)A Note duly executed by the Borrower and payable to the order of each Lender
that has requested the same.

(ii)Completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions specified by the Administrative
Agent that name any Loan Party as debtor, together with copies of such financing
statements.

(iii)This Agreement, duly executed by the Loan Parties and the other parties
hereto.

55

--------------------------------------------------------------------------------

 

(iv)Certified copies of the resolutions of the Board of Directors of the Parent
Guarantor on its behalf and on behalf of each Loan Party for which it is the
ultimate signatory approving the transactions contemplated by the Loan Documents
and each Loan Document to which it or such Loan Party is or is to be a party,
and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party. 

(v)A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner or managing member (if any) of each Loan
Party, dated reasonably near the Closing Date, certifying, if and to the extent
such certification is generally available for entities of the type of such Loan
Party, (A) as to a true and correct copy of the charter, certificate of limited
partnership, limited liability company agreement or other organizational
document of such Loan Party, general partner or managing member, as the case may
be, and each amendment thereto on file in such Secretary’s office, (B) that
(1) such amendments are the only amendments to the charter, certificate of
limited partnership, limited liability company agreement or other organizational
document, as applicable, of such Loan Party, general partner or managing member,
as the case may be, on file in such Secretary’s office, (2) such Loan Party,
general partner or managing member, as the case may be, has paid all franchise
taxes to the date of such certificate and (C) such Loan Party, general partner
or managing member, as the case may be, is duly incorporated, organized or
formed and in good standing or presently subsisting under the laws of the
jurisdiction of its incorporation, organization or formation.

(vi)A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any Loan Party owns or leases property or in which
the conduct of its business requires it to qualify or be licensed as a foreign
corporation except where the failure to so qualify or be licensed could not
reasonably be expected to result in a Material Adverse Effect, dated reasonably
near (but prior to) the Closing Date, stating that such Loan Party is duly
qualified and in good standing as a foreign corporation, limited partnership or
limited liability company in such State and has, if applicable, filed all annual
reports required to be filed to the date of such certificate.

(vii)A certificate of each Loan Party and of each general partner or managing
member (if any) of each Loan Party, signed on behalf of such Loan Party, general
partner or managing member, as applicable, by its Secretary, Assistant Secretary
or Responsible Officer (or those of its general partner or managing member, if
applicable) dated the Closing Date, certifying as to (A) the absence of any
amendments to the constitutive documents of such Loan Party, general partner or
managing member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(v) (or including a copy of such amendment), (B) a true and
correct copy of the bylaws, operating agreement, partnership agreement or other
governing document of such Loan Party, general partner or managing member, as
applicable, as in effect on the date on which the resolutions referred to in
Section 3.01(a)(iv) were adopted and on the Closing Date,

56

--------------------------------------------------------------------------------

 

(C) the due incorporation, organization or formation and good standing or valid
existence of such Loan Party, general partner or managing member, as applicable,
as a corporation, limited liability company or partnership organized under the
laws of the jurisdiction of its incorporation, organization or formation and the
absence of any proceeding for the dissolution or liquidation of such Loan Party,
general partner or managing member, as applicable, (D) the truth of the
representations and warranties contained in the Loan Documents in all material
respects (unless qualified as to materiality or Material Adverse Effect, in
which case such representations and warranties shall be true and correct in all
respects) and (E) the absence of any event occurring and continuing that
constitutes a Default. 

(viii)A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner or managing member of any
Loan Party) and of each general partner or managing member (if any) of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party, or of the general partner or managing member of such Loan Party,
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder.

(ix)Such financial, business and other information regarding each Loan Party and
its Subsidiaries as the Lenders shall have reasonably requested, including,
without limitation, information as to possible contingent liabilities, tax
matters, environmental matters, obligations under Plans, Multiemployer Plans and
Welfare Plans, collective bargaining agreements and other arrangements with
employees, historical operating statements (if any), audited annual financial
statements for the year ending December 31, 2015 of the Parent Guarantor,
interim financial statements dated the end of the most recent fiscal quarter for
which financial statements are available (or, in the event the Lenders’ due
diligence review reveals material changes since such financial statements, as of
a later date within 45 days of the day of the Initial Borrowing) and financial
projections for the Parent Guarantor’s consolidated operations.

(x)Evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect.

(xi)An opinion of Goodwin Procter LLP, counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent.

(xii)A certificate signed by a Responsible Officer of the Borrower, dated the
Closing Date, stating that the Parent Guarantor is in compliance with the
covenants contained in Section 5.04, together with supporting information in
form reasonably satisfactory to the Administrative Agent showing the
computations used in determining compliance with such covenants (such
computations to be made on a pro forma basis with reference to the six month
period ending June 30, 2016).

(b)Evidence that all Existing Debt, other than Surviving Debt, has been (or
concurrently therewith is being) prepaid, redeemed or defeased in full or
otherwise satisfied and extinguished.

57

--------------------------------------------------------------------------------

 

(c)[Reserved]. 

(d)After giving effect to the transactions contemplated by the Loan Documents,
there shall have occurred no Material Adverse Change since December 31, 2015.

(e)There shall exist no action, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to result in a Material Adverse Effect other than the matters described
on Schedule 4.01(f) hereto (the “Material Litigation”) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, and there shall have been
no material adverse change in the status, or financial effect on any Loan Party
or any of its Subsidiaries, of the Material Litigation from that described on
Schedule 4.01(f) hereto.

(f)All material governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated by the
Loan Documents.

(g)The Borrower shall have paid all accrued fees of the Administrative Agent and
the Lenders and all reasonable, out‑of‑pocket expenses of the Administrative
Agent (including the reasonable fees and expenses of counsel to the
Administrative Agent).

Section 3.02Conditions Precedent to Each Borrowing and Increase.  The obligation
of each Lender to make an Advance on the occasion of each Borrowing (including
the Initial Borrowing) and the right of the Borrower to request a Commitment
Increase pursuant to Section 2.17 shall be subject to the satisfaction of the
conditions set forth in Section 3.01 (to the extent not previously satisfied
pursuant to that Section) and such further conditions precedent that on the date
of such Borrowing or increase (i) (A) the Administrative Agent shall have
received for the account of such Lender a Notice of Borrowing and (B) the
following statements shall be true and the Administrative Agent shall have
received for the account of such Lender a certificate signed by a Responsible
Officer of the Borrower, dated the date of such Borrowing or increase, stating
that:

(a)the representations and warranties contained in each Loan Document are true
and correct on and as of such date in all material respects (unless qualified as
to materiality or Material Adverse Effect, in which case such representations
and warranties shall be true and correct in all respects and except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct on and as of such earlier date, and except further to the extent any
such representations and warranties that are no longer true and correct as a
result of factual changes since the Closing Date that are permitted under this
Agreement), before and after giving effect to (1) such Borrowing or increase,
and (2) in the case of any Borrowing, the application of the proceeds therefrom,
as though made on and as of such date (except to the extent any such

58

--------------------------------------------------------------------------------

 

representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date); 

(b)no Default or Event of Default has occurred and is continuing, or would
result from (1) such Borrowing or increase or (2) in the case of any Borrowing,
from the application of the proceeds therefrom; and

(c)for each Borrowing, before and after giving effect to such Borrowing, the
Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04, together with supporting information in form reasonably
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants;

and (ii) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request in order to confirm (A) the accuracy of the Loan Parties’
representations and warranties contained in the Loan Documents, (B) the Loan
Parties’ timely compliance with the terms, covenants and agreements set forth in
the Loan Documents, (C) the absence of any Default or Event of Default and (D)
the rights and remedies of the Administrative Agent or any Lender or the ability
of the Loan Parties to perform their Obligations under the Loan Documents.

Section 3.03Determinations Under Sections 3.01 and 3.02.  For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received notice from such Lender prior to the Closing
Date (in the case of Section 3.01) or the applicable Borrowing or increase (in
the case of Section 3.02) specifying its objection thereto and, in the case of a
Borrowing, such Lender shall not have made available to the Administrative Agent
such Lender’s ratable portion of such Borrowing.

Article IV
REPRESENTATIONS AND WARRANTIES

Section 4.01Representations and Warranties of the Loan Parties.  Each Loan Party
represents and warrants as follows:

(a)Organization and Powers; Qualifications and Good Standing.  Each Loan Party
and each of its Subsidiaries (i) is a corporation, limited liability company or
partnership duly incorporated, organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation except, with respect to any Subsidiary that is not a Necessary Loan
Party, where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect, (ii) is duly qualified and in good standing as a
foreign corporation, limited liability company or partnership in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed could not reasonably be expected to result in a Material
Adverse Effect and (iii) has all requisite corporate, limited liability company

59

--------------------------------------------------------------------------------

 

or partnership power and authority (including, without limitation, all
governmental licenses, permits and other approvals) to own or lease and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.  All of the outstanding Equity Interests
in the Borrower have been validly issued, are fully paid and
non‑assessable.  The Parent Guarantor directly owns not less than 59% of the
limited partnership interests in the Borrower and all of the general partnership
interests in the Borrower.  All Equity Interests in the Borrower that are
directly or indirectly owned by the Parent Guarantor are owned free and clear of
all Liens.  From and after the Effective Date, the Parent Guarantor qualifies as
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Parent Guarantor to maintain its status
as a REIT. 

(b)Subsidiaries.  Set forth on Schedule 4.01(b) hereto (as the same is
supplemented or otherwise updated from time to time in accordance with the Loan
Documents) is a complete and accurate list of all Subsidiaries of the Parent
Guarantor, showing as of the Closing Date, and as of each other date such
Schedule 4.01(b) is supplemented or otherwise updated as and to the extent
expressly required hereunder pursuant to Section 5.01(j)(iv) or Section 5.03(i),
in each case as to each such Subsidiary, (i) the jurisdiction of its
incorporation, organization or formation, (ii) and the address of the principal
office of each such Subsidiary, (iii) the percentage of each class of its Equity
Interests owned (directly or indirectly) by such Loan Party, (iv) an
identification of which such Subsidiaries are Guarantors hereunder and (v) an
identification of which Unencumbered Assets (if any) are owned by each such
Subsidiary.  All of the outstanding Equity Interests in each Necessary Loan
Party and each Necessary Loan Party’s Subsidiaries has been validly issued, are
fully paid and non‑assessable and to the extent owned by such Loan Party or one
or more of its Subsidiaries, are owned by such Loan Party or Subsidiaries free
and clear of all Liens (other than Permitted Liens).

(c)Due Authorization; No Conflict.  The execution and delivery by each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder and the other transactions
contemplated by the Loan Documents, are within the corporate, limited liability
company or partnership powers of such Loan Party, general partner or managing
member, have been duly authorized by all necessary corporate, limited liability
company or partnership action, and do not (i) contravene the charter or bylaws,
operating agreement, partnership agreement or other governing document of such
Loan Party, general partner or managing member, (ii) violate any law, rule,
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award to the extent the violation of which could
reasonably be expected to result in a Material Adverse Effect, (iii) conflict
with or result in the breach of, or constitute a default to be made under, any
Material Contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument binding on or affecting any Loan Party, any of its Subsidiaries
or any of their properties, or any general partner or managing member of any
Loan Party, except to the extent the same could not reasonably be expected to
cause a Material Adverse Change or (iv) except for the Liens created under the
Loan Documents, result in or require the creation or imposition of any Lien upon
or with respect to any of the properties of any Loan Party or any of its
Subsidiaries.  No Loan Party or any of its Subsidiaries is in violation of any
such law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or in breach of any such contract, loan agreement,
indenture, mortgage,

60

--------------------------------------------------------------------------------

 

deed of trust, lease or other instrument, the violation or breach of which could
reasonably be expected to result in a Material Adverse Effect. 

(d)Authorizations and Consents.  No material authorization or material approval
or other material action by, and no material notice to or filing with, any
Governmental Authority or regulatory body or any other third party is required
for the due execution, delivery, recordation, filing or performance by any Loan
Party of any Loan Document to which it is or is to be a party.

(e)Binding Obligation.  This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party and general partner or managing member (if any) of each Loan Party
party thereto.  This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
and general partner or managing member (if any) of each Loan Party party
thereto, enforceable against such Loan Party, general partner or managing
member, as the case may be, in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws affecting creditors’ rights generally and
by general principles of equity.

(f)Litigation.  There is no action, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries or any general partner or
managing member (if any) of any Loan Party, including any Environmental Action,
pending or, to any Loan Parties’ knowledge, threatened before any court,
governmental agency or arbitrator that (i) could reasonably be expected to
result in a Material Adverse Effect (other than the Material Litigation) or
(ii) could reasonably be expected to affect the legality, validity or
enforceability of any Loan Document.

(g)Financial Condition.  The Consolidated statement of assets, liabilities and
capital of the Parent Guarantor as at December 31, 2015 and the related
Consolidated statement of operations and Consolidated statement of cash flows of
the Parent Guarantor for the fiscal year then ended, accompanied by unqualified
opinions of PricewaterhouseCoopers LLP, independent public accountants, and the
Consolidated assets, liabilities and capital of the Parent Guarantor as at June
30, 2016, and the related Consolidated statement of operations and Consolidated
statement of cash flows of the Parent Guarantor for the six months then ended,
copies of which have been furnished to each Lender, fairly present in all
material respects, subject, in the case of such assets, liabilities and capital
as at June 30, 2016, and such statement of operations and cash flows for the
six months then ended, to year‑end audit adjustments, the Consolidated financial
condition of the Parent Guarantor as at such dates and the Consolidated results
of operations of the Parent Guarantor for the periods ended on such dates, all
in accordance with generally accepted accounting principles applied on a
consistent basis.  Since December 31, 2015 there has been no Material Adverse
Change.

(h)Forecasts.  The Consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lenders pursuant to Section 3.01(a)(ix) or 5.03 were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed by the Parent Guarantor to be reasonable at the time (it being
understood and agreed that any such Projections and any other

61

--------------------------------------------------------------------------------

 

forward looking information are subject to uncertainties and contingencies, some
of which are or may be beyond your control, that no assurance is given that any
particular Projections will be realized, that actual results may differ and that
such differences may be material, and that such assumptions may, in retrospect,
be deemed to have been unreasonable when made). 

(i)Full Disclosure.  None of the information, exhibit or report furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation and syndication of the Loan Documents or
pursuant to the terms of the Loan Documents (in each case, as modified or
supplemented by other information so furnished), at the time so furnished and
taken as a whole contained any material misstatement of fact or omitted to state
a material fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

(j)Margin Regulations.  No Loan Party is engaged in the business of extending
credit for the purpose of purchasing or carrying Margin Stock, and no proceeds
of any Advance will be used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock.

(k)Certain Governmental Regulations.  Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party, as
applicable, is an “investment company”, or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended.  Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner or managing member of any Loan Party, as
applicable:  (i) is primarily engaged, directly or through a wholly‑owned
subsidiary or subsidiaries, in a business or businesses other than that of
(A) investing, reinvesting, owning, holding or trading in securities or
(B) issuing face‑amount certificates of the installment type; (ii) is not
engaged in, does not propose to engage in and does not hold itself out as being
engaged in the business of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face‑amount certificates of the installment
type; (iii) does not own or propose to acquire investment securities (as defined
in the Investment Company Act of 1940, as amended) having a value exceeding
forty percent (40%) of the value of such company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis; (iv) has not
in the past been engaged in the business of issuing face‑amount certificates of
the installment type; and (v) does not have any outstanding face‑amount
certificates of the installment type.

(l)Materially Adverse Agreements.  Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect (absent a material default under
a Material Contract).

(m)Existing Debt.  Set forth on Schedule 4.01(m) hereto is a complete and
accurate list of all Existing Debt (other than Surviving Debt), showing as of
the Closing Date the obligor and the principal amount outstanding thereunder
immediately prior to the transactions contemplated hereby to occur on the
Closing Date.

62

--------------------------------------------------------------------------------

 

(n)Surviving Debt.  Set forth on Schedule 4.01(n) hereto is a complete and
accurate list as of the Closing Date of all Surviving Debt, showing the obligor
and the principal amount outstanding thereunder, the maturity date thereof and
the amortization schedule therefor, immediately subsequent to the transactions
contemplated hereby to occur on the Closing Date. 

(o)Liens.  Set forth on Schedule 4.01(o) hereto is a complete and accurate list
of (i) all Liens on the property or assets of any Loan Party securing Debt for
borrowed money, and (ii) all Liens on the property or assets of any non‑Loan
Party Subsidiaries securing Debt for borrowed money; in each case showing as of
the date hereof the lienholder thereof, the principal amount of the obligations
secured thereby and the property or assets of such Loan Party or such Subsidiary
subject thereto, provided however, that easements and other real property
restrictions, covenants and conditions of record (exclusive of Liens securing
Debt for borrowed money) shall not be listed on Schedule 4.01(o).

(p)Real Property.  (i)  Set forth on Part I of Schedule 4.01(p) hereto (as the
same is supplemented or otherwise updated from time to time in accordance with
the Loan Documents) is a complete and accurate list of all Real Property owned
in fee by any Loan Party or any of its Subsidiaries or subject to a Qualified
Ground Lease, showing as of the Closing Date, and as of each other date such
Schedule 4.01(p) is supplemented or otherwise updated as and to the extent
expressly required hereunder pursuant to Section 5.01(j)(iv) or 5.03(i), the
street address, state, and the record owner.  As of the applicable date, each
Necessary Loan Party that owns any such Real Property has good, marketable and
insurable fee simple title to such Real Property, free and clear of all Liens,
other than Permitted Liens.

(ii)Set forth on Part II of Schedule 4.01(p) hereto (as the same is supplemented
or otherwise updated from time to time in accordance with the Loan Documents) is
a complete and accurate list of all leases of Real Property under which any Loan
Party or any of its Subsidiaries is the lessee, showing as of the Closing Date,
and as of each other date such Schedule 4.01(p) is supplemented or otherwise
updated as and to the extent expressly required hereunder pursuant to Section
5.01(j)(iv) or Section 5.03(i), the street address, state, lessor, lessee,
expiration date and annual rental cost thereof.  Each such lease is the legal,
valid and binding obligation of the lessor thereof, enforceable in accordance
with its terms except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(iii)Each Unencumbered Asset owned by a Necessary Loan Party satisfies all of
the Unencumbered Asset Conditions.

(q)Environmental Matters.  (i) Except as otherwise set forth on Part I of
Schedule 4.01(q) hereto or as could not reasonably be expected to have a
Material Adverse Effect, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non‑compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of the Borrower, no
circumstances exist that could be reasonably likely to (A) form the basis of an
Environmental Action against any Loan Party or any of its Subsidiaries or any of
their properties or (B) cause

63

--------------------------------------------------------------------------------

 

any such property to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law. 

(ii)Except as otherwise set forth on Part II of Schedule 4.01(q) hereto or as
could not reasonably be expected to have a Material Adverse Effect, none of the
properties currently or formerly owned or operated by any Loan Party or any of
its Subsidiaries is listed or, to the knowledge of each Loan Party and its
Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any analogous
foreign, state or local list or is adjacent to any such listed property; there
are no underground or above ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any of its Subsidiaries; there is no asbestos or
asbestos‑containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries except for any non‑friable
asbestos‑containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under Environmental
Law; and, to the knowledge of the Borrower, Hazardous Materials have not been
released, discharged or disposed of in any material amount or in violation of
any Environmental Law or Environmental Permit on any property currently owned or
operated by any Loan Party or any of its Subsidiaries or, to the knowledge of
each Loan Party and its Subsidiaries, during the period of their ownership or
operation thereof, on any property formerly owned or operated by any Loan Party
or any of its Subsidiaries.

(iii)Except as otherwise set forth on Part III of Schedule 4.01(q) hereto or as
could not reasonably be expected to have a Material Adverse Effect, neither any
Loan Party nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any governmental or regulatory authority or the requirements of any
Environmental Law; all Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in compliance with applicable law; and, with respect to any property formerly
owned or operated by any Loan Party or any of its Subsidiaries, all Hazardous
Materials generated, used, treated, handled, stored or transported by or, to the
knowledge of each Loan Party and its Subsidiaries, on behalf of any Loan Party
or any of its Subsidiaries have been disposed of in compliance with applicable
law.

(r)Compliance with Laws.  Each Loan Party and each Subsidiary is in compliance
with the requirements of all laws, rules and regulations (including, without
limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.

64

--------------------------------------------------------------------------------

 

(s)Force Majeure.  Neither the business nor the properties of any Loan Party or
any of its Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that could reasonably be expected to result in a Material Adverse
Effect. 

(t)Loan Parties’ Credit Decisions.  Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement (and in the case of the
Guarantors, to give the guaranty under this Agreement) and each other Loan
Document to which it is or is to be a party, and each Loan Party has established
adequate means of obtaining from each other Loan Party on a continuing basis
information pertaining to, and is now and on a continuing basis will be
completely familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party.

(u)Solvency.  The Loan Parties, taken as a whole and on a Consolidated basis,
are Solvent.

(v)Sarbanes‑Oxley.  No Loan Party has made any extension of credit to any of its
directors or executive officers in contravention of any applicable restrictions
set forth in Section 402(a) of Sarbanes‑Oxley.

(w)ERISA Matters.  (i) Set forth on Schedule 4.01(w) hereto is a complete and
accurate list of all Plans and Welfare Plans.

(ii)No ERISA Event has occurred within the preceding five plan years or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to result in a Material Adverse Effect.

(iii)Schedule B (Actuarial Information) to the most recent annual report (Form
5500 Series) for each Plan, copies of which have been filed with the Internal
Revenue Service and furnished to the Lenders, is complete and accurate and
fairly presents the funding status of such Plan as of the date of such
Schedule B, and since the date of such Schedule B there has been no material
adverse change in such funding status.

(iv)Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan, except as
could not reasonably be expected to result in a Material Adverse Effect.

(v)Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA, except as could not
reasonably be expected to result in a Material Adverse Effect.

65

--------------------------------------------------------------------------------

 

(x)Anti-Money Laundering/International Trade Law Compliance.  No Covered Entity
is a Sanctioned Person.  No Covered Entity, either in its own right or through
any third party: (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (ii) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (iii) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law or (iv) will use proceeds of
the Facility to fund any operations in, finance any investments or activities
in, or, make any payments to, a Sanctioned Country or Sanctioned Person in
violation of any Anti-Terrorism Law. 

(y)Taxes.  The Borrower and its Subsidiaries have filed all Tax returns which
are required to be filed and have paid all Taxes due pursuant to said returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries
except (a) such Taxes, if any, that are subject to a Good Faith Contest and (b)
with respect to the Subsidiaries, to the extent the failure to so file any such
returns or to pay any such Taxes could not reasonably be expected to have a
Material Adverse Effect.  As of the Closing Date, no Tax liens have been filed
and no claims are being asserted with respect to such Taxes.  The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries, taken
as a whole, in respect of any Taxes, are adequate.

(z)Intellectual Property.  Except as could not reasonably be expect to have a
Material Adverse Effect:

(i)The Borrower and each of its Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person;

(ii)The Borrower and each of its Subsidiaries have taken all such steps as they
deem reasonably necessary to protect their respective rights under and with
respect to such Intellectual Property;

(iii)No claim has been asserted by any Person with respect to the use of any
Intellectual Property by the Borrower or any of its Subsidiaries, or challenging
or questioning the validity or effectiveness of any Intellectual Property; and

(iv)The use of such Intellectual Property by the Borrower and each of its
Subsidiaries does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any material
liabilities on the part of the Borrower or any of its Subsidiaries.

66

--------------------------------------------------------------------------------

 

Article V
COVENANTS OF THE LOAN PARTIES

Section 5.01Affirmative Covenants.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party will:

(a)Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970, except where such non-compliance could not
reasonably be expected to result in a Material Adverse Effect.

(b)Payment of Taxes, Etc.  Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all Taxes
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Loan Parties nor any of their Subsidiaries shall be required to pay or
discharge any such Tax or claim that is the subject of a Good Faith Contest.

(c)Compliance with Environmental Laws.  Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, except where such non-compliance
could not reasonably expected to result in a Material Adverse Effect; obtain and
renew and cause each of its Subsidiaries to obtain and renew all Environmental
Permits necessary for its operations and properties, except where the failure to
do so could not reasonably expected to result in a Material Adverse Effect; and
conduct, and cause each of its Subsidiaries to conduct, any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials from any
of its properties in material compliance with the requirements of all
Environmental Laws, except where the failure to do so could not reasonably
expected to result in a Material Adverse Effect; provided, however, that neither
the Loan Parties nor any of their Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is the subject of a Good Faith Contest.

(d)Maintenance of Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as shall be commercially
reasonable and in accordance with customary and general practices of companies
engaged in similar businesses and owning similar properties in the same general
areas in which such Loan Party or such Subsidiaries operate.  The Parent
Guarantor and the Borrower shall from time to time deliver to the Administrative
Agent upon written request a list in reasonable detail, together with copies of
all policies (or other available evidence) of the insurance then in effect,
stating the names of the insurance companies, the coverages and amounts of such
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

67

--------------------------------------------------------------------------------

 

(e)Preservation of Partnership or Corporate Existence, Etc.  Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises except,
in the case of Subsidiaries of the Borrower only, if such failure to preserve
and maintain such rights or franchises could not reasonably be expected to
result in a Material Adverse Effect or cause any Unencumbered Asset to fail to
continue to meet the Unencumbered Asset Conditions (it being understood that the
foregoing shall not prohibit, or be violated as a result of, any addition or
removal of an Unencumbered Asset permitted under Section 5.01(j) below or any
transactions by or involving any Loan Party or Subsidiary thereof otherwise
permitted under Section 5.02 below). 

(f)Visitation Rights.  At any reasonable time and from time to time, permit any
of the Administrative Agent or Lenders, or any agent or representatives thereof,
upon reasonable prior notice and during regular business hours, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, any Loan Party and any of its Subsidiaries, and to discuss
the affairs, finances and accounts of any Loan Party and any of its Subsidiaries
with any of their general partners, managing members, officers or directors and
with their independent certified public accountants; provided, however, that so
long as no Event of Default shall have occurred and be continuing, the Borrower
shall only be responsible for the costs and expenses of one such visit by the
Administrative Agent in any Fiscal Year.

(g)Keeping of Books.  Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.

(h)Maintenance of Properties, Etc.  Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do any of the foregoing could not reasonably be expected to result in
a Material Adverse Effect.

(i)Transactions with Affiliates.  Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates (other than transactions exclusively among or between the
Borrower and/or one or more of the Guarantors) on terms that are fair and
reasonable and no less favorable, when taken as a whole, to such Loan Party or
such Subsidiary than it would obtain in a comparable arm’s‑length transaction
with a Person not an Affiliate.

(j)Addition and Removal of Unencumbered Assets; Additional Guarantors.  In
connection with the addition and removal of Unencumbered Assets, comply with the
following provisions:

(i)If the Borrower elects, in its sole discretion, to add an additional Asset as
an Unencumbered Asset, the Borrower shall deliver (A) a certificate to the

68

--------------------------------------------------------------------------------

 

Administrative Agent, signed by a Responsible Officer of the Borrower,
designating such additional Asset as an Unencumbered Asset and dated as of the
date of such designation, stating that after giving effect to such designation,
the Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04, together with supporting information in form reasonably
satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants and (B) an updated Schedule II
listing each Unencumbered Asset as of the date such Asset is added as an
Unencumbered Asset hereunder; provided, however, that no Asset shall be included
as an Unencumbered Asset unless such Asset satisfies the Unencumbered Asset
Conditions or the Required Lenders have consented in writing to such inclusion. 

(ii)Notwithstanding anything contained herein to the contrary, to the extent any
Asset previously qualifying as an Unencumbered Asset ceases to meet the
Unencumbered Asset Conditions (except to the extent such failure to meet the
Unencumbered Asset Conditions has been consented to in writing by the Required
Lenders), such Asset shall be immediately removed from all financial covenant
related calculations contained herein.  Any such Asset shall immediately cease
to be an “Unencumbered Asset” hereunder and the Borrower shall deliver (A) a
certificate to the Administrative Agent, signed by a Responsible Officer of the
Borrower, removing such Asset as an Unencumbered Asset and dated as of the date
of such designation, stating that after giving effect to such removal, the
Parent Guarantor shall be in compliance with the covenants contained in
Section 5.04, together with supporting information in form satisfactory to the
Administrative Agent showing the computations used in determining compliance
with such covenants and (B) an updated Schedule II listing each Unencumbered
Asset as of the date such Asset has been removed as an Unencumbered Asset
hereunder.

(iii)The Borrower may voluntarily designate, by giving written notice thereof to
the Administrative Agent (such designation to be effective upon receipt by the
Administrative Agent of such written notice), any Unencumbered Asset as a
non‑Unencumbered Asset, including, without limitation, as permitted by
Section 5.02(e)(ii), and the Borrower shall deliver (A) a certificate to the
Administrative Agent, signed by a Responsible Officer of the Borrower,
designating such Unencumbered Asset as a non-Unencumbered Asset, and dated as of
the date of such designation, stating that after giving effect to such
designation, the Parent Guarantor shall be in compliance with the covenants
contained in Section 5.04, together with supporting information in form
reasonably satisfactory to the Administrative Agent showing the computations
used in determining compliance with such covenants and (B) an updated Schedule
II listing each Unencumbered Asset as of the date such Asset has been removed as
an Unencumbered Asset hereunder; provided, however, that the Borrower shall be
deemed to have voluntarily designated any applicable Unencumbered Asset as a
non-Unencumbered Asset hereunder upon receipt by the Administrative Agent of an
Early Release Request with respect to the Subsidiary Guarantor that owns such
Unencumbered Asset in accordance with Section 9.14(b).

(iv)Subject to Section 9.14 and as a condition to the addition of an Asset as an
Unencumbered Asset hereunder, (x) concurrently with the delivery of a

69

--------------------------------------------------------------------------------

 

certificate adding an Unencumbered Asset directly owned or leased by a
Subsidiary of a Loan Party pursuant to clause (i) above, or, (y) within ten days
after the formation or acquisition of any new direct or indirect Subsidiary of a
Loan Party that directly owns or leases an Unencumbered Asset, the Borrower
shall cause each such Subsidiary to (A) duly execute and deliver to the
Administrative Agent a Guaranty Supplement in substantially the form of
Exhibit C hereto, or such other guaranty supplement in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ Obligations under the Loan Documents and (B) deliver to the
Administrative Agent supplements to Schedules 4.01(b) or 4.01(p) (or the factual
information needed to update such Schedules) solely to the extent necessary due
to any changes in factual matters specifically related to the addition of such
Subsidiary or Subsidiaries as a Subsidiary Guarantor or the addition of such
Asset (so long as such changes in factual matters shall in no event comprise a
Default or an Event of Default). 

(k)Further Assurances.  (i) Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, correct, and cause each Loan
Party to promptly correct, any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof.

(ii)Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, do, execute, acknowledge, deliver, record, re‑record,
file, re‑file, register and re‑register any and all such further acts,
termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order (A) to carry out more effectively the purposes of the Loan Documents,
(B) to maintain the validity and effectiveness of any of the Loan Documents and
(C) to assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Lenders the rights granted or now or hereafter
intended to be granted to the Lenders under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

(l)Performance of Material Contracts.  Perform and observe, and cause each of
its Subsidiaries to perform and observe, in all material respects, all the terms
and provisions of each Material Contract to be performed or observed by it,
maintain each such Material Contract in full force and effect, enforce each such
Material Contract in accordance with its terms, take all such action to such end
as may be from time to time requested by the Administrative Agent, and, upon
request of the Administrative Agent, make to each other party to each such
Material Contract such demands and requests for information and reports or for
action as any Loan Party or any of its Subsidiaries is entitled to make under
such Material Contract, and cause each of its Subsidiaries to do so, except to
the extent the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(m)Compliance with Leases.  Make all payments and otherwise perform all
obligations in respect of all leases of real property to which the Borrower or
any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled (except if such

70

--------------------------------------------------------------------------------

 

failure to maintain such lease in full force and effect or prevent such lapse,
termination, forfeiture or cancellation is not in respect of a Qualified Ground
Lease of an Unencumbered Asset and could not otherwise reasonably be expected to
result in a Material Adverse Effect). 

(n)[Intentionally Omitted].

(o)Maintenance of REIT Status.  In the case of the Parent Guarantor, at all
times, conduct its affairs and the affairs of its Subsidiaries in a manner so as
to continue to qualify as a REIT and elect to be treated as a REIT under all
applicable laws, rules and regulations.

(p)Exchange Listing.  In the case of the Parent Guarantor, at all times
(i) cause its common shares to be duly listed on the New York Stock Exchange,
the American Stock Exchange or NASDAQ and (ii) timely file all reports required
to be filed by it in connection therewith.

(q)Sarbanes‑Oxley.  Comply at all times in all material respects with all
applicable provisions of Section 402(a) of Sarbanes‑Oxley, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(r)OFAC.  Provide to the Administrative Agent and the Lenders any information
that the Administrative Agent or Lender deems reasonably necessary from time to
time in order to ensure compliance with all applicable Sanctions and
Anti‑Terrorism Laws.

(s)Anti-Money Laundering/International Trade Law Compliance.  Comply, and cause
each other Covered Entity to comply, with all Anti-Terrorism Laws, and promptly
notify the Administrative Agent in writing upon the occurrence of a Reportable
Compliance Event.

Section 5.02Negative Covenants.  So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid or any Lender
shall have any Commitment hereunder, no Loan Party will, at any time:

(a)Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its assets of any character (including, without limitation,
accounts) whether now owned or hereafter acquired, except, in the case of the
Loan Parties (other than the Parent Guarantor) and their respective
Subsidiaries:

(i)Liens created under the Loan Documents;

(ii)Permitted Liens;

(iii)Liens described on Schedule 4.01(o) hereto;

(iv)purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of

71

--------------------------------------------------------------------------------

 

financing the acquisition of any such equipment to be subject to such Liens, or
Liens existing on any such equipment at the time of acquisition, or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount; 

(v)Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iv)(B);

(vi)Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Subsidiary of any
Loan Party or becomes a Subsidiary of any Loan Party;

(vii)Liens securing Non‑Recourse Debt permitted under Section 5.02(b)(iv)(D) and
Recourse Debt under Section 5.02(b)(vii), provided that no such Lien shall
extend to or cover any Unencumbered Asset that is owned by a Necessary Loan
Party;

(viii)the replacement, extension or renewal of any Lien permitted by
clause (iii) above upon or in the same property theretofore subject thereto in
connection with any Refinancing Debt permitted under Section 5.02(b)(iii); and

(ix)Liens, other than Liens described in subsections (i) through (viii) above,
arising in connection with Debt permitted hereunder to the extent such Liens
will not result in a Default or Event of Default.

(b)Debt.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i)Debt under the Loan Documents;

(ii)in the case of any Loan Party or any Subsidiary of a Loan Party, Debt owed
to any other Loan Party or any wholly‑owned Subsidiary of any Loan Party,
provided that, in each case, such Debt shall be documented in writing and shall
be by its terms subordinated to the Obligations of the Loan Parties under the
Loan Documents;

(iii)the Surviving Debt described on Schedule 4.01(n) hereto and any Refinancing
Debt extending, refunding or refinancing such Surviving Debt;

(iv)in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,

(A)Debt secured by Liens permitted by Section 5.02(a)(iv),

(B)(1) Capitalized Leases and (2) in the case of any Capitalized Lease to which
any Subsidiary of a Loan Party is a party, any Contingent Obligation of such
Loan Party guaranteeing the Obligations of such Subsidiary under such
Capitalized Lease,

72

--------------------------------------------------------------------------------

 

(C)Debt in respect of Hedge Agreements entered into by the Borrower and designed
to hedge against fluctuations in interest rates or foreign exchange rates
incurred as required by this Agreement or incurred in the ordinary course of
business and consistent with prudent business practices, and 

(D)Non‑Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non‑Recourse Debt of any Joint Venture) in respect of Assets other than
Unencumbered Assets owned by a Necessary Loan Party, the incurrence of which
would not result in a Default under Section 5.04;

(v)in the case of the Parent Guarantor and the Borrower, Debt under Customary
Carve‑Out Agreements;

(vi)endorsements of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

(vii)secured Recourse Debt, provided that (A) such Debt is not recourse to any
Necessary Loan Party that owns any Unencumbered Asset or any direct or indirect
Equity Interest therein, (B) such Debt is not secured by any Lien on any
Unencumbered Asset owned by a Necessary Loan Party, and (C) the incurrence of
such Debt would not result in a Default under Section 5.04; and

(viii)unsecured Recourse Debt, the incurrence of which would not result in a
Default under Section 5.04.

(c)Change in Nature of Business.  Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried at the
Closing Date; or engage in, or permit any of its Subsidiaries to engage in, any
material line of business substantially different from those lines of business
conducted by the Parent Guarantor and its Subsidiaries on the Closing Date or
any business activities substantially related or incidental thereto.

(d)Mergers, Etc.  Merge or consolidate with or into, or convey, transfer (except
as permitted by Section 5.02(e)), lease or otherwise dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, or permit any
of its Subsidiaries to do so; provided, however, that (i) any Subsidiary of a
Loan Party may merge or consolidate with or into, or dispose of assets to, any
other Subsidiary of such Loan Party (provided that if one or more of such
Subsidiaries is also a Loan Party, a Loan Party shall be the surviving entity)
or any other Loan Party other than the Parent Guarantor (provided that such Loan
Party or, in the case of any Loan Party other than the Borrower, another Loan
Party shall be the surviving entity), and (ii) any Loan Party may merge with any
Person that is not a Loan Party so long as such Loan Party is the surviving
entity or (except in the case of a merger with the Borrower, which shall always
be the surviving entity) such other Person is the surviving entity and shall
promptly become a Loan Party, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.  Notwithstanding any other provision of this Agreement,
(y) any Subsidiary of a Loan Party (other than the Borrower and any Subsidiary
that is the direct owner of an Unencumbered Asset) may liquidate

73

--------------------------------------------------------------------------------

 

or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and the assets or proceeds
from the liquidation or dissolution of such Subsidiary are transferred to the
Borrower or a Subsidiary, provided that no Default or Event of Default shall
have occurred and be continuing at the time of such proposed transaction or
would result therefrom, and (z) any Loan Party or Subsidiary of a Loan Party
shall be permitted to effect any Transfer of assets through the sale or transfer
of direct or indirect Equity Interests in the Person (other than the Borrower or
the Parent Guarantor) that owns such assets so long as Section 5.02(e) would
otherwise permit the Transfer of all assets owned by such Person at the time of
such sale or transfer of such Equity Interests.  Upon the sale or transfer of
Equity Interests in any Person that is a Guarantor permitted under clause (z)
above, the Administrative Agent shall, upon the request of the Borrower and at
the Borrower’s expense (but not in limitation of the provisions of Section
9.14(b)), release such Guarantor from the Guaranty in accordance with Section
9.14(b). 

(e)Sales, Etc. of Assets. (i) In the case of the Parent Guarantor, sell, lease,
transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any asset or assets and (ii) in the case of
the Loan Parties (other than the Parent Guarantor), sell, lease (other than by
entering into Tenancy Leases), transfer or otherwise dispose of, or grant any
option or other right to purchase, lease (other than any option or other right
to enter into Tenancy Leases) or otherwise acquire, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of, or grant any
option or other right to purchase, lease or otherwise acquire (each action
described in clauses (i) and (ii) of this subsection (e), including, without
limitation, any Sale and Leaseback Transaction, being a “Transfer”), any asset
or assets (or any direct or indirect Equity Interests in the owner thereof), in
each case unless (w) no Event of Default shall have occurred and be continuing
immediately before and after such Transfer, (x) the Loan Parties shall be in
compliance with the covenants contained in Section 5.04 on a pro forma basis
immediately after giving effect to such Transfer and (y) if applicable, the
Borrower shall have provided notice to the Administrative Agent as required by
Section 5.01(j)(iii).  Upon any such Transfer, if applicable, the Administrative
Agent shall, upon the request of the Borrower and at the Borrower’s expense (but
not in limitation of the provisions of Section 9.14(b)), release the applicable
Subsidiary Guarantor from the Guaranty in accordance with Section 9.14(b).

(f)Investments.  Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment other than:

(i)Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in Wholly‑Owned
Subsidiaries and, in the case of the Loan Parties (other than the Parent
Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan Parties
and Subsidiaries hold any direct or indirect interest), Investments in Assets
(including by asset or Equity Interest acquisitions or investments in Joint
Ventures), in each case subject, where applicable, to the limitations set forth
in Section 5.02(f)(iv);

(ii)Investments in cash and Cash Equivalents;

74

--------------------------------------------------------------------------------

 

(iii)Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii); 

(iv)Investments consisting of the following items so long as (x) the aggregate
amount outstanding, without duplication, of all Investments described in clauses
(A), (B), (C) and (D) of this subsection does not exceed, at any time, 25% of
Total Asset Value at such time, (y) the aggregate amount outstanding, without
duplication, of all Investments described in this subsection does not exceed, at
any time, 35% of Total Asset Value at such time, and (z) the aggregate amount of
each of the following items of Investments does not exceed at any time the
specified percentage of Total Asset Value set forth below:

(A)Investments in Redevelopment Assets and Development Assets, so long as the
aggregate amount of such Investments in Redevelopment Assets and Development
Assets, calculated on the basis of actual cost, does not at any time exceed 15%
of Total Asset Value at such time,

(B)Investments in unimproved land, so long as the aggregate amount of all such
Investments in unimproved land, calculated on the basis of actual cost, does not
at any time exceed 5% of Total Asset Value at such time,

(C)Investments in Joint Ventures of any Loan Party so long as the aggregate
amount of such Investments outstanding does not at any time exceed 15% of Total
Asset Value at such time,

(D)Loans, advances and extensions of credit (including, without limitation,
mortgage loans, mezzanine loans and notes receivable) to any Person so long as
the aggregate amount of such Investments does not at any time exceed 5% of Total
Asset Value at such time, and

(E)Investments in Mixed Use Assets so long as the aggregate amount of such
Investments in Mixed Use Assets, calculated on the basis of actual cost, does
not at any time exceed 25% of Total Asset Value at such time;

(v)Investments outstanding on the date hereof in Subsidiaries that are not
wholly‑owned by any Loan Party;

(vi)Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(iv)(C) to the extent such Investments are not prohibited by
Section 5.02(j) below;

(vii)To the extent permitted by applicable law, loans or other extensions of
credit to officers, directors and employees of any Loan Party or any Subsidiary
of any Loan Party in the ordinary course of business, for travel, entertainment,
relocation and analogous ordinary business purposes, which Investments shall not
exceed at any time $1,000,000 in the aggregate for all Loan Parties;

75

--------------------------------------------------------------------------------

 

(viii)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business so long as the aggregate amount of such
Investments does not at any time exceed 2% of Total Asset Value at such time
(excluding, in determining compliance with such limitation, any such amounts in
respect of Tenancy Leases); and 

(ix)Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

(g)Restricted Payments.  In the case of the Parent Guarantor and the Borrower,
without the prior consent of the Required Lenders, make any Restricted Payments;
provided, however, that the Parent Guarantor may make Restricted Payments only
so long as (i) no Event of Default shall have occurred and be continuing, and
(ii) immediately before and after giving effect to the payment of any such
Restricted Payment the Parent Guarantor shall be in compliance with
Section 5.04(a)(v); provided further that in all cases, the Parent Guarantor
shall be permitted to make Restricted Payments not to exceed the minimum amount
necessary for the Parent Guarantor to maintain its status as a REIT and to avoid
the imposition of income and excise taxes on the Parent Guarantor under the
Internal Revenue Code.

(h)Amendments of Constitutive Documents.  Amend, or permit any of its
Subsidiaries to amend, in each case to the extent the same would have a Material
Adverse Effect, its limited liability company agreement, partnership agreement,
certificate of incorporation or bylaws or other constitutive documents without
the prior written consent of the Required Lenders.

(i)Accounting Changes.  Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(j)Speculative Transactions.  Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions.

(k)Payment Restrictions Affecting Subsidiaries.  Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) the
Loan Documents, (ii) any agreement or instrument evidencing Debt permitted under
Section 5.02(b), provided that the terms of such Debt, and of such agreement or
instrument, do not restrict distributions in respect of Equity Interests in
Subsidiaries directly or indirectly owning Unencumbered Assets, and (iii) any
agreement in effect at the time such Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower.

76

--------------------------------------------------------------------------------

 

(l)Amendment, Etc. of Material Contracts.  Except as and to the extent the same
could not reasonably be expected to have a Material Adverse Effect, cancel or
terminate any Material Contract or consent to or accept any cancellation or
termination thereof, amend or otherwise modify any Material Contract or give any
consent, waiver or approval thereunder, waive any default under or breach of any
Material Contract, agree in any manner to any other amendment, modification or
change of any term or condition of any Material Contract or take any other
action in connection with any Material Contract that would impair in any
material respect the value of the interest or rights of any Loan Party
thereunder or that would impair or otherwise adversely affect in any material
respect the interest or rights, if any, of the Administrative Agent or any
Lender, or permit any of its Subsidiaries to do any of the foregoing in each
case taking into account the effect of any agreements that supplement or serve
to substitute for, in whole or in part, such Material Contract. 

(m)Negative Pledge.  Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Unencumbered Assets), except
(i) pursuant to the Loan Documents or (ii) in connection with (A) any
Non‑Recourse Debt, provided that the terms of such Debt, and of any agreement
entered into and of any instrument issued in connection therewith, do not
provide for or prohibit or condition the creation of any Lien on any
Unencumbered Assets and are otherwise permitted by the Loan Documents, (B) any
purchase money Debt permitted under Section 5.02(b)(iv)(A) solely to the extent
that the agreement or instrument governing such Debt prohibits a Lien on the
property acquired with the proceeds of such Debt, (C) any Capitalized Lease
permitted by Section 5.02(b)(iv)(B) solely to the extent that such Capitalized
Lease prohibits a Lien on the property subject thereto, or (D) any Debt
outstanding on the date any Subsidiary of the Borrower becomes such a Subsidiary
(so long as such agreement was not entered into solely in contemplation of such
Subsidiary becoming a Subsidiary of the Borrower); provided, however, that
(1) an agreement that conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios that limit such Person’s ability
to encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets shall be deemed to not constitute
an agreement prohibiting or conditioning the creation or assumption of any Lien
upon any of its property or assets for purposes of this Section 5.02(m) and
(2) any provision of the Senior Financing Loan Documents restricting the ability
of any Loan Party to encumber its assets (exclusive of any outright prohibition
on the ability of any Loan Party to encumber particular assets) shall be deemed
to not constitute an agreement prohibiting or conditioning the creation or
assumption of any Lien upon any of its property or assets for purposes of this
Section 5.02(m), so long as such provision is generally consistent with a
comparable provision of the Loan Documents.

(n)Parent Guarantor as Holding Company.  In the case of the Parent Guarantor,
not enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the Equity Interests of the Borrower; (ii) the
performance of its Obligations (subject to the limitations set forth in the Loan
Documents) under each Loan Document to which it is a party; (iii) the making of
equity or subordinate debt Investments in the Borrower and its Subsidiaries,
provided each such Investment shall be on

77

--------------------------------------------------------------------------------

 

terms acceptable to the Administrative Agent; (iv) the holding of the Equity
Interests of each direct and indirect Subsidiary that owns or leases an
Unencumbered Asset; and (v) activities incidental to each of the foregoing. 

(o)Anti-Money Laundering/International Trade Compliance.  (i) Become, or permit
any other Covered Entity to become, a Sanctioned Person; (ii) have, or permit
any other Covered Entity to have, any of its assets in a Sanctioned Country or
in the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (iii) do business in or with, or permit any other Covered
Entity to do business with, or derive any of its income from or permit any other
Covered Entity to derive any of its income from, investments in or transactions
with, any Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law; (iv) engage in, or permit any other Covered Entity to engage
in, any dealings or transactions prohibited by any Anti-Terrorism Law or (v) use
the proceeds of the Facility, or permit any other Covered Entity to use the
proceeds of the Facility, to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law.

(p)Senior Financing Transactions.  Permit any Subsidiary that is not a
Subsidiary Guarantor to become a guarantor or borrower of any Obligations under
any Senior Financing Transaction.

Section 5.03Reporting Requirements.  So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid or any
Lender shall have any Commitment hereunder, the Borrower will furnish to the
Administrative Agent and the Lenders in accordance with Section 9.02(b):

(a)Default Notice.  As soon as possible and in any event within two Business
Days after a Responsible Officer obtains knowledge of the occurrence of each
Default or any event, development or occurrence reasonably expected to result in
a Material Adverse Effect continuing on the date of such statement, a statement
of the Chief Financial Officer (or other Responsible Officer) of the Parent
Guarantor setting forth details of such Default or such event, development or
occurrence and the action that the Parent Guarantor has taken and proposes to
take with respect thereto.

(b)Annual Financials.  As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Required Lenders of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing reasonably acceptable to the Required Lenders, which opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and (y) if applicable
and if the Parent Guarantor and its Subsidiaries are subject to the requirements

78

--------------------------------------------------------------------------------

 

of Section 404 of the Sarbanes-Oxley Act of 2002, a report of such independent
public accountants as to the internal controls of the Parent Guarantor and its
Subsidiaries required under Section 404 of the Sarbanes‑Oxley Act of 2002, in
each case certified in a manner to which the Required Lenders have not objected,
in their reasonable discretion, together with (i) a schedule in form reasonably
satisfactory to the Administrative Agent of the computations used by the Parent
Guarantor in determining, as of the end of such Fiscal Year, compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Parent Guarantor
shall also provide, if necessary for the determination of compliance with
Section 5.04, a statement of reconciliation conforming such financial statements
to GAAP and (ii) a certificate of the Chief Financial Officer (or other
Responsible Officer) of the Parent Guarantor stating that no Default has
occurred and is continuing or, if a Default has occurred and is continuing, a
statement as to the nature thereof and the action that the Parent Guarantor has
taken and proposes to take with respect thereto. 

(c)Quarterly Financials.  As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year‑end audit adjustments) by the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Parent Guarantor as having been prepared in accordance
with GAAP (it being acknowledged that a copy of the quarterly financials filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), together with (i) a certificate of such
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent Guarantor has taken and proposes to take with respect
thereto and (ii) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent Guarantor in
determining compliance with the covenants contained in Section 5.04, provided
that in the event of any change in GAAP used in the preparation of such
financial statements, the Parent Guarantor shall also provide, if necessary for
the determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP.

(d)Investment Grade Rating Notice.  Promptly upon a Responsible Officer becoming
aware of a change in the Investment Grade Rating (including the initial issuance
of any Investment Grade Rating) or any other credit rating given by S&P, Moody’s
or another nationally‑recognized rating agency to the Parent Guarantor’s
long‑term senior unsecured debt or any announcement that any such rating is
“under review” or that such rating has been placed on a watch list or that any
similar action has been taken by S&P, Moody’s or another nationally‑recognized
rating agency, notice of such change, announcement or action.

79

--------------------------------------------------------------------------------

 

(e)Unencumbered Asset Financials.  Concurrently with delivery of the items set
forth in Section 5.03(b) and (c), the delivery to the Administrative Agent of a
list of all Unencumbered Assets at such time, which list shall include the name,
location and a short description of each such Unencumbered Asset and the Net
Operating Income of each such Unencumbered Asset as of the end of the applicable
quarter of the Fiscal Year or the Fiscal Year, as applicable, to which the
financial reporting relates. 

(f)Annual Budgets.  As soon as available and in any event within than 45 days
after the end of each Fiscal Year, forecasts prepared by management of the
Parent Guarantor, in form reasonably satisfactory to the Administrative Agent,
of balance sheets, income statements and cash flow statements on a quarterly
basis for the then current Fiscal Year and on an annual basis for each Fiscal
Year thereafter until the Maturity Date.

(g)Material Litigation.  Promptly after the commencement thereof, notice of all
actions, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f), and promptly after the occurrence thereof,
notice of any adverse change in the status or the financial effect on any Loan
Party or any of its Subsidiaries of the Material Litigation from that described
on Schedule 4.01(f) hereto.

(h)Securities Reports.  Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange, and, to the extent not
publicly available electronically at www.sec.gov or www.easterlyreit.com (or
successor web sites thereto), copies of all other financial statements, reports,
notices and other materials, if any, sent or made available generally by any
Loan Party to the “public” holders of its Equity Interests or filed with the
Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or with any national securities exchange, all press
releases made available generally by any Loan Party or any of its Subsidiaries
to the public concerning material developments in the business of any Loan Party
or any such Subsidiary and all notifications received by any Loan Party or any
Subsidiary thereof from the Securities and Exchange Commission or any other
governmental authority pursuant to the Securities Exchange Act and the rules
promulgated thereunder.  Copies of each such proxy statements, financial
statements and reports may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which (i) a Loan Party
posts such documents, or provides a link thereto, on www.easterlyreit.com (or
successor web site thereto) or (ii) such documents are posted on its behalf on
the Platform, provided that the Parent Guarantor shall notify the Administrative
Agent (by facsimile or e-mail) of the posting of any such documents and, if
requested, provide to the Administrative Agent by e-mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above in, and in any event shall have no responsibility to monitor
compliance by any Loan Party with any such request for delivery, and each Lender
shall be solely responsible for obtaining and maintaining its own copies of such
documents.

80

--------------------------------------------------------------------------------

 

(i)Real Property and Subsidiaries.  As soon as available and in any event within
15 days after the end of each quarter of each Fiscal Year, reports supplementing
Schedule 4.01(p) and Schedule 4.01(b), including, with respect to Schedule
4.01(p), an identification of all owned and leased real property acquired or
disposed of by any Loan Party or any of its Subsidiaries during such quarter,
and, with respect to each such Schedule, a description of such other changes in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete. 

(j)Assets Reports.  As soon as available and in any event within 45 days after
the end of each quarter of each Fiscal Year, a report listing and describing (in
detail reasonably satisfactory to the Administrative Agent) all Real Property
assets of the Parent Guarantor and its Subsidiaries as of the end of such
quarter in form and substance reasonably satisfactory to the Administrative
Agent.

(k)Environmental Conditions.  Notice to the Administrative Agent (i) promptly
upon obtaining knowledge of any material violation of any Environmental Law
affecting any asset owned or operated by any Loan Party or any Subsidiary
thereof or the operations thereof or the operations of any of its Subsidiaries,
(ii) promptly upon obtaining knowledge of any known release, discharge or
disposal of any Hazardous Materials at, from, or into any asset which it reports
in writing or is legally required to report in writing to any Governmental
Authority and which is material in amount or nature or which could reasonably be
expected to materially adversely affect the value of such asset, (iii) promptly
upon its receipt of any written notice of material violation of any
Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any asset in compliance with Environmental Laws,
(B) Hazardous Materials contamination on, from or into any asset, or
(C) investigation or remediation of off‑site locations at which such Loan Party
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that
any expense or loss has been incurred by such Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Materials with respect to which such Loan Party or any Joint Venture
could reasonably be expected to incur material liability or for which a Lien may
be imposed on any asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect or could reasonably be expected
to result in a material Environmental Action with respect to any Unencumbered
Asset.

(l)Unencumbered Asset Value.  Promptly after a Responsible Officer becomes aware
of any setoff, claim, withholding or defense asserted or effected against any
Loan Party, or to which any Unencumbered Asset is subject, which could
reasonably be expected to (i) have a material adverse effect on the value of an
Unencumbered Asset, (ii) have a Material Adverse Effect or (iii) result in the
imposition or assertion of a Lien against any Unencumbered Asset which is not a
Permitted Lien, notice to the Administrative Agent thereof.

81

--------------------------------------------------------------------------------

 

(m)Addition/Removal of Unencumbered Assets.  Notice to the Administrative Agent
of the addition, removal, Transfer or redesignation of any Unencumbered Asset
pursuant to Section 5.01(j) or Section 5.02(e)(ii), including, promptly after
obtaining actual knowledge thereof, any event or circumstance that results in
any Asset previously qualifying as an Unencumbered Asset ceasing to qualify as
such, together with any certificate of a Responsible Officer as is required by
Section 5.01(j) or 5.02(e)(ii), as applicable. 

(n)Reconciliation Statements.  If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g) and forecasts referred to in
Section 4.01(h), the Consolidated and consolidating financial statements and
forecasts of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) will differ in any material respect from the
Consolidated and consolidating financial statements that would have been
delivered pursuant to such Section had no such change in accounting principles
and policies been made, then (i) together with the first delivery of financial
statements or forecasts pursuant to Section 5.03(b), (c) or (f) following such
change, Consolidated and consolidating financial statements and forecasts of the
Parent Guarantor and its Subsidiaries for the fiscal quarter immediately
preceding the fiscal quarter in which such change is made, prepared on a pro
forma basis as if such change had been in effect during such fiscal quarter, and
(ii) if requested by Administrative Agent, a written statement of the Chief
Executive Officer, Chief Financial Officer or Treasurer (or other Responsible
Officer performing similar functions) of the Parent Guarantor setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 5.04) which would have
resulted if such financial statements and forecasts had been prepared without
giving effect to such change.

(o)Other Information.  Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender through the Administrative Agent, may from time to time
reasonably request.

Section 5.04Financial Covenants.  So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid or any Lender
shall have, at any time after the Initial Borrowing, any Commitment hereunder,
the Parent Guarantor will:

(a)Parent Guarantor Financial Covenants.

(i)Maximum Leverage Ratio.  Maintain at all times a Leverage Ratio of not
greater than 60%; provided, however, that the Leverage Ratio may be increased to
65% for the two consecutive fiscal quarters following the fiscal quarter in
which a Material Acquisition occurs.

(ii)Maximum Secured Debt Leverage Ratio.  Maintain at all times a Secured Debt
Leverage Ratio of not greater than 40%.

(iii)Maximum Secured Recourse Debt Leverage Ratio.  Maintain at all times a
Secured Recourse Debt Leverage Ratio of not greater than 15%.

82

--------------------------------------------------------------------------------

 

(iv)Minimum Tangible Net Worth.  Maintain at all times tangible net worth of the
Parent Guarantor and its Subsidiaries, as determined in accordance with GAAP, of
not less than the sum of $460,935,750 plus an amount equal to 75% times the net
cash proceeds of all issuances and primary sales of Equity Interests of the
Parent Guarantor or the Borrower consummated following February 11, 2015. 

(v)Maximum Dividend Payout Ratio.  Maintain at all times a Dividend Payout Ratio
of equal to or less than (A) 95% or (B) such greater amount as may be required
by applicable law to maintain status as a REIT for tax purposes and avoid
imposition of income and excise taxes on the Parent Guarantor under the Internal
Revenue Code.

(vi)Minimum Fixed Charge Coverage Ratio.  Maintain at all times a Fixed Charge
Coverage Ratio of not less than 1.50:1.0.

(b)Unencumbered Asset Financial Covenants.

(i)Maximum Unsecured Leverage Ratio.  Maintain at all times an Unsecured
Leverage Ratio of not greater than 60%.

(ii)Minimum Unencumbered Asset Debt Service Coverage Ratio.  Maintain at all
times a Unencumbered Asset Debt Service Coverage Ratio of not less than
1.75:1.00.

To the extent any calculations described in Sections 5.04(a) or 5.04(b) are
required to be made on any date of determination other than the last day of a
fiscal quarter of the Parent Guarantor, such calculations shall be made on a pro
forma basis to account for any acquisitions or dispositions of Assets, and the
incurrence or repayment of any Debt for borrowed money relating to such Assets,
that have occurred since the last day of the fiscal quarter of the Parent
Guarantor most recently ended.  To the extent any calculations described in
Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating to
(a) an Advance or (b) any addition, removal, redesignation or Transfer of any
Unencumbered Asset pursuant to Section 5.01(j) or Section 5.02(e)(ii), such
calculations shall be made both before and on a pro forma basis after giving
effect to such Advance or such Transfer, as applicable.  All such calculations
shall be reasonably acceptable to the Administrative Agent.

Article VI
EVENTS OF DEFAULT

Section 6.01Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)Failure to Make Payments When Due.  (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or any Loan Party shall
fail to make any other payment under any Loan Document, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or

83

--------------------------------------------------------------------------------

 

(b)Breach of Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made or any
representation or warranty that is already by its terms qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be incorrect
or misleading in any respect after giving effect to such qualification when made
or deemed made; or 

(c)Breach of Certain Covenants.  The Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 2.14, 5.01(e) (only with
respect to the Borrower or the Parent Guarantor), (i), (o), (p) or (q), 5.02,
5.03 or 5.04; or

(d)Other Defaults under Loan Documents.  Any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
30 days after the earlier of the date on which (i) a Responsible Officer becomes
aware of such failure or (ii) written notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender; or

(e)Cross Defaults.  (i) Any Loan Party or any Subsidiary thereof shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise); or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Material Debt, if (A) the effect of such event
or condition is to permit the acceleration of the maturity of such Material Debt
or otherwise permit the holders thereof to cause such Material Debt to mature,
and (B) such event or condition shall remain unremedied or otherwise uncured for
a period of 30 days; or (iii) the maturity of any such Material Debt shall be
accelerated or any such Material Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Material Debt shall be required to be made, in each
case prior to the stated maturity thereof; or

(f)Insolvency Events.  Any Loan Party or any Subsidiary thereof shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 60 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any

84

--------------------------------------------------------------------------------

 

substantial part of its property) shall occur; or any Loan Party or any
Subsidiary thereof shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or 

(g)Monetary Judgments.  Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $25,000,000 shall be rendered
against any Loan Party or any Subsidiary thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
respective Loan Party or Subsidiary and the insurer covering full payment of
such unsatisfied amount and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or

(h)Non‑Monetary Judgments.  (x) Any non‑monetary judgment, order or writ shall
be rendered against any Loan Party or Subsidiary thereof or (y) any seizure or
attachment shall be issued or enforced against the Borrower or any Guarantor or
any of their respective assets, in any such case that could reasonably be
expected to result in a Material Adverse Effect, and there shall be any period
of 30 consecutive days during which a stay of enforcement of such judgment,
order, writ, seizure or attachment, by reason of a pending appeal or otherwise,
shall not be in effect; or

(i)Unenforceability of Loan Documents.  Any provision of any Loan Document after
delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason (other
than pursuant to the terms hereof or thereof) cease to be valid and binding on
or enforceable against any Loan Party which is party to it, or any such Loan
Party shall so state in writing; or

(j)Change of Control.  A Change of Control shall occur; or

(k)ERISA Events.  (i) Any ERISA Event shall have occurred with respect to a Plan
and the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000;

(ii)any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $5,000,000 or requires payments exceeding $2,000,000 per
annum; or

(iii)any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such

85

--------------------------------------------------------------------------------

 

reorganization or termination the aggregate annual contributions of the Loan
Parties and the ERISA Affiliates to all Multiemployer Plans that are then in
reorganization or being terminated have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $2,000,000; 

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances to be terminated, whereupon the same shall forthwith terminate,
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under any
Bankruptcy Law, (y) the Commitments of each Lender and the obligation of each
Lender to make Advances shall automatically be terminated and (z) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower; and (iii) shall at the
request, or may with the consent of the Required Lenders, proceed to enforce its
rights and remedies under the Loan Documents for the benefit of the Lenders by
appropriate proceedings.

Article VII
GUARANTY

Section 7.01Guaranty; Limitation of Liability.  (a)  Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations, but in each case excluding all Excluded Swap Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, reasonable fees and
expenses of counsel) incurred by the Administrative Agent or any Lender in
enforcing any rights under this Agreement or any other Loan Document.  Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to the Administrative Agent or any Lender
under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.  This
Guaranty is and constitutes a guaranty of payment and not merely of collection.

86

--------------------------------------------------------------------------------

 

(b)Each Guarantor, the Administrative Agent and each other Lender hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder.  To effectuate the foregoing intention, the Guarantors, the
Administrative Agent and the Lenders hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance. 

(c)Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Guaranty or any other guaranty, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Administrative Agent or any Lender under or in respect of the Loan
Documents.

Section 7.02Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender with respect thereto.  The
Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of this Agreement or the other Loan Documents,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or any other Loan Party or whether the Borrower or
any other Loan Party is joined in any such action or actions.  The liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(a)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b)any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

(c)any taking, exchange, release or non‑perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

87

--------------------------------------------------------------------------------

 

(d)any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries; 

(e)any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f)any failure of the Administrative Agent or any Lender to disclose to any Loan
Party any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any other Loan
Party now or hereafter known to the Administrative Agent or any Lender (each
Guarantor waiving any duty on the part of the Administrative Agent and any
Lender to disclose such information);

(g)the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(h)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or
surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or any other Loan Party or otherwise, all as though such payment had not been
made.

Section 7.03Waivers and Acknowledgments.  (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any collateral.

(b)Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based

88

--------------------------------------------------------------------------------

 

on any right of set‑off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder. 

(d)Each Guarantor acknowledges that the Administrative Agent may, without notice
to or demand upon such Guarantor and without affecting the liability of such
Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial sale,
and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the Lenders against such Guarantor of any deficiency
after such nonjudicial sale and any defense or benefits that may be afforded by
applicable law.

(e)Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any Lender to disclose to such Guarantor any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrower,
any other Loan Party or any of their Subsidiaries now or hereafter known by the
Administrative Agent or any Lender.

(f)Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

Section 7.04Subrogation.  Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Administrative or any Lender
against the Borrower, any other Loan Party or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Borrower, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set‑off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been indefeasibly paid in full in cash and the
Commitments shall have expired or been terminated.  If any amount shall be paid
to any Guarantor in violation of the immediately preceding sentence at any time
prior to the latest of (a) the indefeasible payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(b) the termination in whole of the Commitments, such amount shall be received
and held in trust for the benefit of the Administrative Agent and the Lenders,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents.  If (i) any Guarantor shall make payment to the Administrative Agent
or any Lender of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been indefeasibly paid in full in cash and (iii) the termination in whole
of

89

--------------------------------------------------------------------------------

 

the Commitments shall have occurred, the Administrative Agent and the Lenders
will, at such Guarantor’s request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment made by
such Guarantor pursuant to this Guaranty. 

Section 7.05Guaranty Supplements.  Upon the execution and delivery by any Person
of a Guaranty Supplement, (i) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Agreement to a “Guarantor” or a “Loan Party” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (ii) each reference herein to “this Agreement”, “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Agreement and
this Guaranty, and each reference in any other Loan Document to the “Loan
Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Agreement and this Guaranty, shall mean and be a reference to
this Agreement and this Guaranty as supplemented by such Guaranty Supplement.

Section 7.06Indemnification by Guarantors.  (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Lenders under this Agreement, this Guaranty or the other Loan Documents, each
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Administrative Agent, the Arrangers and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.

(b)Each Guarantor hereby also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to any of
the Guarantors or any of their respective Affiliates or any of their respective
officers, directors, employees, agents and advisors, and each Guarantor hereby
agrees not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facility, the actual or proposed use of the
proceeds of the Advances, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

Section 7.07Subordination.  Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

(a)Prohibited Payments, Etc.  Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on

90

--------------------------------------------------------------------------------

 

account of the Subordinated Obligations.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
however, unless the Administrative Agent otherwise agrees, no Guarantor shall
demand, accept or take any action to collect any payment on account of the
Subordinated Obligations. 

(b)Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Bankruptcy Law,
whether or not constituting an allowed claim in such proceeding (“Post Petition
Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.

(c)Turn‑Over.  After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Administrative Agent
and the Lenders and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Guaranty.

(d)Administrative Agent Authorization.  After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

Section 7.08Continuing Guaranty; Effect of Release.  (a) This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the indefeasible payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty and (ii) the
termination in whole of the Commitments, (b) be binding upon the Guarantors,
their successors and assigns and (c) inure to the benefit of and be enforceable
by the Administrative Agent and the Lenders and their successors, transferees
and assigns.

(b)Notwithstanding the foregoing, or anything to the contrary contained in this
Agreement (including, without limitation, in this Article VII), in no event
shall any applicable Subsidiary Guarantor have any liability or obligation of
any kind or nature under the Guaranty (including for such purpose, any Guaranty
Supplement) and/or this Agreement and any

91

--------------------------------------------------------------------------------

 

other Loan Document from and after the date such Subsidiary Guarantor is
released from its obligations under this Agreement and the other Loan Documents
pursuant to Section 9.14. 

Section 7.09Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its Guaranteed Obligations in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.09 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.09, or otherwise
in respect of the Guaranteed Obligations, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until a discharge of the Guaranteed Obligations.  Each Qualified ECP Guarantor
intends that this Section 7.09 constitute, and this Section 7.09 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

Article VIII
THE ADMINISTRATIVE AGENT

Section 8.01Authorization and Action.  Each Lender (in its capacity as a Lender
and on behalf of itself and its Affiliates as potential Hedge Banks) hereby
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under this Agreement and
the other Loan Documents as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto.  As to any matters not expressly provided for by
the Loan Documents (including, without limitation, enforcement or collection of
the Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders, and such instructions shall be
binding upon all Lenders and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action that exposes the
Administrative Agent to personal liability or that is contrary to this Agreement
or applicable law.  The Administrative Agent agrees to give to each Lender
prompt notice of each notice given to it by the Borrower pursuant to the terms
of this Agreement.  Notwithstanding anything to the contrary in any Loan
Document, no Person identified as a syndication agent, documentation agent,
senior manager, joint lead arranger or joint bookrunner, in such Person’s
capacity as such, shall have any obligations or duties to any Loan Party, the
Administrative Agent or any Lender under any of such Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent is
a “representative” of the Lenders as used within the meaning of “Secured Party”
under Section 9‑102 of the Uniform Commercial Code.

Section 8.02The Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct.  Without limitation of the generality of the
foregoing, the Administrative Agent:  (a) in the case of the

92

--------------------------------------------------------------------------------

 

Administrative Agent, may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Accession Agreement
entered into by an Acceding Lender as provided in Section 2.17 or an Assignment
and Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, or, in the case of any other
Agent, the Administrative Agent has received notice from the Administrative
Agent that it has received and accepted such Accession Agreement or Assignment
and Acceptance, as the case may be, in each case as provided in Section 9.07;
(b) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (d) shall not have any
duty to ascertain or to inquire as to the performance, observance or
satisfaction of any of the terms, covenants or conditions of any Loan Document
on the part of any Loan Party or the existence at any time of any Default under
the Loan Documents or to inspect the property (including the books and records)
of any Loan Party; (e) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (f) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or telex or other electronic communication) believed by it to be
genuine and signed or sent by the proper party or parties; and (g) shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any Bankruptcy Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Bankruptcy Law. 

Section 8.03PNC and Affiliates.  With respect to its Commitments, the Advances
made by it and the Notes issued to it, PNC shall have the same rights and powers
under the Loan Documents as any other Lender and may exercise the same as though
it were not the Administrative Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include PNC in its individual
capacity.  PNC and its Affiliates may accept deposits from, lend money to, act
as trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Loan Party, any Subsidiary of
any Loan Party and any Person that may do business with or own securities of any
Loan Party or any such Subsidiary, all as if PNC were not the Administrative
Agent and without any duty to account therefor to the Lenders.

Section 8.04Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in

93

--------------------------------------------------------------------------------

 

taking or not taking action under this Agreement.  Nothing in this Agreement or
any other Loan Document shall require the Administrative Agent or any of its
respective directors, officers, agents or employees to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its respective directors, officers, agents or employees. 

Section 8.05Indemnification by Lenders.  (a) Each Lender severally agrees to
indemnify the Administrative Agent (to the extent not promptly reimbursed by the
Borrower) from and against such Lender’s ratable share (determined as provided
below) of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, litigation, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of the Loan Documents
or any action taken or omitted by the Administrative Agent under the Loan
Documents (collectively, the “Indemnified Costs”); provided, however, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, litigation, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct as found in a final, non‑appealable judgment by a court of
competent jurisdiction.  Without limitation of the foregoing, each Lender
severally agrees to reimburse the Administrative Agent promptly upon demand for
its ratable share of any costs and expenses (including, without limitation, fees
and expenses of counsel) payable by the Borrower under Section 9.04, to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrower.  In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person.  If the Borrower shall reimburse the Administrative
Agent for any Indemnified Costs following payment by any Lender to the
Administrative Agent in respect of such Indemnified Costs pursuant to this
Section, the Administrative Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

(b)For purposes of this Section 8.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to their respective
Commitments at such time.  The failure of any Lender to reimburse the
Administrative Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to the Administrative Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse the Administrative Agent for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse the
Administrative Agent for such other Lender’s ratable share of such amount.  The
term “Administrative Agent” shall be deemed to include the employees, directors,
officers and affiliates of the Administrative Agent for purposes of this
Section 8.05.  Without prejudice to the survival of any other agreement of any
Lender hereunder, the agreement and obligations of each Lender contained in this
Section 8.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.

Section 8.06Successor Agent.  The Administrative Agent may resign at any time by
giving 30 days’ prior written notice thereof to the Lenders and the Borrower and
may be

94

--------------------------------------------------------------------------------

 

removed at any time with or without cause by the Required Lenders.  Upon any
such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent, which appointment shall, provided that
no Default or Event of Default shall have occurred and be continuing, be subject
to the consent of the Borrower, such consent not to be unreasonably withheld,
conditioned or delayed.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Administrative
Agent, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States or of any State thereof and having
a combined capital and surplus of at least $500,000,000.  Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor
Administrative Agent, and upon the execution and filing or recording of such
financing statements, or amendments thereto and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by this Agreement, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents.  If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation or removal under this Section 8.06 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation or removal shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above.  After any retiring Administrative Agent’s resignation or
removal hereunder as the Administrative Agent shall have become effective, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under this
Agreement. 

Section 8.07Relationship of Administrative Agent and Lenders.  The relationship
between the Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.

Article IX
MISCELLANEOUS

Section 9.01Amendments, Etc.  (a) No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall, unless in writing and signed by all of the Lenders, do any of
the following at any time:  (i) modify the definition of Required Lenders or
otherwise change the percentage vote of the Lenders required to take any action
under this Agreement or any other

95

--------------------------------------------------------------------------------

 

Loan Document, (ii) release the Borrower with respect to the Obligations or,
except to the extent expressly permitted under this Agreement, reduce or limit
the obligations of any Guarantor under Article VII or release such Guarantor or
otherwise limit such Guarantor’s liability with respect to the Guaranteed
Obligations, (iii) permit the Loan Parties to encumber the Unencumbered Assets,
except as expressly permitted in the Loan Documents, (iv) amend this
Section 9.01, (v) increase the Commitments of the Lenders or subject the Lenders
to any additional obligations, other than as provided by Section 2.17,
(vi) forgive or reduce the principal of, or interest on, the Obligations of the
Loan Parties under the Loan Documents or any fees or other amounts payable
thereunder, (vii) postpone or extend any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder,
(viii) extend the Maturity Date, (ix) modify the definition of Pro Rata Share,
or (x) modify Section 2.11(f) or any provisions requiring payment to be made for
the ratable account of the Lenders; provided further that no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Administrative Agent under this Agreement or the other Loan
Documents. 

(b) In the event that any Lender (a “Non‑Consenting Lender”) shall fail to
consent to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders, then the Borrower shall
have the right, upon written demand to such Non‑Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non‑Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to a Replacement Lender, provided that (i) as of such Consent
Request Date, no Default or Event of Default shall have occurred and be
continuing, (ii) as of the date of the Borrower’s written demand to replace such
Non‑Consenting Lender, no Default or Event of Default shall have occurred and be
continuing other than a Default or Event of Default that resulted solely from
the subject matter of the waiver or amendment for which such consent was being
solicited from the Lenders by the Administrative Agent and (iii) the replacement
of any Non-Consenting Lender shall be consummated in accordance with and subject
to the provisions of Section 2.19.  The Replacement Lender shall purchase such
interests of the Non‑Consenting Lender and shall assume the rights and
obligations of the Non‑Consenting Lender under this Agreement upon execution by
the Replacement Lender of an Assignment and Acceptance delivered pursuant to
Section 9.07.

(c)Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period; provided that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any

96

--------------------------------------------------------------------------------

 

obligation owing to such Defaulting Lender, reduce the amount of or the rate or
amount of interest on any amount owing to such Defaulting Lender or of any fee
payable to such Defaulting Lender hereunder, or alter the terms of this proviso,
will require the consent of such Defaulting Lender. 

(d)In the event a consent or approval (a “Proposed Modification”) is issued by
the Required Lenders (as defined in the Existing Credit Agreement) of any
waiver, amendment and/or modification to any economic or financial covenant
(including any associated definitions) of the Existing Credit Agreement (the
“Existing Credit Agreement Provisions”) in writing, then (A) for purposes of
determining if the requisite approvals hereunder have been obtained, any Lender
under this Agreement shall be deemed to have approved a waiver, amendment and/or
modification, as applicable, to the corresponding economic or financial covenant
hereunder (including any associated definitions) identical to such Proposed
Modification if such Lender or an Affiliate of such Lender shall have approved
the Proposed Modification under the Existing Credit Agreement in its capacity as
a Lender thereunder and (B) if the Lenders under this Agreement described in the
immediately preceding clause (A) constitute the Required Lenders (or, to the
extent required by Section 9.01(a), all Lenders) hereunder, then substantially
simultaneously with the agreement to or granting of such Proposed Modification
under the Existing Credit Agreement, this Agreement shall be deemed modified or
amended, or that applicable provision shall be deemed waived (a “Conforming
Amendment”) in a manner consistent with the Proposed Modifications under the
Existing Credit Agreement.  The Borrower, the Administrative Agent and each such
approving Lender (including any Lender deemed to have approved pursuant to this
Section 9.01(d)) shall, upon the written request of any party hereunder, execute
and deliver a written amendment to the applicable Loan Document(s) to
memorialize any Conforming Amendment approved (or deemed approved) pursuant to
this Section 9.01(d).  For clarification, in the event that the Existing Credit
Agreement dated as of February 11, 2015 is replaced and/or amended and restated,
and the terms of such replacements or amendment and restatement do not include
an economic or financial covenant that is included in this Agreement, such
exclusion shall be deemed a Proposed Modification of an Existing Credit
Agreement Provision for purposes of this Section 9.01(d).  In the event any fees
are paid in connection with any such waiver, amendment and/or modification of
the Existing Credit Agreement described in this Section 9.01(d), as a condition
to any Conforming Amendment, a corresponding amount of such fees shall be paid
to the Lenders, subject to any applicable conditions to payment of such fees
contained in the Existing Credit Agreement.

Section 9.02Notices, Etc.  (a) All notices and other communications provided for
hereunder shall be either (x) in writing (including telecopier communication)
and mailed, telecopied or delivered by hand or by overnight courier service,
(y) as and to the extent set forth in Section 9.02(b) and in the proviso to this
Section 9.02(a), in an electronic medium and delivered as set forth in
Section 9.02(b) or (z) as and to the extent expressly permitted in this
Agreement, transmitted by e‑mail, provided that such e‑mail shall in all cases
include an attachment (in PDF format or similar format) containing a legible
signature of the person providing such notice, if to the Borrower, at its
address at c/o Easterly Government Properties, Inc., 2101 L Street NW, Suite
650, Washington, D.C. 20037, Attention:  Alison Bernard, Chief Accounting
Officer and Meghan Baivier, Executive Vice President, Chief Financial and
Operating Officer or, if applicable, at abernard@easterlyreit.com and
mbaivier@easterlyreit.com

97

--------------------------------------------------------------------------------

 

(and in the case of transmission by e‑mail, with a copy by U.S. mail to the
attention of Alison Bernard, Chief Accounting Officer and Meghan Baivier,
Executive Vice President, Chief Financial and Operating Officer at c/o Easterly
Government Properties, Inc., 2101 L Street NW, Suite 650, Washington, D.C.
20037); if to any Initial Lender, at its Domestic Lending Office or, if
applicable, at the telecopy number or e‑mail address specified opposite its name
on Schedule I hereto (and in the case of a transmission by e‑mail, with a copy
by U.S. mail to its Domestic Lending Office); if to any other Lender, at its
Domestic Lending Office or, if applicable, at the telecopy number or e‑mail
address specified in the Assignment and Acceptance pursuant to which it became a
Lender (and in the case of a transmission by e‑mail, with a copy by U.S. mail to
its Domestic Lending Office); and if to the Administrative Agent, at its address
at PNC Real Estate, 800 17th Street NW, Washington, DC 20006, Attention:  Katie
Chowdhry, Vice President, or, if applicable, at katie.chowdhry@pnc.com (and in
the case of a transmission by e‑mail, with a copy by U.S. mail to PNC Real
Estate, 800 17th Street NW, Washington, DC 20006, Attention:  Katie Chowdhry,
Vice President) or, as to the Borrower or the Administrative Agent, at such
other address as shall be designated by such party in a written notice to the
other parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the
Administrative Agent.  All notices, demands, requests, consents and other
communications described in this clause (a) shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery,
(ii) if delivered by mail, when deposited in the mails, (iii) if delivered by
posting to an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 9.02(b) to be delivered thereunder), when such notice, demand,
request, consent and other communication shall have been made generally
available on such Approved Electronic Platform, Internet website or similar
device to the class of Person being notified (regardless of whether any such
Person must accomplish, and whether or not any such Person shall have
accomplished, any action prior to obtaining access to such items, including
registration, disclosure of contact information, compliance with a standard user
agreement or undertaking a duty of confidentiality) and such Person has been
notified in respect of such posting that a communication has been posted to the
Approved Electronic Platform, provided that if requested by any Lender, the
Administrative Agent shall deliver a copy of the Communications to such Lender
by e‑mail or telecopier and (iv) if delivered by electronic mail or any other
telecommunications device, upon receipt by the sender of a response from any one
recipient, or from an employee or representative of the Person receiving notice
on behalf of such Person, acknowledging receipt (which response may not be an
automatic computer‑generated response) and an identical notice is also sent
simultaneously by mail, overnight courier or personal delivery as otherwise
provide in this Section 9.02; provided, however, that notices and communications
to the Administrative Agent pursuant to Article II, III or IX shall not be
effective until received by the Administrative Agent.  Delivery by telecopier of
an executed counterpart of a signature page to any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.  Each Lender agrees (i) to notify the Administrative Agent
in writing of such Lender’s e‑mail address to which a notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Administrative Agent has on

98

--------------------------------------------------------------------------------

 

record an effective e‑mail address for such Lender) and (ii) that any notice may
be sent to such e‑mail address. 

(b) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to Katie Chowdhry at
katie.chowdhry@pnc.com or such other electronic mail address (or similar means
of electronic delivery) as the Administrative Agent may notify to the
Borrower.  Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.

(c)Each of the Lenders and each Loan Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders by posting such Approved Electronic Communications on
IntraLinks™ or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).  Although the Approved Electronic Platform and its
primary web portal are secured with generally‑applicable security procedures and
policies implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single‑user‑per‑deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal‑by‑deal basis, each of the Lenders
and each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

(d)THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR

99

--------------------------------------------------------------------------------

 

EMPLOYEES IN CONNECTION WITH THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM. 

(e)Each of the Lenders and each Loan Party agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally‑applicable
document retention procedures and policies.

Section 9.03No Waiver; Remedies.  No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein and therein provided are cumulative and not exclusive of any remedies
provided by law.

Section 9.04Costs and Expenses.  (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable and documented out‑of‑pocket costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of the Loan
Documents (including, without limitation, reasonable and documented
out-of-pocket (A) all due diligence, Asset review, syndication, transportation,
computer, duplication, appraisal, audit, insurance, consultant, search, filing
and recording fees and expenses, (B) fees and expenses of counsel for the
Administrative Agent with respect thereto (including, without limitation, with
respect to reviewing and advising on any matters required to be completed by the
Loan Parties on a post‑closing basis), with respect to advising the
Administrative Agent as to its rights and responsibilities, or the perfection,
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto and (C) fees and expenses of counsel for the
Administrative Agent with respect to the preparation, execution, delivery and
review of any documents and instruments at any time delivered pursuant to
Sections 3.01, 3.02 or 5.01(j) and (ii) all out-of-pocket costs and expenses of
the Administrative Agent and, following the occurrence of any Event of Default,
each Lender, in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of the Loan Documents, whether in any action,
litigation, or any bankruptcy, insolvency or other similar proceeding affecting
creditors’ rights generally (including, without limitation, the reasonable fees
and expenses of counsel for the Administrative Agent and each such Lender with
respect thereto), provided, however, that the Loan Parties shall not be required
to pay the costs and expenses of more than one counsel for the Administrative
Agent and the Lenders, absent a conflict of interest (or in the case of a
conflict of interest, one additional counsel for all similarly conflicted
Lenders), and any necessary or desirable local counsel (limited to tax,
litigation and corporate counsel in each applicable jurisdiction or, in the case
of a conflict of interest, one additional tax, litigation and corporate counsel
in such jurisdiction for all similarly conflicted Lenders).

100

--------------------------------------------------------------------------------

 

(b)Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of one counsel for the Indemnified Parties, absent
a conflict of interest (or in the case of a conflict of interest, one additional
counsel for all similarly conflicted Indemnified Parties), and any necessary or
desirable local counsel (limited to tax, litigation and corporate counsel in
each applicable jurisdiction or, in the case of a conflict of interest, one
additional tax, litigation and corporate counsel in such jurisdiction for all
similarly conflicted Indemnified Parties) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facility, the actual or proposed use of the
Facility, the Loan Documents or any of the transactions contemplated thereby or
(ii) the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries, except to the extent
such claim, damage, loss, liability or expense (x) is found in a final,
non‑appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence, willful misconduct or
bad faith material breach of the Loan Documents or (y) arises out of or in
connection with any dispute solely among the Indemnified Parties and not arising
out of or in connection with any act or omission of any Loan Parties or any of
their Subsidiaries (other than a dispute involving a claim against the
Administrative Agent or any Arranger solely in such capacity).  In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 9.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnified Party, whether or not any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are consummated.  Each Loan
Party also agrees not to assert any claim against the Administrative Agent, any
Lender or any of their Affiliates, or any of their respective officers,
directors, employees, agents and advisors, on any theory of liability, for
special, indirect, incidental, consequential or punitive damages arising out of
or otherwise relating to the Facility, the actual or proposed use of the
Facility, the Loan Documents or any of the transactions contemplated by the Loan
Documents.  This Section 9.04(b) shall not apply with respect to Taxes, as to
which Section 2.12 shall govern. 

(c)If any payment of principal of, or Conversion of, any Eurodollar Rate Advance
is made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Advance, as a result of a payment or
Conversion pursuant to Section 2.06, 2.09(b)(i) or 2.10(d), acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason, or if
the Borrower fails to make any payment or prepayment of an Advance for which a
notice of prepayment has been given or that is otherwise required to be made,
whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall,
upon demand by such Lender (with a copy of such demand to the Administrative
Agent), pay to the Administrative Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion
or such failure to pay or prepay, as the case may be, including, without
limitation, any loss, cost or expense incurred by reason of the liquidation or

101

--------------------------------------------------------------------------------

 

reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. 

(d)If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

(e)Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

(f)No Indemnified Party referred to in Section 9.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

Section 9.05Right of Set‑off.  Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and otherwise apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Administrative
Agent, such Lender or such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the Obligations of the
Borrower or such Loan Party now or hereafter existing under the Loan Documents,
irrespective of whether the Administrative Agent or such Lender shall have made
any demand under this Agreement or such Note or Notes and although such
obligations may be unmatured.  The Administrative Agent and each Lender agrees
promptly to notify the Borrower or such Loan Party after any such set‑off and
application; provided, however, that the failure to give such notice shall not
affect the validity of such set‑off and application.  The rights of the
Administrative Agent and each Lender and their respective Affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of set‑off) that the Administrative Agent, such Lender
and their respective Affiliates may have; provided, however, that in the event
that any Defaulting Lender exercises such right of setoff, (x) all amounts so
set off will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18(a) and, pending
such payment, will be segregated by such Defaulting Lender from its other funds
and deemed held in trust for the benefit of the Administrative Agent and the
Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

102

--------------------------------------------------------------------------------

 

Section 9.06Binding Effect.  This Agreement shall become effective when it shall
have been executed by the Borrower, each Guarantor named on the signature pages
hereto and the Administrative Agent shall have been notified by each Initial
Lender that such Initial Lender has executed it and thereafter shall be binding
upon and inure to the benefit of the Borrower, the Guarantors named on the
signature pages hereto and the Administrative Agent and each Lender and their
respective successors and assigns, except that neither the Borrower nor any
other Loan Party shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders. 

Section 9.07Assignments and Participations; Replacement Notes.  (a) Each Lender
may (and, if demanded by the Borrower in accordance with Section 2.19 or Section
9.01(b) will) assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including, without limitation, all
or a portion of its Commitment or Commitments, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or a Fund Affiliate of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (or such lesser amount as
shall be approved by the Administrative Agent and, so long as no Default shall
have occurred and be continuing at the time of effectiveness of such assignment,
the Borrower), (ii) each such assignment shall be to an Eligible Assignee,
(iii) each such assignment made as a result of a demand by the Borrower pursuant
to Section 2.19 or Section 9.01(b) shall be an assignment at par of all rights
and obligations of the assigning Lender under this Agreement, (iv) no such
assignments shall be permitted (A) until the Administrative Agent shall have
notified the Lenders that syndication of the Facility hereunder has been
completed, without the consent of the Administrative Agent, and (B) at any other
time without the consent of the Administrative Agent and, so long as no Default
or Event of Default shall have occurred and be continuing, the Borrower (which
consent, in each case, shall not be unreasonably withheld, conditioned or
delayed), except if such assignment is being made by a Lender to an Affiliate or
Fund Affiliate of such Lender, (v) no such assignments shall be made to any
Defaulting Lender or Potential Defaulting Lender or any of their respective
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause, and
(vi) except to the extent contemplated by Sections 2.19 and 9.01(b), the parties
to each such assignment shall execute and deliver to the Administrative Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note or Notes subject to such assignment and, except if such
assignment is being made by a Lender to an Affiliate or Fund Affiliate of such
Lender, a processing and recordation fee of $3,500; provided, however, that
(x) the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment, and (y) for each
such assignment made as a result of a demand by the Borrower pursuant to
Section 2.19 or Section 9.01(b), the Borrower shall pay to the Administrative
Agent the applicable processing and recordation fee.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment will be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as

103

--------------------------------------------------------------------------------

 

appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances in accordance with its Pro
Rata Share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this
Section 9.07(a), then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs. 

(b)Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (ii) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.10, 2.12, 7.06,
8.05 and 9.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(c)By executing and delivering an Assignment and Acceptance, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
hereof and

104

--------------------------------------------------------------------------------

 

thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender. 

(d)The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
the Administrative Agent or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e)Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower and
each other Agent.  In the case of any assignment by a Lender, within
five Business Days after its receipt of such notice, the Borrower, at its own
expense, shall, if requested by the applicable Lender, execute and deliver to
the Administrative Agent in exchange for the surrendered Note or Notes a
substitute Note to the order of such Eligible Assignee in an amount equal to the
portion of the Advances purchased by it and any unfunded Commitment assumed by
it pursuant to such Assignment and Acceptance and, if any assigning Lender has
retained any portion of the Advances or any unfunded Commitment hereunder, a
substitute Note to the order of such assigning Lender in an amount equal to
portion of the Advances and such unfunded Commitment retained by it
hereunder.  Such substitute Note or Notes, if any, shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Note or Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of Exhibit A hereto.

(f)[Intentionally Omitted].

(g)Each Lender may sell participations to one or more Persons (other than any
natural person or any Loan Party or any of its Affiliates) (each such Person, a
“Participant”) in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it and the Note or Notes (if any) held by
it); provided, however, that (i) such Lender’s obligations under this Agreement
(including, without limitation, its Commitments) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Note for all purposes of this Agreement, (iv) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (v) no Participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Loan Document, or any consent to any departure by any Loan
Party therefrom, except that any agreement with respect to such participation
may

105

--------------------------------------------------------------------------------

 

provide that such Participant may have a consent right regarding whether the
applicable Lender will approve of an amendment, waiver or consent to the extent
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation and (vi) a
Participant shall be entitled to the benefits of Section 2.12 (subject to the
requirements and limitations therein, including the requirements under Sections
2.12(f) and 2.12(g) (it being understood that the documentation required under
Sections 2.12(f) and 2.12(g) shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 9.07(a); provided, however, that such Participant
shall not be entitled to receive any greater payment under Section 2.12, with
respect to any participation than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the Participant acquired
the applicable participation.  Each Lender that sells a participation shall,
acting solely for this purpose as a non‑fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or any other Obligations under the Loan Documents (the
“Participant Register”), provided, however, that no Lender shall have any
obligation to disclose all or any portion of such Participant Register
(including the identity of any Participant or any information relating to any
Participant’s interest in any such Commitment, Advances or any other
Obligations, under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Advance or other
Obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. 

(h)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties (or any of them) furnished to such Lender by or on
behalf of any Loan Party; provided, however, that prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Information received by it from such Lender
on the same terms as provided in Section 9.13.

(i)Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time pledge or assign, or grant a security interest in all or any
portion of its rights under this Agreement (including, without limitation, any
pledge or assignment of, or grant of a security interest in, the Advances owing
to such Lender and any Note or Notes held by it), including in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System or any other central bank in accordance with
applicable local laws or regulations.

106

--------------------------------------------------------------------------------

 

(j)Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in form
reasonably acceptable to the Borrower.  Upon the execution and delivery of the
replacement Note, all references herein or in any of the other Loan Documents to
the lost, stolen or mutilated Note shall be deemed references to the replacement
Note. 

Section 9.08Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier or
by email with a pdf or similar attachment shall be effective as delivery of an
original executed counterpart of this Agreement.

Section 9.09Severability.  In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.10Survival of Representations.  All representations and warranties
contained in this Agreement and in any other Loan Document or made in writing by
or on behalf of any Loan Party in connection herewith or therewith shall survive
the execution and delivery of this Agreement and the Loan Documents, the making
of the Advances and any investigation made by or on behalf of the any Lender,
none of which investigations shall diminish any Lender’s right to rely on such
representations and warranties.

Section 9.11Usury Not Intended.  It is the intent of the Borrower and each
Lender in the execution and performance of this Agreement and the other Loan
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York and the United States of America from
time to time in effect.  In furtherance thereof, the Lenders and the Borrower
stipulate and agree that none of the terms and provisions contained in this
Agreement or the other Loan Documents shall ever be construed to create a
contract to pay, as consideration for the use forbearance or detention of money,
interest at a rate in excess of the Maximum Rate and that for purposes hereof
“interest” shall include the aggregate of all charges which constitute interest
under such laws that are contracted for, taken, charged, received, reserved or
paid under this Agreement; and in the event that, notwithstanding the foregoing,
under any circumstances the aggregate amounts contracted for, taken, charged,
received, reserved or paid on the Advances, include amounts which, by applicable
law, are deemed interest which would exceed the Maximum Rate, then such excess
shall be deemed to be a mistake and, each Lender receiving the same shall credit
the same on the principal of the Obligations of the Borrower under the Loan
Documents (or if such Obligations shall have been paid in full, refund said
excess to the Borrower).  In the event that the Obligations of the Borrower
under the Loan Documents are accelerated by reason of any Event of Default under
this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes

107

--------------------------------------------------------------------------------

 

interest may never include more than the Maximum Rate and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the principal of the Obligations of the Borrower under the
Loan Documents (or, if such Obligations shall have been paid in full, refunded
to the Borrower).  In determining whether or not the interest paid or payable
under any specific contingencies exceeds the Maximum Rate, the Borrower and the
Lenders shall to the maximum extent permitted under applicable law amortize,
prorate, allocate and spread in equal parts during the period of the full stated
term of the Facility all amounts considered to be interest under applicable law
at any time contracted for, taken, charged, received, reserved or paid in
connection with the Obligations of the Loan Parties under the Loan
Documents.  The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith. 

Section 9.12[Reserved].

Section 9.13Confidentiality.  (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its and its Affiliates’ Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over such Person or any such Related Party (including any self‑regulatory
authority, such as the National Association of Insurance Commissioners) or any
pledgee in connection with any pledge made pursuant to Section 9.07(i), (iii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iv) to any other party hereto, (v) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions at least as restrictive as those of this Section, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (vii)
on a confidential basis to (A) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facility, (B) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facility or (C) external auditors as may be required
by a Lender’s policies or policies of any governmental or quasi‑governmental
entity affecting a Lender, (viii) with the consent of the Borrower or (ix) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this Section 9.13 or (B) becomes available to the
Administrative Agent, such Lender or any of their respective Affiliates on a
non‑confidential basis from a source other than the Parent or any of its
Subsidiaries without the Administrative Agent, such Lender or any of their
respective Affiliates having knowledge that a duty of confidentiality to the
Parent or any of its Subsidiaries has been breached.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.  For purposes of
this Section, “Information”

108

--------------------------------------------------------------------------------

 

means all information that any Loan Party furnishes to the Administrative Agent
or any Lender in writing designated as confidential, but does not include any
such information that is or becomes generally available to the public other than
by way of a breach of the confidentiality provisions of this Section 9.13 or
that is or becomes available to the Administrative Agent or such Lender from a
source other than the Loan Parties or the Administrative Agent or any other
Lender and not in violation of any confidentiality agreement with respect to
such information that is actually known to the Administrative Agent or such
Lender.  Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. 

(b)Certain of the Lenders may enter into this Agreement and take or not take
action hereunder or under the other Loan Documents on the basis of information
that does not contain material non‑public information with respect to any of the
Parent Guarantor, any or its Subsidiaries or their respective securities
(“Restricting Information”).  Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information.  Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non‑public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person.  None of the Administrative Agent or any of its directors, officers,
agents or employees shall, by making any Communications (including Restricting
Information) available to a Lender, by participating in any conversations or
other interactions with a Lender or otherwise, make or be deemed to make any
statement with regard to or otherwise warrant that any such information or
Communication does or does not contain Restricting Information nor shall the
Administrative Agent or any of its directors, officers, agents or employees be
responsible or liable in any way for any decision a Lender may make to limit or
to not limit its access to Restricting Information.  In particular, none of the
Administrative Agent or any of its directors, officers, agents or employees
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its directors, officers, agents and employees, hereby disclaims, any duty to
ascertain or inquire as to whether or not a Lender has or has not limited its
access to Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material, nonpublic information or such Lender’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party, any Lender or any of their respective
Affiliates, directors, officers, agents or employees arising out of or relating
to the Administrative Agent or any of its directors, officers, agents or
employees providing or not providing Restricting Information to any Lender,
other than as found by a court of competent jurisdiction to have resulted from
the gross negligence or willful misconduct of the Administrative Agent or any of
its directors, officers, agents or employees.

(c)Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications are determined by the Loan Parties in
good faith not to contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Communications “PUBLIC,” each Loan Party shall be

109

--------------------------------------------------------------------------------

 

deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.13(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lenders
and may be made available through a portion of the Approved Electronic Platform
designated “Public Side Information” and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information” (and shall not post
such Communications to a portion of the Approved Electronic Platform designated
“Public Side Information”).  Neither the Administrative Agent nor any of its
Affiliates shall be responsible for any statement or other designation by a Loan
Party regarding whether a Communication contains or does not contain material
non‑public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender or any other Person for any action taken
by the Administrative Agent or any of its Affiliates based upon such statement
or designation, including any action as a result of which Restricting
Information is provided to a Lender that may decide not to take access to
Restricting Information.  Nothing in this Section 9.13(c) shall modify or limit
a Person’s obligations under Section 9.13 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information. 

(d)Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting
Information.  Accordingly, each Lender agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent.  Each Lender agrees to
notify the Administrative Agent from time to time of such Lender’s designee’s
e‑mail address to which notice of the availability of Restricting Information
may be sent by electronic transmission.

(e)Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally.  Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender.  Each such electing Lender acknowledges the possibility that,
due to its election not to take access to Restricting Information, it may not
have access to any Communications (including, without being limited to, the
items required to be made available to the Administrative Agent in Section 5.03
unless or until such Communications (if any) have been filed or incorporated
into documents which have been filed with the Securities and Exchange Commission
by the Parent Guarantor).  None of the Loan Parties, the Administrative Agent or
any Lender with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Lender or to use such
Restricting Information on behalf of such electing Lender, and shall not be
liable for the failure to so disclose or use, such Restricting Information.

(f)Sections 9.13(b), (c), (d) and (e) are designed to assist the Administrative
Agent, the Lenders and the Loan Parties, in complying with their respective
contractual

110

--------------------------------------------------------------------------------

 

obligations and applicable law in circumstances where certain Lenders express a
desire not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lenders hereunder or thereunder may contain Restricting
Information.  None of the Administrative Agent or any of its directors,
officers, agents or employees warrants or makes any other statement with respect
to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its directors, officers, agents or employees
warrant or make any other statement to the effect that a Loan Party’s or
Lender’s adherence to such provisions will be sufficient to ensure compliance by
such Loan Party or Lender with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lenders and
each Loan Party assumes the risks associated therewith. 

Section 9.14Release of Subsidiary Guarantors.  (a) Within five (5) Business Days
following the written request by the Parent Guarantor, the Administrative Agent,
on behalf of the Lenders, shall release all Subsidiary Guarantors from their
respective obligations under this Agreement and each other Loan Document so long
as:  (i) there is no monetary Event of Default existing under this Agreement at
the time of such request and no Default or Event of Default will exist
immediately following such release; (ii) the Parent Guarantor shall have
received and have in effect at such time an Investment Grade Rating; and (iii) a
Responsible Officer of the Parent Guarantor shall have delivered to the
Administrative Agent a certificate in form and substance reasonably satisfactory
to the Administrative Agent stating that each Subsidiary Guarantor is either
being released from its obligation under any Senior Financing Transaction or has
not then provided (and is not then required by the terms of such Senior
Financing Transaction to provide) a guaranty with respect to any Senior
Financing Transaction to which the Parent Guarantor is a party or to which it is
simultaneously (or substantially simultaneously) entering into; provided,
however, that in the event the Parent Guarantor is not able to make such
statement with respect to any specific Subsidiary Guarantor, such Subsidiary
Guarantor shall not be released from its obligations under this Agreement and
each other Loan Document until the Parent Guarantor makes such statement with
respect to such Subsidiary Guarantor, but all other Subsidiary Guarantors shall
be released as provided herein (collectively, clauses (i), (ii) and (iii) shall
be considered a “Release Event”).  In addition, following a Release Event, a
Subsidiary of the Parent Guarantor shall not be required to become a Guarantor
hereunder unless and until such Subsidiary thereafter becomes a guarantor or
borrower in respect of any of the Obligations under a Senior Financing
Transaction.

(b)In addition to the foregoing, at any time prior to the date on which the
Parent Guarantor shall have received and then have in effect an Investment Grade
Rating, within five (5) Business Days after the written request of the Parent
Guarantor (each, an “Early Release Request”), including but not limited to, in
connection with the sale or financing of any applicable Unencumbered Asset then
being designated as a non-Unencumbered Asset as permitted hereunder, the
Administrative Agent, on behalf of the Lenders, shall release the Subsidiary
Guarantors designated in such request from their respective obligations under
this Agreement and each other Loan Document so long as:  (i) there is no
monetary Event of Default existing under this Agreement at the time of such
request and no Default or Event of Default will exist immediately following such
release; (ii) immediately following such release the Borrower and the Parent
Guarantor shall be in compliance with the covenants in Section 5.04, on a pro
forma basis immediately after giving effect to such release; and (iii) the
Parent Guarantor shall have

111

--------------------------------------------------------------------------------

 

delivered to the Administrative Agent (A) a certificate confirming compliance
with (i) and (ii) above and (B) an updated Schedule II listing each Unencumbered
Asset as of the date such Subsidiary Guarantor is removed as a Guarantor
hereunder. 

Section 9.15Patriot Act Notification.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107‑56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.  The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

Section 9.16Jurisdiction, Etc.  (a) Each of the parties hereto hereby
irrevocably and unconditionally agrees that it will not commence any action,
litigation or other proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, arising out of or relating
to this Agreement or any of the other Loan Documents to which it is a party,
against any other party hereto in any forum other than the courts of the State
of New York sitting in New York County, and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof
and each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts, and each of parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in any such New York State court or,
to the extent permitted or required by law, in such Federal court.  Each of the
Loan Parties agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

(b)Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any litigation, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State or Federal court.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

Section 9.17Governing Law.  This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

Section 9.18WAIVER OF JURY TRIAL.  EACH OF THE BORROWER, THE OTHER LOAN PARTIES,
THE ADMINISTRATIVE AGENT AND THE LENDERS IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY

112

--------------------------------------------------------------------------------

 

LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF. 

Section 9.19No Fiduciary Duties.  Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between the
Administrative Agent, any Lender or any Affiliate thereof, on the one hand, and
such Loan Party, its stockholders or its Affiliates, on the other.  The Loan
Parties agree that the transactions contemplated by the Loan Documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s‑length commercial transactions.  Each Loan Party agrees that it has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  Each of the
Loan Parties acknowledges that the Administrative Agent, the Lenders and their
respective Affiliates may have interests in, or may be providing or may in the
future provide financial or other services to other parties with interests which
a Loan Party may regard as conflicting with its interests and may possess
information (whether or not material to the Loan Parties) other than as a result
of (x) the Administrative Agent acting as administrative agent hereunder or
(y) the Lenders acting in their respective capacities as such hereunder, that
the Administrative Agent or any such Lender may not be entitled to share with
any Loan Party.  Without prejudice to the foregoing, each of the Loan Parties
agrees that the Administrative Agent, the Lenders and their respective
Affiliates may (a) deal (whether for its own or its customers’ account) in, or
advise on, securities of any Person, and (b) accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with other Persons in each
case, as if the Administrative Agent were not the Administrative Agent and as if
the Lenders were not Lenders, and without any duty to account therefor to the
Loan Parties.  Each of the Loan Parties hereby irrevocably waives, in favor of
the Administrative Agent, the Lenders and the Arrangers, any conflict of
interest which may arise by virtue of the Administrative Agent, the Arrangers
and/or the Lenders acting in various capacities under the Loan Documents or for
other customers of the Administrative Agent, any Arranger or any Lender as
described in this Section 9.19.

Section 9.20Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

113

--------------------------------------------------------------------------------

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

114

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, as of
the date first above written.

BORROWER:

 

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

 

By:

EASTERLY GOVERNMENT PROPERTIES,

 

INC., a Maryland corporation,

 

its sole General Partner

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Executive Vice President, Chief

 

 

Financial Officer and Chief Operating Officer

 

PARENT GUARANTOR:

 

EASTERLY GOVERNMENT PROPERTIES, INC.

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Executive Vice President, Chief

 

Financial Officer and Chief Operating Officer

 






 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTORS:

 

USGP ALBANY DEA LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

USGP DALLAS DEA LP, a Delaware limited

partnership

 

 

 

By: USGP Dallas 1 G.P., LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

USGP DEL RIO CH LP, a Delaware limited

partnership

 

By: USGP Del Rio 1 G.P., LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

USGP FRESNO IRS, LLC, a Delaware limited

liability company

 

By: USGP Fresno IRS Member LLC, its managing

member

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

USGP SAN ANTONIO, L.P., a Delaware limited

partnership

 

By: USGP San Antonio GP, LLC, its general

partner

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

37 NINE MILE ROAD, LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

USGP ALBUQUERQUE USFS I, LLC, a Delaware

limited liability company

 

 

 

By: USGP Albuquerque USFS I Member LLC, its

managing member

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

 

USGP II ARLINGTON PTO LP, a Delaware

limited partnership

 

 

 

By: USGP II Arlington PTO General Partner LLC,

its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

USGP II LAKEWOOD DOT LP, a Delaware

limited partnership

 

 

 

By: USGP Lakewood DOT General Partner LLC,

its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

USGP II LITTLE ROCK FBI LP, a Delaware

limited partnership

 

 

 

By: USGP II Little Rock FBI General Partner, its

general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

USGP II MARTINSBURG USCG LP, a Delaware

limited partnership

 

 

 

By: USGP II Martinsburg USCG General Partner,

its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

USGP II OMAHA FBI LP, a Delaware limited partnership

 

 

 

By: USGP II Omaha FBI General Partner LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

EGP CBP CHULA VISTA LLC, a Delaware

limited liability company

 

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP CH EL CENTRO LLC, a Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP DEA NORTH HIGHLANDS LLC, a

Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP DEA OTAY LLC, a Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

EGP DEA RIVERSIDE LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP DEA SANTA ANA LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP DEA VISTA LLC, a Delaware limited liability

company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP DEA WH SAN DIEGO LLC, a Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP MIDLAND 1 LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

EGP MIRAMAR LLC, a Delaware limited liability

company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP SSA MISSION VIEJO LLC, a Delaware

limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

EGP SSA SAN DIEGO LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP HUNTER LUBBOCK LP, a Delaware limited

partnership

 

 

By: EGP Lubbock GP LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating

 

 

Officer

 

 

 

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

USGP II LAKEWOOD WAPA LP, a Delaware

limited partnership

 

 

 

By: USGP II Lakewood WAPA General Partner

LLC, its general partner

 

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating

 

 

Officer

 

 

 

EGP CH ABERDEEN LLC, a Delaware limited

liability company

 

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP 2297 OTAY LLC, a Delaware limited liability

company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP USCIS LINCOLN LLC, a Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

EGP DEA LAB DALLAS LP, a Delaware limited

partnership

 

 

By: EGP DEA Lab Dallas General Partner LLC, its

general partner

 

 

 

By:

/s/ Meghan Baivier

 

 

Name: Meghan Baivier

 

 

Title: Chief Financial and Operating Officer

 

 

 

EGP 1970 RICHMOND LLC, a Delaware limited

liability company

 

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP 5441 ALBUQUERQUE LLC, a Delaware

limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP 601 OMAHA LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP 920 BIRMINGHAM LLC, a Delaware limited

liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

EGP 300 KANSAS CITY LLC, a Delaware

limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP 1000 BIRMINGHAM LLC, a

Delaware limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

EGP 1201 ALAMEDA LLC, a Delaware

limited liability company

 

 

By:

/s/ Meghan Baivier

 

Name: Meghan Baivier

 

Title: Chief Financial and Operating Officer

 

 

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND INITIAL

LENDER:

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

By:

/s/ Katie Chowdry

 

Name: Katie Chowdhry

 

Title: Vice President

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION, as an

Initial Lender

 

 

By:

/s/ Timothy J. Tillman

 

Name: Timothy J. Tillman

 

Title: Vice President

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

 

SUNTRUST BANK, as an Initial Lender

 

 

By:

/s/ Danny Stover

 

Name: Danny Stover

 

Title: Senior Vice President

 

 

 

 

 

 

 

Signature Page

EASTERLY TERM LOAN AGREEMENT

 

--------------------------------------------------------------------------------

 

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of Initial

Lender

Commitment

Domestic Lending Office

Eurodollar Lending Office

 

 

PNC Bank, National Association

 

 

 

$50,000,000

500 First Avenue

Pittsburgh, PA 15219

Attn: Nicole Novak

Phone: 412-768-9233

Fax: 1-888-614-9134

Email: nicole.novak@pnc.com

500 First Avenue

Pittsburgh, PA 15219

Attn: Nicole Novak

Phone: 412-768-9233

Fax: 1-888-614-9134

Email: nicole.novak@pnc.com

 

 

U.S. Bank National Association

 

 

 

$25,000,000

1650 Tysons Blvd

Suite 250

McLean, VA 22102

Attn: CRE Loan Administration

Phone: 703.442.5491

Email: Timothy.tillman@usbank.com

1650 Tysons Blvd

Suite 250

McLean, VA 22102

Attn: CRE Loan Administration

Phone: 703.442.5491

Email: Timothy.tillman@usbank.com

 

 

 

SunTrust Bank

 

 

 

$25,000,000

303 Peachtree St. NE, 22nd Floor

Atlanta, GA 30308

Attn: Danny Stover

Phone: 404-813-5079

Email: Danny.stover@suntrust.com

303 Peachtree St. NE, 22nd Floor

Atlanta, GA 30308

Attn: Danny Stover

Phone: 404-813-5079

Email: Danny.stover@suntrust.com

Totals

$100,000,000.00

 

 

 

 

 

 

 

 

 

 

 

Sch. I - 1

--------------------------------------------------------------------------------

 

Schedule II - Easterly Government Properties Unencumbered Assets

 

 

 

Asset Name

Asset Location

 

1

IRS Fresno

Fresno, CA

 

2

PTO Arlington

Arlington, VA

 

3

FBI San Antonio

San Antonio, TX

 

4

FBI Omaha

Omaha, NE

 

5

ICE Albuquerque

Albuquerque, NM

 

6

DEA Vista

Vista, CA

 

7

DOT Lakewood

Lakewood, CO

 

8

USCIS Lincoln

Lincoln, NE

 

9

FBI Richmond

Richmond, VA

 

10

Courthouse El Centro

El Centro, CA

 

11

USFS I Albuquerque

Albuquerque, NM

 

12

AOC Del Rio

Del Rio, TX

 

13

DEA Dallas Lab

Dallas, TX

 

14

DEA Santa Ana

Santa Ana, CA

 

15

Parbel Miramar

Miramar, FL

 

16

DOE Lakewood

Lakewood, CO

 

17

FBI Little Rock

Little Rock, AR

 

18

DEA North Highlands

North Highlands, CA

 

19

NPS Omaha1

Omaha, NE

 

20

CBP Sunburst

Sunburst, MT

 

21

ICE Otay

San Diego, CA

 

22

DEA Dallas

Dallas, TX

 

23

USCG Martinsburg

Martinsburg, WV

 

24

CBP Chula Vista

Chula Vista, CA

 

25

DEA Albany

Albany, NY

 

26

DEA Riverside

Riverside, CA

 

27

DEA Otay

San Diego, CA

 

28

AOC Aberdeen

Aberdeen, MS

 

29

United Tech Midland

Midland, GA

 

30

Lummus Lubbock

Lubbock, TX

 

31

DEA San Diego

San Diego, CA

 

32

SSA Mission Viejo

Mission Viejo, CA

 

33

SSA San Diego

San Diego, CA

 

34

DEA - Birmingham

Birmingham, AL

 

35

FBI - Birmingham

Birmingham, AL

 

36

EPA - Kansas City

Kansas City.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A to the

TERM LOAN AGREEMENT

FORM OF NOTE

NOTE

 

$

 

 

Dated:

                       ,      

 

FOR VALUE RECEIVED, the undersigned, EASTERLY GOVERNMENT PROPERTIES LP, a
Delaware limited partnership (the “Borrower”), HEREBY PROMISES TO PAY

                                    (the “Lender”) for the account of its
Applicable Lending Office (as defined in the Term Loan Agreement referred to
below) the aggregate principal amount of the Advances (as defined below) owing
to the Lender by the Borrower pursuant to the Term Loan Agreement dated as of
September 29, 2016 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”; terms defined therein,
unless otherwise defined herein, being used herein as therein defined) among the
Borrower, the Lender and certain other lender parties party thereto, Easterly
Government Properties, Inc., as Parent Guarantor, the Subsidiary Guarantors
party thereto, PNC Bank, National Association, as Administrative Agent for the
Lender and such other lender parties, and the Arrangers party thereto, on the
Maturity Date.

The Borrower promises to pay to the Lender interest on the unpaid principal
amount of each Advance from the date of such Advance, as the case may be, until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Term Loan Agreement.

Both principal and interest are payable in lawful money of the United States of
America to PNC Bank, National Association, as Administrative Agent, at PNC Real
Estate, 500 First Avenue, Pittsburgh, PA 15219, Attention: Nicole Novak, in same
day funds.  The Advance owing to the Lender by the Borrower and the maturity
thereof, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto, which is part of this Note; provided, however, that the failure
of the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Note.

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Term Loan Agreement. The Term Loan Agreement, among other things, (a)
provides for the making of advances (the “Advances”) by the Lender to or for the
benefit of the Borrower from time to time in an aggregate amount not to exceed
at any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Advance being evidenced by
this Note, and (b) contains provisions for acceleration of the maturity hereof
upon the happening of an Event of Default and also for prepayments on account of
principal hereof prior to the Maturity Date upon the terms and conditions
therein specified.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Exh. A - 1

--------------------------------------------------------------------------------

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

 

By:

EASTERLY GOVERNMENT PROPERTIES, INC.,

 

a Maryland corporation, its general partner

 

By:

 

 

Name:

 

Title:

 

 

 

Exh. A - 2

--------------------------------------------------------------------------------

 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

Amount of

Advance

Amount of Principal Paid or Prepaid

Unpaid Principal Balance

Notation

Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh. A - 3

--------------------------------------------------------------------------------

 

EXHIBIT B to the

TERM LOAN AGREEMENT

FORM OF NOTICE OF BORROWING

NOTICE OF BORROWING

                   ,       

 

PNC BANK, National
Association as Administrative
Agent

under the Term Loan
Agreement referred to below

500 First Avenue

Pittsburgh, PA 15219

Mail Stop: P7-PFSC-04-V Attention: Nicole Novak

 

Ladies and Gentlemen:

 

The undersigned, EASTERLY GOVERNMENT PROPERTIES LP, refers to the Term Loan
Agreement dated as of September 29, 2016 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Term Loan Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, Easterly Government Properties, Inc., as Parent Guarantor, the
Subsidiary Guarantors party thereto, the Lenders party thereto, PNC Bank,
National Association, as Administrative Agent for the Lenders, and the Arrangers
party thereto, and hereby gives you notice pursuant to Section 2.02 of the Term
Loan Agreement (which notice is irrevocable pursuant to Section 2.02(c) of the
Term Loan Agreement) that the undersigned hereby requests a Borrowing under the
Term Loan Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.02(a) of the Term Loan Agreement:

 

(i)

The Business Day of the Proposed Borrowing is    , .

 

(ii)

The Type of Advances comprising the Proposed Borrowing is [Base Rate Advances]
[Eurodollar Rate Advances].

 

(iii)

The aggregate amount of the Proposed Borrowing is $[ ].

 

(iv)

[The initial Interest Period for each Eurodollar Rate Advance made as part of
the Proposed Borrowing is month[s].]1

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

(A) The representations and warranties contained in each Loan Document are true
and correct on and as of the date of the Proposed Borrowing in all material
respects (unless qualified as to materiality or Material Adverse Effect, in
which case such representations and warranties

 

                                                                                                    

 

1 In the case of Eurodollar Rate Advances only.

Exh. B - 1

--------------------------------------------------------------------------------

 

shall be true and correct in all respects and except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date, and except further to the extent any such
representations and warranties that are no longer true and correct as a result
of factual changes since the Closing Date that are permitted under the Term Loan
Agreement), before and after giving effect to (1) such Proposed Borrowing and
(2) the application of the proceeds therefrom, as though made on and as of the
date of the Proposed Borrowing (except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date);

(B) No Default or Event of Default has occurred and is continuing, or would
result from (1) such

Proposed Borrowing or (2) from the application of the proceeds therefrom;

(C) (1) the Facility Available Amount equals or exceeds the Facility Exposure
that will be outstanding after giving effect to the Proposed Borrowing, and (2)
before and after giving effect to such Proposed Borrowing, the Parent Guarantor
shall be in compliance with the covenants contained in Section 5.04; and

(D) Attached as Schedule A is supporting information showing the computations
used in determining compliance with the covenants contained in Section 5.04.

Attached hereto is an Availability Certificate for the Proposed Borrowing dated
the date of such Proposed Borrowing demonstrating that the Facility Available
Amount as of the date of such Proposed Borrowing (calculated on a pro forma
basis after giving effect to such Proposed Borrowing) will be greater than or
equal to the Facility Exposure.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

[Balance of page intentionally left blank]

 

Exh. B - 2

--------------------------------------------------------------------------------

 

Very truly yours,

 

EASTERLY GOVERNMENT PROPERTIES LP,

a Delaware limited partnership

 

 

By:

EASTERLY GOVERNMENT PROPERTIES, INC., a Maryland corporation, its general
partner

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Exh. B - 3

--------------------------------------------------------------------------------

 

EXHIBIT C to the

TERM LOAN AGREEMENT

FORM OF GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT

                   ,       

PNC BANK, National Association
as Administrative Agent

under the Term Loan
Agreement referred to below

800 17th Street NW Washington, DC 20006

Attention: Katie Chowdhry, Vice President

 

Term Loan Agreement dated as of September 29, 2016 (as in effect on the date
hereof and as it may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), among Easterly
Government Properties LP, as Borrower, Easterly Government Properties, Inc., as
Parent Guarantor, the Subsidiary Guarantors party thereto, the Lenders party
thereto, PNC Bank, National Association, as Administrative Agent for the
Lenders, and the Arrangers party thereto.

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Term Loan Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Term Loan Agreement and not otherwise defined
herein are used herein as therein defined.

 

Section 1.Guaranty; Limitation of Liability.  (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations, but in each case, excluding all Excluded Swap Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and

agrees to pay any and all expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent, any Lender or any
Hedge Bank in enforcing any rights under this Guaranty Supplement, the Guaranty,
the Term Loan Agreement or any other Loan Document. Without limiting the
generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to the Administrative Agent, any Lender or any

Hedge Bank under or in respect of the Loan Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party. This
Guaranty is and constitutes a guaranty of payment and not merely of collection.

 

(b)The undersigned, and by its acceptance of the benefits of this Guaranty
Supplement, each of the Administrative Agent, each Lender and each Hedge Bank,
hereby confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the Obligations of the

Exh. C - 1

--------------------------------------------------------------------------------

 

undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the Lenders, the Hedge Banks and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or
conveyance. 

 

(c)The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent, any
Lender or any Hedge Bank under this Guaranty Supplement, the Guaranty or any
other guaranty, the undersigned will contribute, to the maximum extent permitted
by law, such amounts to each other Subsidiary Guarantor and each other guarantor
so as to maximize the aggregate amount paid to the Administrative Agent, the
Lenders and the Hedge Banks under or in respect of the Loan Documents.

 

Section 2.Obligations Under the Guaranty.  The undersigned hereby agrees, as of
the date first above written, to be bound as a Subsidiary Guarantor by all of
the terms and conditions of the Term Loan Agreement and the Guaranty to the same
extent as each of the other Subsidiary Guarantors thereunder (including, without
limitation, Section 7.02 through and including Section 7.09 thereof).  The
undersigned further agrees, as of the date first above written, that each
reference in the Term Loan Agreement to an “Additional Guarantor”, a “Loan
Party” or a “Subsidiary Guarantor” shall also mean and be a reference to the
undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

 

Section 3.Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 4.01 of the Term Loan Agreement
to the same extent as each other Subsidiary Guarantor; provided, however, that,
to the extent there have been any changes in factual matters related to the
addition of the undersigned as a Subsidiary Guarantor or the addition of any
Asset owned by the undersigned as an Unencumbered Asset warranting updated
Schedules to the Term Loan Agreement (so long as such changes in factual matters
shall in no event comprise a Default or an Event of Default under the Term Loan
Agreement), such updated Schedules are attached as Exhibit A hereto.

 

Section 4.Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

 

Section 5.Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  (a) This
Guaranty

Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

(b)The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court or
any Federal court of the United States of America sitting in the City, County
and State of New York and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guaranty Supplement, the Guaranty,
the Term Loan Agreement or any of the other Loan Documents to which it is or is
to be a party, or for recognition or enforcement of any judgment, and the
undersigned hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such Federal court.
The undersigned agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by litigation on
the judgment or in any other manner provided by law.  Nothing in this Guaranty
Supplement or the Guaranty or the Term Loan Agreement or any other Loan Document
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Guaranty Supplement, the Term Loan Agreement, the
Guaranty thereunder or any of the other Loan Documents to which it is or is to
be a party in the courts of any jurisdiction.

 

Exh. C - 2

--------------------------------------------------------------------------------

 

(c)The undersigned irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guaranty Supplement, the Term Loan Agreement, the Guaranty or
any of the other Loan Documents to which it is or is to be a party in any New
York State or Federal court.  The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense 

of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

[Balance of page intentionally left blank]

 

Exh. C - 3

--------------------------------------------------------------------------------

 

 

Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]

 

 

By

 

 

Name:

 

Title:

 

Exh. C - 4

--------------------------------------------------------------------------------

 

EXHIBIT A UPDATED SCHEDULES

 

 

Exh. C - 5

--------------------------------------------------------------------------------

 

EXHIBIT D to the

TERM LOAN AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Term Loan Agreement dated as of September 29, 2016 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among Easterly Government
Properties LP, a Delaware limited partnership, as Borrower, Easterly Government
Properties, Inc., a Maryland corporation, as Parent Guarantor, the Subsidiary
Guarantors party thereto, the Lenders party thereto, PNC Bank, National
Association, as Administrative Agent for the Lenders, and the Arrangers party
thereto. Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”)
and each “Assignee” referred to on Schedule 1 hereto (each, an “Assignee”)
agrees severally with respect to all information relating to it and its
assignment hereunder and on Schedule 1 hereto as follows:

1.Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Term Loan Agreement as of the
date hereof equal to the percentage interest  specified on Schedule 1 hereto of
all outstanding rights and obligations under the Loan Agreement Facility
specified on Schedule 1 hereto. After giving effect to such sale and assignment,
such Assignee’s Commitment and the amount of the Advances owing to such Assignee
will be as set forth on Schedule 1 hereto.

2.Such Assignor (a) represents and warrants that its name set forth on Schedule
1 hereto is its legal name, that it is the legal and beneficial owner of the
interest or interests being assigned by it hereunder and that such interest or
interests are free and clear of any adverse claim; (b) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (d) attaches the Note or
Notes (if any) held by such Assignor and requests that the Administrative Agent
exchange such Note or Notes for a new Note or Notes payable to the order of such
Assignee in an amount equal to the Commitment assumed by such Assignee pursuant
hereto or new Notes payable to the order of such Assignee in an amount equal to
the Commitment assumed by such Assignee pursuant hereto and such Assignor in an
amount equal to the Commitment retained by such Assignor under the Term Loan
Agreement, respectively, as specified on Schedule 1 hereto.

3.Such Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Term Loan Agreement, together with copies of the financial
statements referred to in Section 4.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment   and   Acceptance;   (c) agrees   that  
it   will,   independently   and   without   reliance   upon   the
Administrative Agent, any Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Term Loan
Agreement; (d) represents and warrants that its name set forth on Schedule 1
hereto is its legal name; (e) confirms that it is an Eligible Assignee; (f)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Loan Documents
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as

Exh. D - 1

--------------------------------------------------------------------------------

 

are reasonably incidental thereto; (g) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Term Loan
Agreement are required to be performed by it as a Lender; and (h) attaches any
U.S. Internal Revenue Service forms required under Section 2.12 of the Term Loan
Agreement. 

4.Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

 

5.Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, as of the Effective Date,
(a) such Assignee shall be a party to the Term Loan Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender Party thereunder and (b) such Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Term Loan Agreement (other than its rights and obligations
under the Loan Documents that are specified under the terms of such Loan
Documents to survive the payment in full of the Obligations of the Loan Parties
under the Loan Documents to the extent any claim thereunder relates to an event
arising prior to the Effective Date of this Assignment and Acceptance) and, if
this Assignment and Acceptance covers all of the remaining portion of the rights
and obligations of such Assignor under the Term Loan Agreement, such Assignor
shall cease to be a party thereto.

 

6.Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make all payments under the Term Loan
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to such Assignee. Such Assignor and such Assignee shall make
all appropriate adjustments in payments under the Term Loan Agreement and the
Notes for periods prior to the Effective Date directly between themselves.

 

7.This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

8.This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.   Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier or e-mail (which
e-mail shall include an attachment in PDF format or similar format containing
the legible signature of the person executing this Assignment and Acceptance)
shall be effective as delivery of an original executed counterpart of this
Assignment and Acceptance.

 

[Balance of page intentionally left blank]

Exh. D - 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Assignor and each Assignee has caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

Exh. D - 3

--------------------------------------------------------------------------------

 

SCHEDULE 1
to

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNORS:

 

 

 

 

 

Percentage interest assigned

%

%

%

%

%

Percentage interest retained

%

%

%

%

%

Commitment assigned

$

$

$

$

$

Commitment retained

$

$

$

$

$

Aggregate outstanding principal amount of the

Advances assigned

 

$

 

$

 

$

 

$

 

$

Aggregate outstanding principal amount of the

Advances retained

 

$

 

$

 

$

 

$

 

$

Principal amount of Note payable to Assignor

$

$

$

$

$

 

ASSIGNEES:

 

 

 

 

 

Percentage interest assumed

%

%

%

%

%

Commitment assumed

$

$

$

$

$

Aggregate outstanding principal amount of the

Advances assumed

 

$

 

$

 

$

 

$

 

$

Principal amount of Note payable to Assignee

$

$

$

$

$

Exh. D - 4

--------------------------------------------------------------------------------

 

Effective Date (if other than date of acceptance by Administrative Agent):

1.                ,            

 

Assignors

 

 

 

 

, as Assignor

[Type or print legal name of Assignor]

 

 

 

By:

 

 

Title:

 

 

Dated:

                                 ,              

 

 

 

 

, as Assignor

[Type or print legal name of Assignor]

 

 

 

By:

 

 

Title:

 

 

Dated:

                                 ,              

 

 

 

 

, as Assignor

[Type or print legal name of Assignor]

 

 

 

By:

 

 

Title:

 

 

Dated:

                                 ,              

 

 

 

 

, as Assignor

[Type or print legal name of Assignor]

 

 

 

By:

 

 

Title:

 

 

Dated:

                                 ,              

 

 

 

 

1

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent and, if applicable,
the Borrower.

Exh. D - 5

--------------------------------------------------------------------------------

 

 

Assignees

 

 

 

 

, as Assignee

[Type or print legal name of Assignee]

 

 

 

By:

 

 

Title:

 

E-mail address for notices:

 

 

 

Dated:

                                 ,              

 

 

 

Domestic Lending Office:

 

 

Eurodollar Lending Office:

 

 

 

, as Assignee

[Type or print legal name of Assignee]

 

 

 

By:

 

 

Title:

 

E-mail address for notices:

 

 

 

Dated:

                                 ,              

 

 

 

Domestic Lending Office:

 

 

Eurodollar Lending Office:

 

 

 

, as Assignee

[Type or print legal name of Assignee]

 

 

 

By:

 

 

Title:

 

E-mail address for notices:

 

 

 

Dated:

                                 ,              

 

 

 

Domestic Lending Office:

 

 

Eurodollar Lending Office:

 

 

 

, as Assignee

[Type or print legal name of Assignee]

 

 

 

By:

 

 

Title:

 

E-mail address for notices:

 

 

 

Dated:

                                 ,              

 

 

 

Domestic Lending Office:

 

 

Eurodollar Lending Office:

 

Exh. D - 6

--------------------------------------------------------------------------------

 

Accepted [and Approved] this

day of                 ,         

 

PNC Bank, National Association,

as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

[Approved this       day

of                ,          

 

EASTERLY GOVERNMENT PROPERTIES LP,
a Delaware limited partnership

 

By:

EASTERLY GOVERNMENT PROPERTIES, INC.,
a Maryland corporation, its general partner

 

By:

 

 

Name:

 

Title:]2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Insert if the Borrower has approval rights pursuant to the Term Loan
Agreement.

 

 

Exh. D - 7

--------------------------------------------------------------------------------

 

EXHIBIT G-1 to the

TERM LOAN AGREEMENT

 

FORM OF SECTION 2.12(g)
TAX COMPLIANCE CERTIFICATION

 

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lender Parties That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of September 29,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Easterly Government Properties LP, as Borrower,
Easterly Government Properties, Inc., as Parent Guarantor, the Subsidiary
Guarantors party thereto, the Lenders party thereto, PNC Bank, National
Association, as Administrative Agent for the Lender Parties, and the Arrangers
party thereto.

Pursuant to the provisions of Section 2.12 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “10 percent shareholder” of any Loan Party
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and
(iv) it is not a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER PARTY]

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:

 

, 20[     ]

 

Exh. G - 1

--------------------------------------------------------------------------------

 

EXHIBIT G-2 to the

TERM LOAN AGREEMENT

FORM OF SECTION 2.12(g)
TAX COMPLIANCE CERTIFICATION

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of September 29,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Easterly Government Properties LP, as Borrower,
Easterly Government Properties, Inc., as Parent Guarantor, the Subsidiary
Guarantors party thereto, the Lenders party thereto, PNC Bank, National
Association, as Administrative Agent for the Lender Parties, and the Arrangers
party thereto.

Pursuant to the provisions of Section 2.12 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a “10 percent shareholder” of any Loan Party
within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code, and
(iv) it is not a “controlled foreign corporation” related to any Loan Party as
described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on Internal Revenue Service Form W-8BEN.   By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
Party in writing, and (2) the undersigned shall have at all times furnished such
Lender Party with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:

 

, 20[     ]

 

Exh. G - 2

--------------------------------------------------------------------------------

 

EXHIBIT G-3 to the

TERM LOAN AGREEMENT

FORM OF SECTION 2.12(g)

TAX COMPLIANCE CERTIFICATION

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of September 29,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Easterly Government Properties LP, as Borrower,
Easterly Government Properties, Inc., as Parent Guarantor, the Subsidiary
Guarantors party thereto, the Lenders party thereto, PNC Bank, National
Association, as Administrative Agent for the Lender Parties, and the Arrangers
party thereto.

Pursuant to the provisions of Section 2.12 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, and (v) none of its direct or indirect partners/members
is a “controlled foreign corporation” related to any Loan Party as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender Party with Internal
Revenue Service Form W-8IMY accompanied by one of the following forms from each
its partners/members that is claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or (ii) an Internal Revenue Service Form
W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender Party, and (2) the undersigned shall have at all times
furnished such Lender Party with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:

 

, 20[     ]

Exh. G - 3

--------------------------------------------------------------------------------

 

EXHIBIT G-4 to the

TERM LOAN AGREEMENT

FORM OF SECTION 2.12(g)

TAX COMPLIANCE CERTIFICATION

SECTION 2.12(g) U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lender Parties That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Agreement, dated as of September 29,
2016, (as amended, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), among Easterly Government Properties LP, as Borrower,
Easterly Government Properties, Inc., as Parent Guarantor, the Subsidiary
Guarantors party thereto, the Lenders party thereto, PNC Bank, National
Association, as Administrative Agent for the Lender Parties, and the Arrangers
party thereto.

Pursuant to the provisions of Section 2.12 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)); (iii) with respect to the extension of
credit pursuant to this Term Loan Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a “10 percent shareholder” of any Loan Party within the meaning of Section
881(c)(3)(B) of the Internal Revenue Code, and (v) none of its direct or
indirect partners/members is a “controlled foreign corporation” related to any
Loan Party as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or (ii) an Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this  certificate, the
undersigned agrees that (1) if the information provided on this  certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER PARTY]

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:

 

, 20[     ]

 

Exh. G - 4